EXHIBIT 10.1

 

CONFIDENTIAL

   Execution Copy

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

AMENDED AND RESTATED LICENSE,

COMMERCIALIZATION AND SUPPLY AGREEMENT

by and between

INDEVUS PHARMACEUTICALS, INC.

and

ESPRIT PHARMA, INC.

dated

September 18, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    DEFINITIONS    1 2.    GRANT OF RIGHTS    14    2.1   
Grants by Indevus    14    2.2    Sublicenses of Third Party Rights    15    2.3
   Retained Rights; No Implied Licenses; Limitations    16    2.4   
Non-Competition    16    2.5    Proposed Sublicense by Esprit    16    2.6   
Regulatory Filings    17    2.7    Access to Information    18    2.8    Grant
by Esprit    18    2.9    No Further Development by Indevus    18 3.   
GOVERNANCE    19    3.1    Development Committee    19    3.2    Marketing
Committee    20    3.3    Supply Committee    22    3.4    Meetings    24    3.5
   Minutes of Committee Meetings    24    3.6    Disbanding of Committees    24
   3.7    Project Coordinators    25 4.    DEVELOPMENT AND REGULATORY MATTERS   
25    4.1    Development    25    4.2    Regulatory Matters    25 5.   
PROMOTION OF PRODUCTS    29    5.1    General    29    5.2    Promotion Plan   
30    5.3    Target Prescribers; Product Advisors    30    5.4    Esprit
Promotional Activities    31    5.5    Indevus Promotional Activities    31   
5.6    Promotional Materials and Activities    33    5.7    Samples    35    5.8
   Training Program    35    5.9    Additional Services and Assistance by Esprit
   37    5.10    Additional Personnel and Support    38    5.11    Covenants of
the Parties    38



--------------------------------------------------------------------------------

6.    PAYMENTS AND STATEMENTS    39    6.1    Upfront and Milestone Payments   
39    6.2    Sublicensing Royalties, Minimum Royalties and Third Party Royalties
   40    6.3    Sales Force Reimbursement    44    6.4    Reports and Payments
   45    6.5    Audits    47    6.6    License to Dominating Patent    48 7.   
REPRESENTATIONS AND WARRANTIES    48    7.1    General Representations    48   
7.2    Additional Representations and Warranties of Indevus    49    7.3   
Additional Representations and Warranties of Esprit    51    7.4    Disclaimer
of Additional Warranties    51    7.5    Limitation of Liability    51 8.   
PATENT MATTERS    52    8.1    Ownership    52    8.2    Maintenance and
Prosecution    52    8.3    Third Party Infringement    53    8.4    Third Party
Intellectual Property    54    8.5    Patent Term Extensions    54    8.6   
Conflict with Certain Existing Agreements    55 9.    TRADEMARK MATTERS    55   
9.1    General    55    9.2    Maintenance    55    9.3    Use of Trademark   
55    9.4    Enforcement    55    9.5    Avoidance of Confusion    56    9.6   
Trademark Security Interest    56 10.    ADVERSE EXPERIENCES    56 11.   
CONFIDENTIALITY AND PUBLICITY    57    11.1    Non-Disclosure and Non-Use
Obligations    57    11.2    Permitted Disclosure of Proprietary Information   
58    11.3    Disclosure of Agreement to Governmental Authority    58    11.4   
Publications    59    11.5    Other Public Statements    59 12.    TERM AND
TERMINATION    60    12.1    Term and Expiration    60    12.2    Early
Termination    60    12.3    Rights Not Affected    61



--------------------------------------------------------------------------------

   12.4    Effect of Expiration or Termination    62 13.    INDEMNIFICATION AND
INSURANCE    63    13.1    Indemnity    63    13.2    Esprit Indemnification   
63    13.3    Indevus Indemnification    63    13.4    Indemnification Procedure
   64    13.5    Defense of Claims    64    13.6    Settlement of Indemnified
Claims    65    13.7    Product Liability Claims    65    13.8    Insurance   
67 14.    ORDERS AND SUPPLY    67    14.1    Orders and Terms of Sale    67   
14.2    Misdirected Orders    67    14.3    Product Returns    67    14.4   
Supply Obligations    68    14.5    Forecasts for Products    68    14.6   
Purchase Orders    70    14.7    Delivery    70    14.8    Supply Price and
Payments    71    14.9    Conformity; Specifications; Quality Control    72   
14.10    Inspection; Non-conformance    73    14.11    Inventory Management   
74    14.12    Shortages; Failure to Supply    74    14.13    Assumption of
Processing Activities    75    14.14    Ex-US Supply Agreement    77 15.   
MISCELLANEOUS    77    15.1    Force Majeure    77    15.2    Assignment    77
   15.3    Severability    78    15.4    Notices    78    15.5    Specific
Performance    79    15.6    Applicable Law and Venue    80    15.7    Entire
Agreement    80    15.8    Independent Contractors    80    15.9    Waiver    80
   15.10    Headings; References; Interpretation    80    15.11    Release    81
   15.12    Counterparts    81



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LICENSE, COMMERCIALIZATION AND SUPPLY AGREEMENT (the
“Agreement”) is made as of September 18, 2007 (the “Execution Date”), and,
except as otherwise specified herein, is to become effective on the Effective
Date (as defined below), by and between INDEVUS PHARMACEUTICALS, INC., a
corporation organized and existing under the laws of the State of Delaware and
having its principal office at 99 Hayden Avenue, Suite 200, Lexington, MA 02421,
United States (“Indevus”), and ESPRIT PHARMA, INC., a corporation organized and
existing under the laws of the State of Delaware and having its principal office
at 2 Tower Center Boulevard, East Brunswick, NJ 08816, United States (“Esprit”).

RECITALS

WHEREAS, Odyssey Pharmaceuticals, Inc. and Indevus entered into a certain
License, Commercialization and Supply Agreement, effective as of April 6, 2004,
as amended by Amendment No. 1 thereto, dated as of April 30, 2005, as further
amended by the Amendment and Consent Agreement, dated as of May 14, 2005 by and
among Indevus, Odyssey Pharmaceuticals, Inc. and Esprit (f/k/a Saturn
Pharmaceuticals, Inc.) (collectively, the “Original Agreement”);

WHEREAS, pursuant to a certain Asset Purchase Agreement, effective as of May 14,
2005, Odyssey Pharmaceuticals, Inc. assigned to Esprit (formerly known as
“Esprit Pharma Holding Company, Inc.” and prior to that “Saturn Pharmaceuticals,
Inc.”) the rights of Odyssey Pharmaceuticals, Inc., and Esprit assumed the
obligations of Odyssey Pharmaceuticals, Inc., in and under the Original
Agreement;

WHEREAS, simultaneously with the execution of this Agreement, Esprit Pharma
Holding Company, Inc. (“Esprit Holding”), the current parent company of Esprit
is entering into an Agreement and Plan of Merger by and among Allergan, Inc., a
Delaware corporation (“Allergan”), Andrew Einhorn, solely in his capacity as the
Escrow Participants’ Representative, Esmerelde Acquisition, Inc., a Delaware
corporation and wholly-owned subsidiary of Allergan, and Esprit Holding (the
“Merger Agreement”);

WHEREAS, pursuant to the Merger Agreement, Esmerelde Acquisition, Inc. will
merge with and into Esprit Holding, and Esprit Holding will survive the merger
as a wholly-owned subsidiary of Allergan; and

WHEREAS, Indevus and Esprit desire to amend and restate the Original Agreement
to reflect the agreements of the Parties to be effective as of the Effective
Date or, as specifically set forth in Article 14, on the Execution Date, all on
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing statements and the mutual
agreements and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indevus and Esprit hereby agree as follows:

 

  1. DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms, where
used in the singular or plural, shall have the respective meanings set forth
below:

1.1 “Act” means the United States Food, Drug, and Cosmetic Act of 1938, as
amended, and the rules and regulations promulgated thereunder, or any successor
act, as the same shall be in effect from time to time.



--------------------------------------------------------------------------------

1.2 “Adverse Experience” or “AE(s)” means adverse drug experiences, as defined
by 21 CFR Section 314.80.

1.3 “Affiliate” of a Party means (i) any corporation or business entity of which
at least fifty percent (50%) of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by a Party; (ii) any
corporation or business entity which, directly or indirectly, owns, controls or
holds at least fifty percent (50%) (or the maximum ownership interest permitted
by law) of the securities or other ownership interests representing the equity,
voting stock or general partnership interest of a Party; (iii) any corporation
or business entity of which, directly or indirectly, an entity described in the
immediately preceding subsection (ii) controls or holds at least fifty percent
(50%) (or the maximum ownership interest permitted by law) of the securities or
other ownership interests representing the equity, voting stock or general
partnership interest of such corporation or entity; or (iv) any corporation or
business entity of which a Party has the right to acquire, directly or
indirectly, at least fifty percent (50%) of the securities or other ownership
interests representing the equity, voting stock or general partnership interest
thereof.

1.4 “Agreement Term” has the meaning set forth in Section 12.1.

1.5 “Allergan” has the meaning set forth in the Recitals.

1.6 “Annual Purchased Amount” means, with respect to Finished Product and/or
Samples of Trospium Twice-Daily the sum of (a) the amount of such Finished
Product and/or Samples that is delivered to Esprit during any one (1) year
period commencing on September 1, 2007 or an anniversary thereof plus (b) the
amount of such Finished Product and/or Samples subject to accepted and open
(non-cancelled) firm Purchase Orders submitted by Esprit and requesting delivery
during the applicable annual period, in accordance with the terms and conditions
of Article 14, if such Finished Product and/or Samples have not been delivered
on a timely basis through no fault of Esprit.

1.7 “Batch” means a specific quantity of Product or Compound that is produced in
a process or series of processes according to a single manufacturing order
during the same cycle of manufacture so that it is homogeneous within specified
limits. The batch quantities are approximately * tablets for Trospium
Twice-Daily and are estimated to be approximately * capsules for Trospium
Once-Daily.

1.8 “Business Day” means any day that is not a Saturday or a Sunday or a day on
which the New York Stock Exchange is closed.

1.9 “Calendar Quarter” means for each Calendar Year, each of the three (3) month
periods ending March 31, June 30, September 30 and December 31; provided,
however, that (a) the first Calendar Quarter of any particular period shall
extend from the commencement of such period to the end of the first complete
Calendar Quarter thereafter; and (b) the last Calendar Quarter shall end upon
the expiration or termination of this Agreement.

 

* CONFIDENTIAL TREATMENT REQUESTED

2



--------------------------------------------------------------------------------

1.10 “Calendar Year” means (a) for the first Calendar Year of the Agreement
Term, the period beginning on the Effective Date and ending on (i) December 31,
2007 if the Effective Date occurs prior to December 31, 2007 or
(ii) December 31, 2008 if the Effective Date occurs after December 31, 2007 and
prior to December 31, 2008, (b) for each Calendar Year of the Agreement Term
thereafter, each successive period beginning on January 1 and ending twelve
(12) consecutive calendar months later on December 31, and (c) for the last
Calendar Year of the Agreement Term, the period beginning on January 1 of the
Calendar Year in which the Agreement terminates or expires and ending on the
effective date of expiration or termination of this Agreement.

1.11 “Catalent Agreements” means the (a) Manufacturing and Supply Agreement by
and between Catalent Pharma Solutions LLC (“Catalent”) and Indevus, entered into
as of September 17, 2007 and (b) Quality Agreement by and between Catalent and
Indevus, entered into as of September 13, 2007; in each case, as in effect as of
the Execution Date.

1.12 “CFR” means the United States Code of Federal Regulations.

1.13 “cGMP” means current Good Manufacturing Practice as defined in Parts 210
and 211 of Title 21 of the CFR, as may be amended from time to time, or any
successor thereto.

1.14 “Claims” has the meaning set forth in Section 13.2.

1.15 “Collateral” has the meaning set forth in Section 2.6(b)(i).

1.16 “Commercially Reasonable Efforts” means that degree of skill, effort,
expertise, and resources normally used (including the promptness in which such
efforts and resources would be applied) consistent with standards generally
accepted in the pharmaceutical industry, with respect to the diligent
development, manufacture and commercialization of pharmaceutical products of
similar market and profit potential at a similar stage in development or product
life as a Product in the Field.

1.17 “Competing Product” means any product in the Field that contains Compound
as one of its active ingredients *

1.18 “Compound” means the chemical compound known as Trospium Chloride whose
specific chemical name is
3-alpha-benziloyloxynortropane-8-spiro-1’-pyrrolidinium chloride, also known as
spiro[8-azoniabicyclo[3,2,1]octane-8,1’-pyrrolidinium]-3-[(hydroxydiphenyl-acetyl)-oxy]chloride((1µ
, 3ß, 5µ))-(9Cl) and any related analogues, homologues, derivative and other
pharmaceutically active salts.

1.19 “Control” means possession of the ability to grant a license or sublicense
as provided for herein without violating the terms of any agreement with any
Third Party.

 

* CONFIDENTIAL TREATMENT REQUESTED

3



--------------------------------------------------------------------------------

1.20 “Copromotion Period” means the period commencing on the Effective Date and
expiring on (a) September 30, 2008, or (b) if extended by Indevus in accordance
with Section 5.5(b)(ii), on December 31, 2008 or March 31, 2009, as applicable,
or (c) the last day of any applicable Cure Period in which Indevus completes its
Detail Obligations in accordance with Section 5.5(b)(ii) after the dates set
forth in subsections (a) and (b) above.

1.21 “Cure Period” means any two (2) consecutive Calendar Quarters immediately
following a Deficient Quarter.

1.22 “Data” means any and all research data, pharmacology data, preclinical
data, clinical data and/or all other documentation submitted, or required to be
submitted, to the FDA in association with an IND or NDA for a Product (excluding
any Drug Master Files (DMFs), Chemistry, Manufacturing and Control (CMC) data,
or similar documentation).

1.23 “Deficient Quarter” means any Calendar Quarter in which the Indevus Sales
Force fails to deliver * of the Quarterly Indevus Details applicable to such
Calendar Quarter.

1.24 “Deploy” means the act of designating a particular employee of Esprit or
Indevus as a member of the Esprit Sales Force or Indevus Sales Force, as
applicable, and the inception by such member of services to Detail the Products;
provided, however, that no such member shall be Deployed without first
satisfying the requirements set forth in Section 5.8.

1.25 “Detail” means a face-to-face contact by a Representative with a Target
Prescriber in an individual or group practice setting (not including dinner
meetings, medical conventions, medical education meetings, Sample drops or
incidental contacts that do not otherwise constitute a Detail as defined
herein), and during which the FDA-approved indicated uses, safety,
effectiveness, contraindications, side effects, warnings, and other relevant
characteristics of a Product are described by the Representative in a fair and
balanced manner consistent with the requirements of the Act and with
FDA-approved Product information sheets, and using, as necessary or desirable,
the Product Labeling and/or the Promotional Materials. When used as a verb,
“Detail” shall mean to engage in a Detail.

1.26 “Development Committee” has the meaning set forth in Section 3.1(a).

1.27 “Effective Date” means the Effective Time (as such term is defined in the
Merger Agreement).

1.28 “Esprit Sales Force” has the meaning set forth in Section 5.4(a).

1.29 “Ex-US Supply Agreement” means, if Indevus exercises the Ex-US Supply
Option, the agreement to be effective as of the Processing Assumption Date
between Indevus and Esprit pursuant to which Esprit shall supply Indevus or its
designees with bulk capsules of Trospium Once-Daily prior to being in their
finished, labeled and packaged form solely for use outside the Territory.

1.30 “Ex-US Supply Option” has the meaning set forth in Section 14.14.

 

* CONFIDENTIAL TREATMENT REQUESTED

4



--------------------------------------------------------------------------------

1.31 “FDA” means the United States Food and Drug Administration and any
successor agency having substantially the same functions.

1.32 “FDA Approval” means with respect to a Product in the Field, all
authorizations by the FDA that are required for the marketing of such Product in
the United States.

1.33 “Field” means *

1.34 “Finished Product” means Trospium Twice-Daily or Trospium Once-Daily, as
applicable, in its finished, labeled and packaged form, ready for distribution
in the Field in the Territory.

1.35 “Firm Commitment” has the meaning set forth in Section 14.5(b)(ii).

1.36 “Force Majeure” means, with respect to a Party, any fire, flood,
earthquake, explosion, storm, blockage, embargo, war, acts of war (whether war
be declared or not), terrorism, insurrection, riot, civil commotion, strike,
lockout or other labor disturbance, failure of public utilities or common
carriers, act of God or act, omission or delay in acting by any governmental
authority or the other Party.

1.37 “Forecasted Supply Price” has the meaning set forth in Section 14.8(b)(ii).

1.38 “GAAP” means generally accepted accounting principles in the United States,
consistently applied.

1.39 “Generic Competition” shall be deemed to exist as of any date if Generic
Products have a market share in the United States of * or greater of the total
unit volume of Trospium Once-Daily in the United States (as so shown by the
average of the monthly IMS (or IMS-equivalent) data) for the most recent
Calendar Quarter ended prior to such date.

1.40 “Generic Product” means any product containing Compound that is an AB rated
equivalent to Trospium Once-Daily as defined in the 23rd edition of Approved
Drug Products with Therapeutic Equivalence Evaluations issued by the United
States Department of Health and Human Services, for which FDA Approval in the
United States has been obtained *

1.41 “Helsinn Agreements” means the (a) API Supply Agreement dated as of
November 22, 2006 by and between Indevus and Helsinn Chemicals SA and Helsinn
Advanced Synthesis SA (collectively, “Helsinn”) and (b) Quality Technical
Agreement dated as of August 21, 2007 by and between Helsinn and Indevus; in
case, as in effect as of the Execution Date and as amended from time to time
during the Agreement Term.

1.42 “Improvements” means all inventions and know-how, patentable or otherwise,
made, created, developed, conceived or reduced to practice by or on behalf of a
Party and/or any of its Affiliates during the Agreement Term, that have
application or relate to Compound or Products for use in the Field, including
developments in the manufacture, formulation, ingredients, preparation,
presentation, means of delivery or administration, dosage,

 

* CONFIDENTIAL TREATMENT REQUESTED

5



--------------------------------------------------------------------------------

indication, methods of use or packaging and/or sale of Products in the Field,
including a process for manufacturing a Product, an intermediate used in such
process, a formulation of a Product in the Field, or a use or indication of a
Product in the Field.

1.43 “IND” means an Investigational New Drug application, as described in 21 CFR
Section 312.23, obtained for purposes of conducting clinical trials in
accordance with the requirements of the Act and the regulations promulgated
thereunder, including all supplements and amendments thereto, relating to the
use of Compound or a Product in the Field.

1.44 “Indevus Intellectual Property” means Indevus Patent Rights and Indevus
Know-How.

1.45 “Indevus Invention” has the meaning set forth in Section 8.1.

1.46 “Indevus Know-How” means all unpatented information and Data that are as of
the Effective Date or become during the Agreement Term owned or otherwise
Controlled by Indevus, including discoveries, Improvements, processes, formulas,
inventions, know-how and trade secrets, to the extent necessary or useful for
the development, manufacture, and/or commercialization of a Compound or Product
in the Field. Indevus Know-How does not include any Patent Rights. Indevus
Know-How also includes, other than marketing rights and marketing approvals
transferred to Esprit on the NDA Transfer Date, all marketing authorizations and
marketing approvals granted by the FDA (e.g., approved NDAs, INDs, and related
applications and other forms of marketing authorization) to Indevus for the
marketing of Products in the Field in the Territory. Such marketing
authorizations and marketing approvals shall be deemed embodiments of Data and
Indevus Know-How.

1.47 “Indevus Logo” has the meaning set forth on Schedule 1.47.

1.48 “Indevus Patent Rights” means all Patent Rights in the Territory that are
as of the Effective Date or become during the Agreement Term owned or otherwise
Controlled by Indevus and that generically or specifically claim, or are
otherwise related to, the making, having made, use, offer for sale, sale or
importation of Products in the Field or claim any Improvements in the Field made
by Indevus, including Indevus’ interest in any Patent Rights in Joint
Inventions.

1.49 “Indevus Sales Force” means those Representatives Deployed by Indevus on a
full-time basis and the field sales management supervising such Representatives.

1.50 “Indevus Target Prescribers” means those Target Prescribers with whom,
pursuant to the terms of this Agreement, the Indevus Sales Force conducts
Primary Position Details and/or Secondary Position Details; provided that such
Target Prescribers shall be determined from a list of Target Prescribers agreed
to in writing between the Parties prior to the Effective Date, as such list may
be amended from time to time with the prior written approval of both Parties.

1.51 “Initial Indication” means the use of a Product in the treatment of
overactive bladder and/or urinary incontinence.

 

6



--------------------------------------------------------------------------------

1.52 “Initial Purchase Order” has the meaning set forth in Section 14.6.

1.53 “Joint Invention” has the meaning set forth in Section 8.1.

1.54 “Launch Period” means the period commencing on the date of launch of
Trospium Once-Daily in the United States and expiring on the last day of the
(a) fourth (4th) complete Calendar Quarter commencing after such launch date if
such launch date is on or after the forty-fifth (45th) day of a Calendar Quarter
or (b) third (3rd) complete Calendar Quarter commencing after such launch date
if such launch date is prior to the forty-fifth (45th) day of a Calendar
Quarter.

1.55 “Law(s)” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the binding effect of law of any governmental authority.

1.56 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties (including penalties
imposed by any governmental authority), costs, fees, liabilities, obligations,
taxes, liens, losses, lost profits and expenses (including court costs, interest
and reasonable fees of attorneys, accountants and other experts) awarded or
otherwise paid or payable to Third Parties.

1.57 “Madaus” means Madaus GmbH, a successor to Madaus AG, a company with
limited liability organized under the laws of Germany and having its principal
office at Colonia-Allee 15, 51067 Cologne, Germany, and any successor thereto.

1.58 “Madaus Agreements” means the Madaus Amendment, Madaus Compound Supply
Agreement, Madaus License, Madaus License and Supply Agreement, and the Madaus
Supply Agreement, as any of such agreements may be amended from time to time
during the Agreement Term.

1.59 “Madaus Amendment” means the Amendment and Agreement by and between Indevus
and Madaus, made as of November 3, 2006, as in effect as of the Execution Date.

1.60 “Madaus Compound Supply Agreement” means the Compound Supply Agreement by
and between Indevus and Madaus, made as of November 3, 2006, as in effect as of
the Execution Date.

1.61 “Madaus License” means the License Agreement by and between Madaus and
Indevus effective as of November 26, 1999, as in effect as of the Execution Date
and as amended by the Madaus Amendment.

1.62 “Madaus License and Supply Agreement” means the License and Supply
Agreement by and between Indevus and Madaus, made as of November 3, 2006, as in
effect as of the Execution Date.

 

7



--------------------------------------------------------------------------------

1.63 “Madaus Supply Agreement” means the Supply Agreement by and between Indevus
and Madaus, made as of December 16, 2002, as in effect as of the Execution Date.

1.64 “Marketing Committee” has the meaning set forth in Section 3.2(a).

1.65 “Merger Agreement” has the meaning set forth in the Recitals.

1.66 “Minimum Requirement” has the meaning set forth in Section 14.5(b)(iii).

1.67 “Minimum Royalties” means the minimum royalties payable to Indevus by
Esprit in the applicable Calendar Year determined in accordance with the table
set forth in Section 6.2(b)(i).

1.68 “Minimum Royalty Shortfall” has the meaning set forth in Section 6.2(b)(i).

1.69 “NDA” means a New Drug Application as defined in the Act that is submitted
under Section 505 (b) of the Act to apply for FDA Approval.

1.70 “NDA Transfer Date” means the earlier of (a) September 30, 2012 and (b) at
Esprit’s sole election, the date, if any, that Indevus assigns its rights or
obligations under this Agreement to another person or entity in connection with
the transfer or sale of Indevus’ business or all or substantially all of its
assets or in the event of a merger, consolidation, change in control or similar
corporate transaction.

1.71 “Net Sales” means the gross amount invoiced for all commercial sales of
Finished Products to Third Parties in the Field in the Territory by Esprit and
its Affiliates, less the following deductions actually allowed or taken in
accordance with GAAP:

(a) credits or allowances actually granted for damaged or spoiled Finished
Product, returns, recalls or rejections of such Finished Product, and
retroactive price adjustments;

(b) normal and customary trade, cash and quantity discounts, allowances and
credits actually allowed for such Finished Product;

(c) sales, value added, excise or similar taxes paid or allowed, or other
governmental charges imposed upon the importation, use or sale of such Finished
Product in the Territory;

(d) fees paid to Third Party distributors and legally allowed chargebacks,
rebates or similar payments actually granted to customers with respect to such
Finished Product, including managed health care organizations, wholesalers,
distributors, buying groups, retailers, health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations or other
institutions or health care organizations or to federal, state/provincial, local
and other governments, their agencies and purchasers and reimbursers;

 

8



--------------------------------------------------------------------------------

(e) freight, postage, shipping and insurance charges related to delivery of such
Finished Product; and

(f) any other items that reduce gross sales amounts as required by GAAP.

Sales or other transfers between Esprit and its Affiliates shall be excluded
from the computation of Net Sales and no payments will be payable on such sales
or transfers except where such Affiliates are end users, but Net Sales shall
include the subsequent sales to Third Parties by such Affiliates.

1.72 “Original Agreement” has the meaning set forth in the Recitals.

1.73 “Party” means Indevus or Esprit.

1.74 “Patent Rights” means any patents, patent applications, certificates of
invention, or applications for certificates of invention and any supplemental
protection certificates, together with any extensions, registrations,
confirmations, reissues, substitutions, divisions, continuations or
continuations-in-part, reexaminations or renewals thereof.

1.75 “PDMA” means the United States Prescription Drug Marketing Act of 1987, as
amended, or any successor act thereto, and the regulations promulgated
thereunder from time to time.

1.76 “Phase IV Clinical Trials” means a human clinical trial for a Product in
the Field commenced after receipt of FDA Approval in the United States and that
is conducted within the parameters of the FDA Approval for such Product. Phase
IV Clinical Trials may include epidemiological studies, modeling and
pharmacoeconomic studies, investigator sponsored clinical trials of such Product
and post-marketing surveillance studies.

1.77 “Primary Position Detail” means a Detail of a Product in the Field in which
(a) such Product is the first product Detailed during a Detail to a Target
Prescriber, (b) at least * of the total time of the Detail is spent on the
presentation of such Product, and (c) the Representative delivers a message to
the Target Prescriber in which key attributes of such Product are verbally
promoted.

1.78 “Primary Training” has the meaning set forth in Section 5.8(a).

1.79 “Prime Rate” has the meaning set forth in Section 6.4(d).

1.80 “Processing Activities” means the activities required to be undertaken by
(a) Indevus or its Third Party Manufacturers in order to manufacture and supply
Esprit with Trospium Once-Daily Finished Product and/or Samples prior to the
Processing Assumption Date, and (b) in the event the Ex-US Supply Agreement is
executed between the Parties, Esprit or its Third Party Manufacturers in order
to manufacture and supply Indevus and/or its designees after the Processing
Assumption Date with Trospium Once-Daily solely for use outside the Territory
either in (i) bulk capsule form prior to being in its finished, labeled and
packaged form or (ii) finished, labeled and packaged form.

 

* CONFIDENTIAL TREATMENT REQUESTED

9



--------------------------------------------------------------------------------

1.81 “Processing Assumption Date” means the effective date of Esprit’s
assumption of the Processing Activities of Indevus in accordance with the terms
of Section 14.13, which date shall be agreed to by the Parties in writing, but
in any event shall not be earlier than the Effective Date nor later than
June 30, 2008.

1.82 “Product” means any pharmaceutical preparation in final form (or, where the
context so indicates, the form under development) containing Compound as a
primary active therapeutic ingredient that, except for Samples thereof, requires
a prescription from a physician or other health care professional, for use in
the Territory.

1.83 “Product Adverse Event” means the occurrence of any of the following:
(a) Generic Competition; (b) any materially adverse change to a Trospium
Once-Daily Product label such as an FDA-mandated addition of a “Black Box”
warning on the Product Labeling of Trospium Once-Daily that is unique to such
product among the class of anti-cholinergic drugs for the treatment of
overactive bladder; (c) any recall or withdrawal of Trospium Once-Daily mandated
by the FDA or reasonably initiated by a Party (other than actions arising out of
or resulting from the manufacturing of Trospium Once-Daily on or after the
Processing Assumption Date); (d) a determination by a court of competent
jurisdiction that a patent owned by a Third Party is infringed by the
manufacture, use, sale, offer for sale or importation of Trospium Once-Daily in
the Territory; or (e) failure to deliver at least (i) * of Trospium Once-Daily
Finished Product and Samples for receipt by Esprit or its designee by *
(provided that Esprit provides any modifications requested by Esprit to the
trade dress for such Finished Product and Samples on or before *, and the FDA
does not reject any such modifications to the trade dress, provided that, if
Esprit does not provide such modifications or if the FDA rejects any such
modifications to the trade dress, such delivery date shall be extended by a
period of time equal to the period between * and the date upon which Esprit
provides such modifications or the FDA approves such trade dress, as
applicable), (ii) * (not including the * to be delivered by *, as described in
subsection (i) above) of Trospium Once-Daily Finished Product and Samples by *,
and/or (iii) * (not including the * to be delivered by *, as applicable, as
described in subsections (i) and (ii) above) of Trospium Once-Daily Finished
Product and Samples by *.

1.84 “Product Label(ing)” has the same meaning as defined in the Act and as
interpreted by the FDA.

1.85 “Product Liability Claims” means any and all claims by purchasers or users
of Products in the Field, or their family members, insurers, health care
providers, subrogees or assignees, seeking damages for personal injury, death,
expense, economic loss (including loss of value of such Products), or any other
relief or remedy, arising out of or related to any alleged defect in the design,
labeling, packaging or marketing of such Products, including a failure to warn.

1.86 “Product NDAs” means the NDAs owned by Indevus as of the Effective Date
relating to Trospium Twice-Daily (No. 21-595) and Trospium Once-Daily (No.
22-103), together with all amendments, supplements and updates thereto, as well
as the corresponding INDs (with respect to Trospium Twice-Daily, IND 61,381, and
with respect to Trospium Once-Daily, IND 71,305).

 

* CONFIDENTIAL TREATMENT REQUESTED

10



--------------------------------------------------------------------------------

1.87 “Product Procurement Costs” means the costs associated with the
manufacturing, purchasing, procurement and warehousing of Trospium Twice-Daily,
Trospium Once-Daily and Compound, as applicable, and with any other Processing
Activities, that are actually incurred by Indevus (provided that in all cases
such amounts are not included in, and do not form the basis of, any payments
payable by Esprit to Indevus pursuant to Section 6.2(c)), including (a) costs
associated with procuring active pharmaceutical ingredients and other materials
used to manufacture Finished Products and/or Samples, (b) the cost of
transportation, testing, inspections, shrinkage and scrap, related taxes (but in
all cases excluding taxes based upon income or receipts), (c) the cost of
storage, insurance and any subcontracted costs, and amounts payable to Third
Party Manufacturers in connection with the manufacture and supply of Finished
Products and/or Samples, including any fees related to minimum purchase
requirements, (d) direct labor and, to the extent not in excess of (i)* for
Trospium Once-Daily and Trospium Twice-Daily through the Processing Assumption
Date, provided the aggregate production Batches do not exceed * through the
Processing Assumption Date, and (ii) * annually thereafter for Trospium
Twice-Daily provided aggregate annual production Batches do not exceed* (plus,
solely with respect to this Section 1.87(d)(ii), the increase on * and each
anniversary of such date in the Producer Price Index, Pharmaceutical
Preparations (Series ID 325412325412) (as published by the U.S. Bureau of Labor
and Statistics (http://www.bls.gov/ppi)) multiplied by such price), overhead
costs, including an allocation for Indevus’ internal costs and expenses for
supply chain management, including supply chain production planning, the
formulation and placement of orders with Third Party Manufacturers, the
management of inventories throughout the supply chain process, quality
control/quality assurance, regulatory and Third Party Manufacturer oversight and
cost accounting and including, with respect to Trospium Once-Daily Finished
Product, and (e) an amount equal to the amounts payable by Indevus to Madaus
pursuant to Section 3.7(b)(2) of the Madaus License (provided that such amounts
are not included in any payments payable by Esprit to Indevus pursuant to
Section 6.2(c)).

1.88 “Promotion” means those activities normally undertaken by a pharmaceutical
company to implement promotion plans and strategies aimed at encouraging the
appropriate use of a particular prescription pharmaceutical product under a
common trademark, up to the point of offering a product for sale. When used as a
verb, “Promote” shall mean to engage in such activities.

1.89 “Promotional Materials” means all written, printed or graphic material,
other than Product Labeling, packaging, or trade dress, intended for use by
Representatives during Details of Trospium Twice-Daily or Trospium Once-Daily
under this Agreement, including visual aids, file cards, premium items, clinical
studies, reprints, business cards, identification tags and any other promotional
support items or advertisements provided in accordance with the terms of the
relevant Promotion Plan and Section 5.6.

1.90 “Promotion Plan” means the then-current plan relating to the Promotion of a
Product, as contemplated by and in accordance with the requirements of
Section 5.2.

1.91 “Proprietary Information” means any and all scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing, orally or by any other means, that is owned and under
the protection of one Party and is provided by that Party to the other Party in
connection with this Agreement.

 

* CONFIDENTIAL TREATMENT REQUESTED

11



--------------------------------------------------------------------------------

1.92 “Pro Rated Minimum Royalty” has the meaning set forth in Section 6.2(b)(i).

1.93 “Purchase Order” has the meaning set forth in Section 14.6.

1.94 “Quarterly Indevus Details” means the aggregate number of Details to be
performed by the Indevus Sales Force to the Indevus Target Prescribers during
each Calendar Quarter period of the Copromotion Period, as set forth in
Section 5.5(b).

1.95 “Regulatory Documents” means filings, applications, modifications,
amendments, supplements, revisions, reports, submissions, authorizations and
approvals, including any IND or NDA, and any reports or amendments necessary to
maintain FDA Approvals.

1.96 “Representative” means a sales representative employed (or in the case of
Esprit, otherwise engaged) on a full-time basis by a Party to conduct Details
pursuant to this Agreement.

1.97 “Rolling Forecast” has the meaning set forth in Section 14.5(b)(i).

1.98 “Sales Force(s)” means the Esprit Sales Force and/or the Indevus Sales
Force, as applicable.

1.99 “Sales Force Reimbursement” has the meaning set forth in Section 6.3.

1.100 “Samples” means units of the Product described in the Specifications
distributed or provided to health care professionals in the Territory for
dispensing, in turn, to patients for “trial use” at no cost to the patient
pursuant to Law.

1.101 “Secondary Position Detail” means a promotional message involving a
Product delivered by a Representative during a face-to face contact with a
Target Prescriber in which key product attributes are verbally presented after
presenting a detail for another product, consistent with the terms of this
Agreement, and where such Product is given an important but not primary
emphasis, and shall be at least * of the total time of such face-to face
contact. A Secondary Position Detail shall meet all of the requirements for a
Detail, except as specified in this Section 1.101 and Section 5.5(b)(ii).

1.102 “Sublicensing Royalties” has the meaning set forth in Section 6.2(a)(i).

1.103 “Specifications” means the respective specifications for Trospium
Twice-Daily and Trospium Once-Daily Finished Product as set forth in the
applicable Product NDAs, as such may be modified from time to time in such
Product NDAs and pursuant to Section 4.2(x).

 

* CONFIDENTIAL TREATMENT REQUESTED

12



--------------------------------------------------------------------------------

1.104 “Supernus” means Supernus Pharmaceuticals, Inc. (f/k/a Shire Laboratories,
Inc.), a Delaware corporation with a principal place of business at 1550 East
Gude Drive, Rockville, Maryland 20850.

1.105 “Supernus Agreement” means the Development and License Agreement by and
between Supernus and Indevus, effective as of March 11, 2003, as in effect as of
the Execution Date, and as such agreement may be amended from time to time.

1.106 “Supply Committee” has the meaning set forth in Section 3.3(a).

1.107 “Supply Price” has the meaning set forth in Section 14.8(b).

1.108 “Supply Term” has the meaning set forth in Section 14.4.

1.109 “Target Prescribers” means those physicians determined to be high
potential prescribers of urologic products to treat overactive bladder and set
forth in a list specified in the Promotion Plan by the Marketing Committee.

1.110 “Technology Transfer” means the transfer of technology to Esprit in
connection with Esprit’s assumption of Processing Activities, as set forth in
Section 14.13 and as may be further agreed to by the Parties.

1.111 “Territory” means the United States of America, including the District of
Columbia, and its territories and possessions, such as Puerto Rico.

1.112 “Third Party(ies)” means a person or entity who or which is neither a
Party nor an Affiliate of a Party.

1.113 “Third Party Manufacturer(s)” means Third Parties that have been, or may
during the Agreement Term be, engaged by a Party to perform services or supply
facilities or goods (including Finished Product and/or Samples) in connection
with any part of the manufacture, testing and/or packaging of Finished Product
and/or Samples.

1.114 “Third Party Royalties” means the amount payable by Indevus (a) to Madaus
pursuant to Section 5.2.1(d)(ii) of the Madaus License as a result of payments
made by Esprit to Indevus pursuant to Section 6.2(a) and (b); provided that the
amounts payable by Esprit to Indevus pursuant to Section 6.2(c) shall not give
effect to the credit due to Indevus from Madaus as provided for in
Section 5.1(a) of the Madaus License; and/or (b) to Supernus pursuant to
Section 5.6.1 of the Supernus Agreement.

1.115 “Trademark(s)” means the SANCTURA trademarks, owned by Esprit, and all
related domain names and other trademark related rights, and/or any other
trademark that either Party may apply to register in the Territory if such
alternate trademark is selected for use in the Promotion of a Product in the
Field by the Parties under this Agreement.

1.116 “Training Program(s)” means the training program(s) described in
Section 5.8.

 

13



--------------------------------------------------------------------------------

1.117 “Trospium Once-Daily” means a controlled or extended-release oral
formulation of Product that is indicated for administration once per day for the
Initial Indication.

1.118 “Trospium Twice-Daily” means a twenty milligram (20 mg) dosage oral
formulation of Product that is indicated for administration twice per day for
the Initial Indication and that is marketed by Esprit in the Territory as of the
Execution Date as SANCTURA®.

 

  2. GRANT OF RIGHTS

2.1 Grants by Indevus. In consideration of the commitments and undertakings of
Esprit under this Agreement, and subject to the terms and conditions of this
Agreement, Indevus hereby grants to Esprit during the Agreement Term:

(a) an exclusive (even as to Indevus, subject to Section 2.8) right and license
in the Field (with the right to grant sublicenses, subject to the provisions of
Section 2.5), under the Indevus Intellectual Property, to use, import, offer for
sale, and Promote Products in the Territory;

(b) an exclusive (even as to Indevus) right and license in the Field (with the
right to grant sublicenses, subject to the provisions of Section 2.5), under the
Indevus Intellectual Property, to sell and distribute Products in the Territory;

(c) effective on the Processing Assumption Date, an exclusive right and license
under the Indevus Intellectual Property, to make and have made Trospium
Once-Daily for use in the Field in the Territory; and

(d) during the Copromotion Period and any period of time thereafter that Esprit
has Promotional Materials that were printed prior to the end of the Copromotion
Period and that contain the Indevus Logo, an exclusive (even as to Indevus,
subject to Section 2.8) right and license in the Field in the Territory (with
the right to grant sublicenses, subject to the provisions of Section 2.5) to use
the Indevus Logo on the Promotional Materials solely in accordance with this
subsection (d). All representations of the Indevus Logo that Esprit intends to
use, if not previously approved by Indevus, will first be submitted to Indevus
for approval, such approval not to be unreasonably withheld. Indevus will have
thirty (30) days to review the representation of the Indevus Logo. If Indevus
does not provide written notice of its approval or disapproval (together with
its reasons for such disapproval) within such thirty (30) day period, Indevus
will be deemed to have approved such representation.

Notwithstanding the rights and licenses granted under Sections 2.1(a), (b) and
(c), Esprit does not expect or anticipate receiving any further Indevus
Intellectual Property subsequent to the NDA Transfer Date, and through the
Agreement Term, as Indevus has represented to Esprit that it believes that it is
remote that after the NDA Transfer Date that Indevus will be performing any
research or development activities which would generate any future Indevus
Intellectual Property related to the licenses granted hereunder with respect to
Product in the Field. Indevus shall not refund any consideration received from
Esprit or pay any penalties if Indevus terminates any or all development
activities which may result in additional Indevus Intellectual Property on or
prior to NDA Transfer Date.

 

14



--------------------------------------------------------------------------------

2.2 Sublicenses of Third Party Rights.

(a) The licenses granted to Esprit under Section 2.1 include exclusive
sublicenses by Indevus in the Field of Indevus’ rights under the Madaus License
and the Supernus Agreement to use, import, offer for sale, and sell Products in
and, effective as of the Processing Assumption Date, make Trospium Once-Daily
for use in, the Territory. Esprit acknowledges that it is a sublicensee under
the Madaus License and the Supernus Agreement to the extent stated in the
foregoing sentence and agrees not to act inconsistently with the terms of such
agreements to the extent applicable to the sublicenses granted to Esprit
hereunder.

(b) Provided that Esprit is in compliance with its obligations to pay the
applicable Third Party Royalties in accordance with this Agreement, the payments
required by Section 14.13(e)(iv) and the portion of Product Procurement Costs
described in Section 1.87(e), and is otherwise in material compliance with its
obligations hereunder, Indevus shall pay all amounts that Indevus shall owe to
Madaus or Supernus under the Madaus Agreements or the Supernus Agreement,
respectively, by virtue of this Agreement and shall perform in all material
respects its obligations under the Madaus Agreements or the Supernus Agreement,
as applicable, that are required to enable Esprit to perform its obligations or
exercise the rights granted to Esprit under this Agreement. In the event that
Indevus fails to make any such payment when due, Esprit, in its sole discretion,
may elect to directly pay Madaus or Supernus, as applicable, any such payment
and to offset against any payments due from Esprit to Indevus under this
Agreement an amount equal to such payments made by Esprit to Madaus or Supernus.
Indevus shall use good faith efforts to obtain the right, including by amendment
of the Madaus Agreements and the Supernus Agreement, for Esprit to make such
payments to Madaus and Supernus, as applicable, as described in and in
accordance with this Section 2.2(b). Without limiting the generality of the
foregoing, (i) as between the Parties, Indevus shall be responsible for any
required milestone payments to Madaus pursuant to the Madaus Agreements and to
Supernus pursuant to the Supernus Agreement, and (ii) Esprit shall, to the
extent required by and in accordance with the terms of Section 6.2(c), reimburse
Indevus for any Third Party Royalties payable pursuant to such agreements.

(c) In the event that Indevus receives notice from Madaus or Supernus that
Indevus has breached the Madaus Agreements (other than the Madaus License and
Supply Agreement) or the Supernus Agreement, respectively, which breach gives
rise to a right (whether upon further notice, or with or without the passage of
time) by Madaus or Supernus, as applicable, to terminate the respective
agreement in a way that would terminate or materially adversely affect Esprit’s
ability to perform its obligations or exercise the rights granted to Esprit
under this Agreement, Indevus shall notify Esprit of such situation as soon as
practicable, and in any event within sixty (60) hours after receipt of such
notice, and use commercially reasonable efforts to promptly cure such breach.
Provided that Esprit is in compliance with its obligations to pay the applicable
Third Party Royalties in accordance with this Agreement, the payments required
by Section 14.13(e)(iv) and the portion of Product Procurement Costs described
in Section 1.87(e), and is otherwise in material compliance with its obligations
hereunder, if Indevus is unable to cure such breach, and Esprit has not
materially breached its obligations under this Agreement, Indevus shall, to the
extent possible, permit Esprit to cure such breach (and any costs or expenses of
Esprit incurred in curing such breach shall, at Esprit’s election, either be
reimbursed by Indevus to Esprit or offset by Esprit against any amounts owed to
Indevus under this

 

15



--------------------------------------------------------------------------------

Agreement). As soon as reasonably practicable after the Effective Date, Indevus
shall also use commercially reasonable efforts to obtain the agreements of each
of Madaus and Supernus, as applicable, to grant, in the event that the Madaus
Agreements (other than the Madaus License and Supply Agreement) or Supernus
Agreement, as applicable, are terminated for any reason and Esprit is in
compliance with its obligations to pay the applicable Third Party Royalties in
accordance with this Agreement, the payments required by Section 14.13(e)(iv)
and the portion of Product Procurement Costs described in Section 1.87(e), and
is otherwise in material compliance with its obligations hereunder,
substantially equivalent rights on substantially equivalent terms as those
granted to Indevus pursuant to the Madaus Agreements (other than the Madaus
License and Supply Agreement) or Supernus Agreement, as applicable, as are
necessary for Esprit to exercise its rights and perform its obligations under
this Agreement.

(d) Notwithstanding anything to the contrary in this Agreement, except with
respect to the payment obligation in Section 6.2(c)(i), Section 14.13(e)(iv),
and the portion of Product Procurement Costs described in Section 1.87(e), in no
event shall Esprit be responsible for or liable with respect to, or have any
obligation to reimburse Indevus in respect of, any payments, claims, demands,
actions, causes of action, damages, costs, expenses, attorneys’ fees,
obligations and liabilities of whatever kind or nature, in law or equity,
arising under the Madaus Agreements or the Supernus Agreement, and, as between
the Parties, Indevus shall be solely responsible and liable with respect to any
such payments, claims, demands, actions, causes of action, damages, costs,
expenses, attorneys’ fees, obligations and liabilities, and shall bear all costs
associated therewith.

2.3 Retained Rights; No Implied Licenses; Limitations. All rights not
specifically granted by a Party in this Agreement are reserved and retained by
such Party. Nothing in this Agreement shall be deemed to constitute the grant of
any license or other right to either Party, to or in respect of any product,
patent, trademark, Proprietary Information, trade secret or other data or any
other intellectual property of the other Party, except as expressly set forth
herein. Except as otherwise set forth in this Agreement, neither Party shall
grant any license to, or permit or authorize, any Third Party to Promote
Products in the Field in the Territory without the prior written consent of the
other Party.

2.4 Non-Competition. During the Agreement Term, neither Party will Promote, or
permit its Affiliates to Promote, market or sell any Competing Product in the
Territory, or acquire, or permit its Affiliates to acquire, directly or
indirectly any rights or interest in or to a Competing Product that is being
detailed, Promoted, marketed or sold in the Territory; provided, however, that,
in the event that *

2.5 Proposed Sublicense by Esprit. Esprit shall have the right to grant
sublicenses to an Affiliate under any of the rights or licenses granted to it by
Indevus under this Agreement as set forth in this Section 2.5. Esprit shall
advise Indevus in advance of any proposed sublicense and give due consideration
to Indevus’ comments with respect thereto. Any sublicense shall be subject to
the terms and conditions of this Agreement, including the provisions relating to
payments set forth in Article 6, and Esprit shall be responsible to Indevus for
any non-performance by any sublicensee of Esprit’s obligations under this
Agreement that are assumed by the sublicensee. In the event Esprit grants a
sublicense to an Affiliate, any payment due to Indevus under this Agreement must
be received in its full amount by Indevus in the United States without any tax
withholding or tax deduction therefrom.

 

* CONFIDENTIAL TREATMENT REQUESTED

16



--------------------------------------------------------------------------------

2.6 Regulatory Filings.

(a) Transfer of Product NDAs. Indevus hereby assigns to Esprit all right, title
and interest in the Product NDAs, effective as of the NDA Transfer Date. On the
NDA Transfer Date, Indevus shall submit to the FDA a letter authorizing the
transfer of ownership from Indevus to Esprit of the Product NDAs. As soon as
practicable after the submission of such letter and the receipt by Esprit of the
FDA’s acknowledgment letter, Esprit shall execute and submit to the FDA a
letter, accompanied by the Product NDA transfer letter referred to in the
preceding sentence, acknowledging Esprit’s commitment to assume ownership of the
Product NDAs.

(b) Security Interest.

(i) Grant of Security Interest. The Parties acknowledge and agree that pursuant
to the Original Agreement, as security for Indevus’ performance of its material
covenants and obligations thereunder, Indevus granted to Esprit a security
interest in Indevus’ right, title and interest in and to Indevus’ FDA marketing
authorizations or marketing approvals related to a Product in the Field in the
Territory (including the Product NDAs), subject to the Madaus Agreements (other
than the Madaus License and Supply Agreement) and the Supernus Agreement and to
Laws. Indevus hereby reaffirms the grant of such security interest, and hereby
grants Esprit, as security for Indevus’ performance of its material covenants
and obligations hereunder, a security interest in Indevus’ right, title and
interest in and to any Indevus’ FDA marketing authorizations or marketing
approvals related to a Product in the Field in the Territory that were not in
existence as of the date of the Original Agreement (together with the subject
matter described in the first sentence of this Section 2.6(a), the
“Collateral”). The security interest is granted as security only and, except for
the security interest granted, shall not transfer or in any way otherwise affect
or modify any rights of Indevus with respect to the Collateral. The security
interest shall be released on the earlier of (A) the NDA Transfer Date or
(B) termination of this Agreement by Indevus pursuant to Section 12.2(a).

(ii) Further Assurances and Attorney in Fact.

(A) Indevus agrees that from time to time, at Esprit’s expense, Indevus shall
promptly execute and deliver all further instruments and documents, and take all
further action, that Esprit may reasonably request in order to perfect, protect
or more fully evidence any security interest granted or purported to be granted
hereby or to enable Esprit to exercise or enforce its rights and remedies
hereunder with respect to the Collateral.

(B) To the extent permitted by Law, Indevus hereby authorizes Esprit, to file at
Esprit’s expense, one or more financing or continuation statements, and
amendments thereto and assignments thereof, relating to all or any part of the
Collateral now existing or hereafter arising without the signature of Indevus,
and Esprit shall promptly upon the filing thereof by it deliver to Indevus a
copy of each such financing or continuation statement or amendment or
assignment. To the extent permitted by Law, a carbon, photographic or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement.

 

17



--------------------------------------------------------------------------------

(C) Indevus hereby irrevocably appoints Esprit as Indevus’ attorney in fact,
with full authority in the place and stead of Indevus and in the name of Indevus
or otherwise, from time to time in Esprit’s reasonable discretion upon the
occurrence and during the continuance of a material default by Indevus of its
covenants and obligations hereunder, to take any action and to execute any
instrument that Indevus may reasonably deem necessary or advisable to accomplish
the purposes of the security interests in the Collateral granted by Indevus
hereunder.

2.7 Access to Information. Subject to the terms and conditions of this
Agreement, Indevus shall promptly provide to Esprit all Data obtained by Indevus
or any of its licensees related to the Products and data and information with
respect to pharmacovigilance related to the Products, and Indevus shall
cooperate in good faith to provide Esprit access to and reasonable assistance
with all Indevus Intellectual Property and other Proprietary Information as may
be required for Esprit to exercise the rights and licenses explicitly granted
and to perform its obligations hereunder. After the disbanding of any committee
pursuant to Section 3.6, Esprit shall have the right to continue to receive the
information it would otherwise be entitled to receive under this Agreement.

2.8 Grant by Esprit. In consideration of the commitments and undertakings of
Indevus under this Agreement, and subject to the terms and conditions of this
Agreement, Esprit hereby grants to Indevus, during the Copromotion Period:

(a) an exclusive (except as to Esprit), nontransferable right and license in the
Field in the Territory to Promote Products solely for the purpose of
co-Promoting Products with Esprit in accordance with and subject to the terms of
Article 5; and

(b) an exclusive (except as to Esprit), nontransferable right and license in the
Field in the Territory to use the trademarks owned or otherwise controlled by
Esprit that are included in Promotional Materials provided by Esprit pursuant to
this Agreement in connection with the use of such Promotional Materials in
connection with the Promotion of Products; provided that Indevus shall not have
the right to use any representations of such trademark except as set forth in
Section 5.6(e).

2.9 No Further Development by Indevus. The Parties acknowledge and agree that
Indevus has no obligation under this Agreement to develop or continue to develop
any Indevus Intellectual Property and that after the NDA Transfer Date Indevus
shall not be permitted to develop or continue to develop any inventions or
intellectual property in the Field in the Territory relating to Products.

 

18



--------------------------------------------------------------------------------

  3. GOVERNANCE

3.1 Development Committee.

(a) Members. Pursuant to the Original Agreement, the Parties established a joint
development committee with certain obligations and powers. Effective as of the
Effective Date, the Parties shall establish a new joint development committee
(the “Development Committee”) composed of four (4) individuals, two (2) of whom
shall be appointed by Indevus and two (2) of whom shall be appointed by Esprit
and all of whom shall be qualified to appropriately represent their respective
Party at the Development Committee level. The members of the Development
Committee as of the Effective Date shall be as set forth on Schedule 3.1.
Membership shall include representation from each Party’s scientific, clinical
development, and regulatory affairs and/or such other departments as the
Development Committee may deem appropriate. Either Party may replace any or all
of its representatives on the Development Committee at any time upon written
notice to the other Party. A Party may designate a substitute to temporarily
attend and perform the functions of such Party’s designated representative at
any meeting of the Development Committee. The Development Committee shall be
chaired by a representative of Esprit. The chairperson shall appoint a secretary
of the Development Committee, who shall be a representative of Indevus.

(b) Role and Responsibilities. The Development Committee shall have as its
overall purpose, subject to Section 4.2 and Section 5.6, the oversight of
development, including review of clinical protocols and timetables for
development, oversight of development and selection of entities or individuals,
including Indevus or Esprit, to perform tasks required in connection with
development of Products in the Field in the Territory. In particular, the
Development Committee shall perform the following functions:

(i) Review development activities conducted under this Agreement with respect to
Compound and Products in the Field in the Territory, including any Phase IV
Clinical Trials;

(ii) Monitor regulatory strategy and communications with FDA;

(iii) In concert with the Marketing Committee, assist in the coordination and
monitoring of regulatory strategy and activities for Phase IV Clinical Trials in
the Field in the Territory;

(iv) Review and approve in advance any Promotional Materials or educational
materials and literature related to Trospium Twice-Daily or Trospium Once-Daily,
including Product advertising;

(v) Oversee any changes to the Specifications proposed by the Parties and
propose whether any such changes require any supplements to a Product NDA, as
further described in Section 4.2(a)(x); and

(vi) Have such other responsibilities as may be assigned to the Development
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties from time to time.

(c) Primary Contact. Indevus and Esprit each shall appoint a person (a
“Development Primary Contact”) to be the primary contact between the Parties
with respect to development and to coordinate related correspondence between the
Parties. The Development Primary Contact of each Party as of the Effective Date
is set forth on Schedule 3.1. Each Party shall notify the other in writing as
soon as practicable upon changing its Development Primary Contact. The
Development Primary Contact of each Party will be one of its representatives on
the Development Committee.

 

19



--------------------------------------------------------------------------------

(d) Oversight. The Development Committee may make decisions with respect to any
subject matter that is subject to the Development Committee’s decision-making
authority and responsibilities as set forth in Section 3.1(b). The Development
Committee shall use its good faith efforts to resolve by consensus any issue
relevant to development of Products. The Development Committee shall give
consideration to the views, position and recommendations of each Party on any
issue that has been brought before the Development Committee. If the Development
Committee shall arrive at a consensus on any issue relating to the development
of a Product, such consensus shall be binding upon the Parties. All decisions of
the Development Committee shall be made by unanimous vote or written consent, as
indicated by all members signing the written minutes thereof, with Esprit
representatives collectively having one (1) vote and Indevus representatives
collectively having one (1) vote in all decisions. If the Development Committee
cannot reach consensus on a matter brought to its attention, Esprit shall be
entitled to make the final decision with respect to such matter, subject to
Section 3.1(e) and Section 5.6(a).

(e) The Development Committee shall have only the powers assigned to it in this
Section 3.1. All activities conducted by the Development Committee shall be
consistent with and subject to the provisions of this Agreement, and the
Development Committee shall not have any power to take any action that conflicts
with the terms of this Agreement or to amend, modify or waive compliance with
this Agreement.

3.2 Marketing Committee.

(a) Members. Pursuant to the Original Agreement, the Parties established a joint
marketing committee with certain obligations and powers. Effective as of the
Effective Date, the Parties shall establish a new joint marketing committee (the
“Marketing Committee”) composed of four (4) individuals, two (2) of whom shall
be appointed by Indevus and two (2) of whom shall be appointed by Esprit and all
of whom shall be qualified to appropriately represent such Party at the
Marketing Committee level. The members of the Marketing Committee as of the
Effective Date shall be as set forth on Schedule 3.2. Either Party may replace
any or all of its respective representatives on the Marketing Committee at any
time upon written notice to the other Party. Either Party may designate a
substitute to temporarily attend and perform the functions of such Party’s
designated representative at any meeting of the Marketing Committee. The
Marketing Committee shall be chaired by a representative of Esprit. The
chairperson shall appoint a secretary of the Marketing Committee, who shall be a
representative of Indevus.

(b) Role and Responsibilities. The Marketing Committee will be used as the forum
for the Parties to discuss the Promotion strategy for Products and, subject to
the terms and conditions of this Agreement, will review the pre-launch, launch,
post-launch and ongoing Promotional activities for Products in the Territory. In
particular, the Marketing Committee shall perform the following functions:

(i) Review and provide recommendations regarding the Promotion Plan and any
material amendments or modifications to the Promotion Plan;

 

20



--------------------------------------------------------------------------------

(ii) Discuss the actual results of the Promotion of Trospium Twice-Daily and
Trospium Once-Daily in the Territory as compared to the Promotion Plan;

(iii) In concert with the Development Committee, assist in the coordination and
monitoring of regulatory strategy and activities for Phase IV Clinical Trials in
the Field in the Territory;

(iv) Propose the launch date for Trospium Once-Daily in the Territory, subject
to the provisions of Section 5.1;

(v) Discuss the state of the markets for Trospium Twice-Daily and Trospium
Once-Daily in the Territory and opportunities and issues concerning the
Promotion of such Products in the Territory, including consideration of
marketing and promotional strategy, marketing research plans, labeling, Product
positioning and Product profile issues, to determine the kind of marketing and
selling efforts that are appropriate, in accordance with the Promotion Plan and
Law;

(vi) Review Training Program(s) and promotional activities to be performed by
the Parties in the Promotion of Trospium Twice-Daily and Trospium Once-Daily in
the Territory;

(vii) Review the overall performance and effectiveness of the Sales Forces;

(viii) Review and propose physicians to be high potential prescribers of
urologic products to treat overactive bladder and propose a list of such
physicians for inclusion in the Promotion Plan;

(ix) Review in advance any Promotional Materials or educational materials and
literature related to Trospium Twice-Daily or Trospium Once-Daily, including
Product advertising; and

(x) Have such other responsibilities and address any other matters delegated to
the Marketing Committee under this Agreement or as may be mutually agreed upon
in writing by the Parties from time to time, as well as any other matters
pertaining to each Party’s performance of its Promotion obligations under this
Agreement.

(c) Primary Contact. Indevus and Esprit each shall appoint a person (a
“Marketing Primary Contact”) to be the primary contact between the Parties with
respect to the Promotion Plan and to coordinate related correspondence between
the Parties. The Marketing Primary Contact is set forth on Schedule 3.2. Each
Party shall notify the other in writing as soon as practicable upon changing its
Marketing Primary Contact appointment. The Marketing Primary Contact of each
Party will be one of its two representatives on the Marketing Committee.

 

21



--------------------------------------------------------------------------------

(d) Oversight. The Marketing Committee may make decisions with respect to any
subject matter that is subject to the Marketing Committee’s decision-making
authority and responsibilities as set forth in Section 3.2(b). The Marketing
Committee shall use its good faith efforts to resolve by consensus any issue
relevant to the commercialization of Products. Each Party shall provide input
with respect to the Promotion Plan, and the Marketing Committee shall give
substantial consideration to the views, position and recommendations of each
Party on any issue that has been brought before the Marketing Committee. If the
Marketing Committee shall arrive at a consensus on any issue relating to the
commercialization of Products, such consensus shall be binding upon the Parties.
All decisions of the Marketing Committee shall be made by unanimous vote or
written consent, as indicated by all members signing the written minutes
thereof, with Esprit representatives collectively having one (1) vote and
Indevus representatives collectively having one (1) vote in all decisions. If
the Marketing Committee cannot reach consensus on a matter brought to its
attention, Esprit shall be entitled to make the final decision with respect to
such matter, subject to Section 3.2(e).

(e) The Marketing Committee shall have only the powers assigned to it in this
Section 3.2. All activities conducted by the Marketing Committee shall be
consistent with and subject to the provisions of this Agreement, and the
Marketing Committee shall not have any power to take any action that conflicts
with the terms of this Agreement or to amend, modify or waive compliance with
this Agreement.

3.3 Supply Committee.

(a) Members. Effective as of the Effective Date, the Parties shall establish a
joint supply committee (the “Supply Committee”) composed of four
(4) individuals, two (2) of whom shall be appointed by Indevus and two (2) of
whom shall be appointed by Esprit and all of whom shall be qualified to
appropriately represent their respective Party at the Supply Committee level.
The members of the Supply Committee as of the Effective Date are set forth on
Schedule 3.3. Membership shall include representation from each Party’s
manufacturing department and/or such other departments as the Supply Committee
may deem appropriate. Either Party may replace any or all of its respective
representatives on the Supply Committee at any time upon written notice to the
other Party. A Party may designate a substitute to temporarily attend and
perform the functions of such Party’s designated representative at any meeting
of the Supply Committee. The Supply Committee shall be chaired by a
representative of Esprit. The chairperson shall appoint a secretary of the
Supply Committee, who shall be a representative of Indevus.

(b) Role and Responsibilities. The Supply Committee shall oversee all aspects of
supply of Trospium Twice-Daily and Trospium Once-Daily under this Agreement and
shall have as its overall purpose the management of the supply to Esprit of
Finished Products and/or Samples prior to the Processing Assumption Date, the
transition of Processing Activities from Indevus to Esprit pursuant to the terms
of this Agreement and, if Indevus exercises the Ex-US Supply Option, the
management of the supply of Trospium Once-Daily solely for use outside the
Territory either in (i) bulk capsule form prior to being in its finished,
labeled and packaged form or (ii) finished, labeled and packaged form. In
particular, the Supply Committee shall perform the following functions:

(i) Oversee all aspects of the supply of Trospium Twice-Daily prior to the NDA
Transfer Date and Trospium Once-Daily prior to the Processing Assumption Date;

 

22



--------------------------------------------------------------------------------

(ii) Prepare a supply plan coordinating the entire supply chain to support all
needs for Products in the Field within and outside the Territory;

(iii) Oversee all Processing Activities;

(iv) Identify and propose actions to prevent potential interruptions of supply;

(v) Oversee audits of Third Party Manufacturers;

(vi) Propose new Third Party Manufacturers, subject to the terms and conditions
of Indevus’ agreements with Third Party Manufacturers;

(vii) Oversee quality control and assurance, implementation process
improvements, cost reduction initiatives, and logistics initiatives;

(viii) Coordinate the supply of Compound in sufficient quantities for Indevus to
satisfy its obligations under Section 14.6(b);

(ix) Coordinate assumption by Esprit of Processing Activities, including the
Technology Transfer, and recommend a timeline and procedures for the Technology
Transfer in its first meeting; and

(x) Have such other responsibilities and address any other matters delegated to
the Supply Committee under this Agreement or as may be mutually agreed upon in
writing by the Parties from time to time, as well as any other matters
pertaining to each Party’s performance of its supply obligations under this
Agreement.

(c) Oversight. The Supply Committee may make decisions with respect to any
subject matter that is subject to the Supply Committee’s decision-making
authority and responsibilities as set forth in Section 3.3(b). The Supply
Committee shall use its good faith efforts to resolve by consensus any issue
relevant to the supply of Finished Products and/or Samples. Each Party shall
provide input with respect to the supply of Finished Products and/or Samples,
and the Supply Committee shall give substantial consideration to the views,
position and recommendations of each Party on any issue that has been brought
before the Supply Committee. If the Supply Committee shall arrive at a consensus
on any issue relating to the supply of Finished Products and/or Samples, such
consensus shall be binding upon the Parties. All decisions of the Supply
Committee shall be made by unanimous vote or written consent, as indicated by
all members signing the written minutes thereof, with Esprit representatives
collectively having one (1) vote and Indevus representatives collectively having
one (1) vote in all decisions. If the Supply Committee cannot reach consensus on
a matter brought to its attention, Esprit shall be entitled to make the final
decision with respect to such matter, subject to Section 3.3(d).

 

23



--------------------------------------------------------------------------------

(d) The Supply Committee shall have only the powers assigned to it in this
Section 3.3. All activities conducted by the Supply Committee shall be
consistent with and subject to the provisions of this Agreement and, if
applicable, the Ex-US Supply Agreement, and the Supply Committee shall not have
any power to take any action that conflicts with the terms of this Agreement or
to amend, modify or waive compliance with this Agreement.

3.4 Meetings. The chairpersons of the Development Committee, Marketing
Committee, and Supply Committee shall call meetings as reasonably requested by
one of the Parties; provided, however, that:

(a) the Marketing Committee shall meet at least three (3) times per year (with a
meeting to be held not later than thirty (30) days after the Effective Date at
Esprit’s offices) through the end of the Copromotion Period, unless the Parties
agree otherwise;

(b) the Development Committee shall meet at least three (3) times per year (with
a meeting to be held not later than thirty (30) days after the Effective Date at
Indevus’ offices) through the NDA Transfer Date, unless the Parties agree
otherwise; and

(c) the Supply Committee shall meet on at least a Calendar Quarterly basis (with
a meeting to be held not later than thirty (30) days after the Effective Date at
Indevus’ offices) through the Processing Assumption Date, unless the Parties
agree otherwise, and, after the Processing Assumption Date through the NDA
Transfer Date, the Supply Committee shall meet at least three (3) times per
year.

Meetings may be held in person, by telephone, or by video conference call, and,
except as set forth above, the location of each meeting shall alternate between
the Parties’ headquarters or such other location as may be mutually agreed upon
by the Parties. On advance written notice to the other Party, additional
participants may be invited by any representative to attend meetings where
appropriate. Each Party shall be responsible for all travel and related costs
and expenses of its members and other representatives to participate or attend
committee meetings. The Parties shall cause their respective representatives on
the committees to use good faith efforts to resolve all matters presented to
them. Any Proprietary Information disclosed in any meeting of the Development
Committee, Marketing Committee, or Supply Committee by a Party shall remain
Proprietary Information of the disclosing Party.

3.5 Minutes of Committee Meetings. Minutes of the each committee meeting shall
be transcribed and issued by the secretary within thirty (30) days after each
meeting (or, if shorter, at least ten (10) Business Days prior to the date of
the next scheduled meeting of such committee) and shall be approved as the first
order of business at the immediately succeeding meeting of such committee. Such
minutes shall include only key discussion points and decisions made and provide
a list of any identified issues yet to be resolved, either within such committee
or through the relevant resolution process, if any.

3.6 Disbanding of Committees.

(a) The Parties shall have the right to disband any or all of the Development
Committee, Marketing Committee, and Supply Committee, upon mutual agreement.
Additionally, to the extent the applicable committee is not disbanded pursuant
to the

 

24



--------------------------------------------------------------------------------

preceding sentence, the Development Committee shall be automatically disbanded
effective on the NDA Transfer Date, the Marketing Committee shall be
automatically disbanded effective on the expiration of the Copromotion Period,
and the Supply Committee shall be automatically disbanded effective on the NDA
Transfer Date.

(b) After the disbanding of a committee, Esprit shall be entitled to make the
final decision with respect to any and all matters or actions for which it had
the right to make such decisions prior to the disbanding of any such committee
subject to any provisions applicable to such decision.

3.7 Project Coordinators. Promptly following the Effective Date, each Party
shall designate an appropriate expert to facilitate communication and
coordination of the Parties’ activities under this Agreement relating to
Products and to provide support and guidance to the Development Committee,
Marketing Committee, and Supply Committee (each, a “Project Coordinator”). Each
Project Coordinator shall be experienced in project management and may also
serve as one of the representatives of its respective Party on any of the
Development Committee, Marketing Committee, and Supply Committee. From time to
time each Party may replace its Project Coordinator by written notice to the
other Party specifying such replacement.

 

  4. DEVELOPMENT AND REGULATORY MATTERS

4.1 Development.

(a) General. After the Effective Date, Development of Products in the Field in
the Territory shall be conducted, administered and funded solely by Esprit or
its designees, and Indevus shall not conduct any development activities with
respect to Products in the Field in the Territory.

(b) Phase IV Clinical Trials. After the Effective Date, all Phase IV Clinical
Trials or other pre-clinical or clinical trials that are required by the FDA as
a condition to or in connection with an FDA Approval in the United States shall
be conducted, administered and funded solely by Esprit or its designees. Indevus
shall have the right, but not the obligation, to provide appropriate personnel
to support and assist in the conduct of such Phase IV Clinical Trials, as
mutually agreed to between the Parties, subject to reimbursement of Indevus’
costs and expenses associated therewith.

4.2 Regulatory Matters.

(a) Prior to the NDA Transfer Date. The Parties acknowledge that Indevus has
obtained FDA Approval for Trospium Twice-Daily and Trospium Once-Daily and is
the owner of the Product NDAs as of the Execution Date and is expected to be the
owner of the Product NDAs as of the Effective Date. Prior to the NDA Transfer
Date:

(i) Indevus shall own and control all Regulatory Documents relating to a Product
in the Field in the Territory.

(ii) Indevus shall have sole authority and responsibility for the timely
preparation, filing, prosecution, and maintenance of all Regulatory Documents
relating to a Product in the Field in the Territory, including Product NDAs and
any reports or amendments necessary to maintain FDA Approvals, and for seeking
any revisions of the conditions of each FDA Approval.

 

25



--------------------------------------------------------------------------------

(iii) Indevus shall have sole authority and responsibility to seek and/or obtain
any necessary FDA approvals of any Product Label(ing), packaging, advertising or
other promotional or informational materials used in connection with Product and
Promotional Materials and for determining whether the same requires FDA
approval, and Indevus shall submit Promotional Materials to the FDA after
approval of both Parties, in accordance with the procedures set forth in
Section 5.6.

(iv) Indevus shall remain the primary contact with the FDA and shall be solely
responsible for all communications with the FDA that relate to any IND or NDA
relating to a Product in the Field in the Territory prior to and after any FDA
Approval.

(v) Esprit shall have the right, but not the obligation, to assist and consult
with Indevus with respect to all regulatory submissions, including applications
for FDA Approvals, prior to making any such submissions. At least thirty
(30) days prior to the filing of any documents with the FDA relating to Products
in the Field, Indevus shall provide Esprit with copies of all such filings,
submissions, authorizations and FDA Approvals, including any correspondence
related to manufacturing of Products in the Field; provided that, if Indevus
believes it is required by Law to make such submission sooner, Indevus shall
provide Esprit with final copies of such submissions for Esprit’s review at
least two (2) Business Days prior to filing them with the FDA. Indevus shall
consider in good faith any comments of Esprit with respect to the foregoing.

(vi) Indevus shall provide Esprit with a copy of all safety data received by
Indevus regarding Products in the Field worldwide.

(vii) Indevus shall provide advance notice to Esprit of any planned meetings,
discussions, or other communications with the FDA relating to Products in the
Field. Esprit shall have the right, but not the obligation, to participate with
respect to such meetings, discussions, or other communications; provided that,
in providing any such assistance, Esprit shall not contact the FDA without the
prior approval of Indevus and, if contacted by the FDA with respect to Product,
shall refer such contact to Indevus.

(viii) If contacted by the FDA with respect to a Product in the Field, Indevus
shall notify Esprit within two (2) Business Days of such contact, and provide
Esprit with any related official correspondence received from the FDA, including
as applicable minutes of any meetings or telephone conferences and/or
discussions between Indevus and the FDA. Esprit shall have a right to
participate in and provide comments with respect to any subsequent meetings,
discussions, or other communications with respect to such contact.

(ix) To the extent Esprit reasonably believes that a filing or submission
relating to Products in the Territory is required by Law, Esprit shall notify
Indevus. If Indevus decides not to prepare such filing or submission, Indevus
shall promptly notify Esprit, but in no event later than thirty (30) days,
unless notified by Esprit that a shorter period of review

 

26



--------------------------------------------------------------------------------

is mandated by FDA or Law, after such notice by Esprit of such decision, and
Esprit shall be entitled to prepare such filing or submission, to be filed or
submitted by Indevus; provided that Esprit shall use good faith efforts to
include any comments of Indevus in such filing or submission.

(x) Prior to the Processing Assumption Date, changes to the Specifications shall
be made only by mutual prior agreement of the Parties, except as required by
Law. The Parties shall determine whether any such changes require any
supplements to a Product NDA, and each Party shall provide the other Party with
notice of any such changes as soon as practicable. After the Processing
Assumption Date, but prior to the NDA Transfer Date, changes to the
Specifications shall be made only after prior notification to Indevus of any
such changes as soon as practicable, and the Parties shall determine whether any
such changes require any supplements to a Product NDA, except as required by
Law.

(xi) Notwithstanding anything herein to the contrary, Indevus shall not file
with the FDA any regulatory submissions that are intended to change or modify
the Product label or FDA-approved prescribing information for, or the
indications of, Trospium Twice-Daily or Trospium Once-Daily in the Territory
without providing to Esprit a draft of such submission at least ten (10) days
prior to planned submission to the FDA and giving prompt and reasonable
consideration to any comments Esprit may have; provided that, if and to the
extent required by Law Indevus is required to file any such submission in less
than ten (10) days after notice from the FDA, Indevus will notify Esprit of any
such requirement promptly and in no event later than two (2) Business Days after
such notice.

(xii) Notwithstanding Section 14.13(f), during the period beginning on the
Processing Assumption Date and ending on the NDA Transfer Date, in connection
with Indevus’ responsibilities as holder of the Product NDAs, Indevus and Esprit
shall cooperate in good faith, in coordination with the Supply Committee, for
Indevus to subcontract or assign the performance and management of quality
assurance responsibilities to Esprit, while retaining the authority for Indevus
to monitor Esprit’s performance, as subcontractor to Indevus with respect to
such activities, consistent with Indevus’ quality obligations under the Product
NDA for Trospium Once-Daily.

(b) After the NDA Transfer Date. After the NDA Transfer Date:

(i) Esprit shall own and control all Regulatory Documents relating to a Product
in the Field in the Territory. Indevus hereby assigns to Esprit all right, title
and interest in such Regulatory Documents, effective as of the NDA Transfer
Date.

(ii) Esprit will be solely responsible for the timely preparation, filing,
prosecution, and maintenance of all Regulatory Documents relating to a Product
in the Field in the Territory, including Product INDs and NDAs and any reports
or amendments necessary to maintain FDA Approvals, and for seeking any revisions
of the conditions of each FDA Approval.

 

27



--------------------------------------------------------------------------------

(iii) Esprit shall have sole authority and responsibility to develop, modify,
seek and/or obtain any necessary FDA approvals of any Product Label(ing),
packaging, advertising or other promotional or informational materials used in
connection with Product in the Field in the Territory, and Promotional Materials
and for determining whether the same requires FDA approval.

(iv) Esprit will be the primary contact with the FDA and shall be solely
responsible for all communications with the FDA that relate to any IND or NDA
relating to a Product in the Field in the Territory prior to and after any FDA
Approval.

(v) Esprit may, in its sole discretion, file any submissions that are intended
to change or modify the Product label or FDA-approved prescribing information
for, or the indications of, Trospium Twice-Daily or Trospium Once-Daily in the
Territory provided that, except as required by Laws, it provides to Indevus a
draft of such submission at least ten (10) days prior to planned submission to
the FDA and gives prompt and reasonable consideration to any comments Indevus
may have.

(vi) To the extent Indevus reasonably believes that a filing or submission
relating to Products in the Field in the Territory is required by Law, Indevus
shall notify Esprit. If Esprit decides not to prepare such filing or submission,
it shall promptly notify Indevus, but in no event later than thirty (30) days,
unless notified by Indevus that a shorter period of review is mandated by FDA or
Law, after such notice by Indevus of such decision, and Indevus shall be
entitled to prepare such filing or submission, to be filed or submitted by
Esprit; provided that Indevus shall use good faith efforts to include any
comments of Esprit in such filing or submission.

(vii) Indevus may, but is not required to, assist Esprit, at Esprit’s election,
in Esprit’s efforts to seek and obtain FDA Approvals, subject to reimbursement
of Indevus’ related costs and expenses.

(c) Regulatory Cooperation. Each Party shall inform the Development Committee
or, if the Development Committee has been disbanded, the other Party, within
twenty four (24) hours, of its receipt of any information that: (i) raises any
concern regarding the safety of Compound or Product; (ii) concerns suspected or
actual tampering, counterfeiting (excluding diversion, which is subject to
Section 5.7(c)) or contamination or other similar problems with respect to
Compound or Product; (iii) is reasonably likely to lead to a recall or market
withdrawal of a Product; or (iv) concerns any ongoing or potential FDA
investigation, inspection, detention, seizure or injunction involving a Compound
or Product.

(d) Adverse Experiences. The reporting of Adverse Experiences shall be governed
by Article 10.

(e) Recalls and Other Corrective Action. The Development Committee shall make
all final decisions with respect to any recall, market withdrawal or any other
corrective action related to a Product in the Field in the Territory, and
neither Party shall initiate any such action without the approval of the
Development Committee; provided, however, that nothing herein shall prohibit
Indevus, prior to the NDA Transfer Date, from initiating or conducting any
recall or other corrective action mandated by the FDA or Law. At a Party’s
request, the other Party shall provide reasonable assistance in conducting such
recall, market

 

28



--------------------------------------------------------------------------------

withdrawal or other corrective action, including providing all pertinent records
that such Party may reasonably request to assist in effecting such action,
subject to reimbursement of such other Party’s reasonable costs and expenses
associated with providing such cooperation. Any documented, direct,
out-of-pocket costs incurred (paid or accrued) with respect to such recall,
market withdrawal or other corrective action prior to the Processing Assumption
Date shall be borne by Indevus; provided, however, that, in the event that the
recall or other corrective action is attributable solely to Promotional
activities under Article 5, Esprit shall bear such expenses. Any documented,
direct, out-of-pocket costs incurred (paid or accrued) with respect to a recall,
market withdrawal or other corrective action with respect to Products in the
Field in the Territory after the Processing Assumption Date shall be borne by
Esprit. Neither Party shall have any obligation to reimburse or otherwise
compensate the other Party or its Affiliates for any consequential damages, lost
profits or income that may arise in connection with any recall, market
withdrawal or corrective action with respect to Products.

 

  5. PROMOTION OF PRODUCTS

5.1 General.

(a) Subject to the terms and conditions of this Agreement, Esprit shall during
the Agreement Term, and Indevus shall during the Copromotion Period, use
Commercially Reasonable Efforts to Promote Products in the Field in the
Territory and to perform their respective obligations under this Agreement. All
activity conducted by a Party under this Agreement shall occur at such Party’s
sole expense except as otherwise expressly provided in this Agreement.

(b) Without limiting the generality of the foregoing, Esprit shall use
Commercially Reasonable Efforts to launch Trospium Once-Daily in the United
States by *, subject to the following:

(i) If Indevus has complied in all material respects with its obligations under
this Agreement and there has not been an event of Force Majeure, Esprit shall
launch Trospium Once-Daily in the United States by the later of (a) * or (b) *
in the event that Esprit pays Indevus, on or before *, if necessary, * or such
other amount, if any, agreed to by *, or (c) such other date to which the
Parties may mutually agree.

(ii) If, because of a Force Majeure event, Esprit is unable to launch Trospium
Once-Daily in the United States on or before *, Esprit shall launch Trospium
Once-Daily in the United States on the date that is the number of days beyond *
equal to the number of days of Force Majeure, and Indevus, on or before *, shall
be required to obtain an extension of the launch requirement * if required to
prevent a breach of *.

 

* CONFIDENTIAL TREATMENT REQUESTED

29



--------------------------------------------------------------------------------

(iii) If, because Indevus has not complied with its obligations under this
Agreement, Esprit is unable to launch Trospium Once-Daily in the United States
on or before *, Indevus, on or before *, shall be required to obtain an
extension of the launch date requirement, which extended launch date requirement
shall not be before *, including *, if necessary, * (in which case the extended
launch date requirement shall be *) or such other lesser amount, if any, agreed
to *; and Indevus shall not have the right to terminate this Agreement for
Esprit’s failure to launch Trospium Once-Daily on or before * provided that
Esprit launches Trospium Once-Daily by such extended launch date requirement.

(c) Notwithstanding anything herein to the contrary, if Esprit determines, in
consultation with the Development Committee prior to the NDA Transfer Date, in
its sole discretion, that market acceptance of Trospium Once-Daily relative to
Trospium Twice-Daily justifies the discontinuation of Trospium Twice-Daily, it
shall have the right to discontinue Promotion of Trospium Twice-Daily and to
require Indevus to provide notice of discontinuation of Trospium Twice-Daily to
the FDA by providing written notice to Indevus and citing this
Section 5.1(c). For the avoidance of doubt, the exercise of the rights provided
in this Section 5.1(c) by Esprit and the related obligation by Indevus shall not
be deemed a Product Adverse Event.

5.2 Promotion Plan. Esprit will prepare a Promotion Plan and budget, which will
be provided to the Marketing Committee by not later than * before the
commencement of the Launch Period, covering the Copromotion Period; provided
that any and all Promotion Plans shall terminate and shall have no effect upon
termination of the Copromotion Period. Subject to the other terms and conditions
of this Agreement, the Promotion Plan shall focus on the Promotion of Products
in the Field in the Territory, and shall include matters such as:

(a) The determination and review of the content, quantity, method of
distribution of, and guidelines for the use of Promotional Materials related to,
Trospium Twice-Daily and Trospium Once-Daily, including any claims made about
such Products, including any seminars, conferences or medical education
materials, which shall be consistent with the provisions of Section 5.6.

(b) The quantity and timing of distribution of Samples of Trospium Twice-Daily
and Trospium Once-Daily.

(c) The level of marketing and other support for Trospium Twice-Daily and
Trospium Once-Daily to be provided by either Party; provided, however, that no
additional obligations or costs may be imposed upon either Party without the
prior written consent of such Party.

5.3 Target Prescribers; Product Advisors.

(a) For each Calendar Year, Esprit shall review with the Marketing Committee by
October 1 of the immediately preceding Calendar Year (or, for the Calendar Year
ending December 31, 2008, thirty (30) days after the Effective Date) the
specific Target Prescribers for Trospium Twice-Daily and Trospium Once-Daily and
the planned copromotion

 

* CONFIDENTIAL TREATMENT REQUESTED

30



--------------------------------------------------------------------------------

coverage by Esprit and Indevus; provided, however, that (a) the Target
Prescribers for the Indevus Sales Force shall be the Indevus Target Prescribers;
and (b) Esprit may also conduct Details to the Indevus Target Prescribers.

(b) Notwithstanding and in addition to any rights or requirements set forth in
any other provision of this Agreement, during the Copromotion Period, Indevus
shall, with the prior consent of Esprit, and at Indevus’ cost, have the right to
(i) have reasonable access to all medical advisors and consultants and with
medical education, advertising and public relations agencies engaged by any
Party with respect to Trospium Twice-Daily and Trospium Once-Daily
(collectively, “Product Advisors”) and (ii) participate in meetings or
discussions relating to marketing, medical education programs, advertising or
any other promotional activities relating principally to Trospium Twice-Daily
and Trospium Once-Daily between any Party or any Affiliate of any Party and any
Product Advisor.

5.4 Esprit Promotional Activities.

(a) Esprit intends to provide a professional fully trained sales force to
support Esprit’s obligations under this Agreement (the “Esprit Sales Force”).
The Esprit Sales Force shall include Representatives Promoting Products to
Target Prescribers and sales managers and sales directors who shall observe and
supervise each Esprit Representative in the field, conduct and provide
meaningful field evaluations, time supervision, territory management and field
reports and other miscellaneous paperwork on behalf of the Esprit Sales Force.
Esprit will provide the Marketing Committee at each meeting (but not more often
than each meeting) with a report with respect to the monthly number and
composition of the Esprit Sales Force.

(b) The Esprit Sales Force may conduct Details of products other than Products,
as may be determined by Esprit from time to time. Esprit acknowledges and agrees
that the absence of a requirement in this Agreement that Esprit provide a
specified minimum number of Representatives or annual or quarterly Details shall
not in any way minimize Esprit’s commitment to Promote Products hereunder.

5.5 Indevus Promotional Activities.

(a) The Indevus Sales Force shall include Representatives Promoting Products to
the Indevus Target Prescribers and sales managers and sales directors who shall
observe and supervise each such Indevus Representative in the field, conduct and
provide meaningful field evaluations, time supervision, territory management and
field reports and other miscellaneous paperwork on behalf of the Indevus Sales
Force. Indevus will provide the Marketing Committee at each meeting (but not
more often than each meeting) with a report with respect to the monthly number
and composition of the Indevus Sales Force.

(b) Detail Requirements.

(i) For the portion of the Copromotion Period ending September 30, 2008, the
number of Quarterly Indevus Details, all of which shall be Primary Position
Details, to be delivered to the Indevus Target Prescribers shall * during each
Calendar Quarter; provided, however, that, if the period from the Effective Date
to the end of the first Calendar Quarter ending after the Effective Date is less
a full Calendar Quarter, the number of such Details shall be subject to pro rata
adjustment to the give effect to the reduced number of days in such period.

 

* CONFIDENTIAL TREATMENT REQUESTED

31



--------------------------------------------------------------------------------

(ii) Indevus may extend the Copromotion Period until December 31, 2008 by
providing written notice of such extension to Esprit by not later than July 31,
2008. Indevus may further extend the Copromotion Period until March 31, 2009 by
providing written notice of such extension to Esprit by not later than
October 31, 2008. In the event Indevus elects to extend the Copromotion Period,
the determination as to the number of Quarterly Indevus Details during each
extended Calendar Quarter shall be mutually agreed to by the Parties by not
later than June 30, 2008 and September 30, 2008 for the Calendar Quarter ending
December 31, 2008 and March 31, 2009, respectively; provided, however, that the
number of Quarterly Indevus Details during each such extended Calendar Quarter
shall be not less than * The foregoing Details in each such extended Calendar
Quarter may be Primary Position Details or Secondary Position Details in such
proportion as is specified by Indevus on or prior to June 30, 2008 or
September 30, 2008, as applicable; provided that, for the purpose of determining
the number of Details completed pursuant to this Section 5.5(b)(ii), each
Primary Position Detail conducted by Indevus during such extended Calendar
Quarter shall equal one (1) Detail, and each Secondary Position Detail conducted
by Indevus during such extended Calendar Quarter shall equal * Detail.

(c) Detail Adjustments. The Quarterly Indevus Details may be adjusted from time
to time based on the Marketing Committee’s determination that the Product is
promotionally sensitive as measured by immediate sales increases through
promotional efforts and such other measurements of then-current market
conditions (qualitative or/and quantitative) as may be commercially reasonable;
provided, however, that any such adjustments shall be subject to the prior
written approval of Indevus. The Indevus Sales Force may also conduct details of
products other than Product, as may be determined by Indevus from time to time.

(d) Failure to Meet Detail Requirements. If, for any Calendar Quarter during the
Copromotion Period, the Indevus Sales Force delivers less than one hundred
percent (100%) of the Quarterly Indevus Details set forth in Section 5.5(b) for
such Calendar Quarter, such Calendar Quarter shall be deemed a Deficient
Quarter, and the following shall be applicable:

(i) If the Indevus Sales Force delivers less than one hundred percent (100%) but
greater than * of the Quarterly Indevus Details set forth in Section 5.5(b) for
such Deficient Quarter, the Indevus Sales Force shall cure the deficiency by
delivering the deficient number of Details during the Cure Period in addition to
its required Quarterly Indevus Details for the Cure Period.

(ii) If the Indevus Sales Force delivers less than or equal to * but greater
than * of the Quarterly Indevus Details set forth in Section 5.5(b) for such
Deficient Quarter, (A) the Indevus Sales Force shall, at Esprit’s election, cure
the deficiency by delivering the deficient number of Details during the Cure
Period in addition to its required Quarterly Indevus Details for the Cure Period
and (B) Esprit’s Sales Force Reimbursement payment obligations for such
Deficient Quarter pursuant to Section 6.3 shall be reduced to * of the amount
that would otherwise have been due for such Calendar Quarter pursuant to
Section 6.3.

 

* CONFIDENTIAL TREATMENT REQUESTED

32



--------------------------------------------------------------------------------

(iii) If the Indevus Sales Force delivers less than or equal to * but greater
than * of the Quarterly Indevus Details set forth in Section 5.5(b) for such
Deficient Quarter, (A) the Indevus Sales Force shall, at Esprit’s election, cure
the deficiency by delivering the deficient number of Details during the Cure
Period in addition to its required Quarterly Indevus Details for the Cure Period
and (B) Esprit’s Sales Force Reimbursement payment obligations for such
Deficient Quarter pursuant to Section 6.3 shall be reduced to * of the amount
that would otherwise have been due for such Calendar Quarter pursuant to
Section 6.3.

(iv) If the Indevus Sales Force delivers less than or equal to * of the
Quarterly Indevus Details set forth in Section 5.5(b) for such Deficient
Quarter, at Esprit’s election, (A) the Copromotion Period shall terminate and
the Indevus Sales Force shall, at Esprit’s election, cease all Details and (B) *
pursuant to Section 6.3 for such Deficient Quarter or thereafter.

(e) The actual number of Details made by the Indevus Sales Force to Target
Prescribers during each Calendar Quarter shall be determined and reported in
accordance with a call reporting system provided by Esprit to Indevus under this
Agreement during the Copromotion Period.

5.6 Promotional Materials and Activities. During the Copromotion Period, and in
compliance with Law, Esprit shall have the sole right to create and develop the
Promotional Materials with, during the Copromotion Period, input and
participation from the Marketing Committee, subject to Section 5.6(a). During
the Copromotion Period, prior to finalizing such Promotional Materials and
promotional activities, each Party shall include the other Party in its internal
circulation of information regarding such promotional materials and activities
during the development of such Promotional Materials and any event related
materials and upon the finalization of such materials.

(a) Neither Party shall produce (other than as concepts for consideration by the
other Party), distribute or otherwise use any Promotional Materials that have
not been approved in advance by the Development Committee for purposes of
determining compliance with Law and agreed upon standard operating procedures of
each Party. Prior to the NDA Transfer Date, Promotional Materials shall be
submitted to Indevus’ internal regulatory compliance personnel for timely review
pursuant to applicable internal standard operating procedures, for an assessment
of compliance with Law and shall be subject to Indevus’ approval solely with
respect to compliance with Law. Such assessment shall be provided to both
Parties. Each Party shall limit its statements, discussions and claims regarding
Products, including those as to safety and efficacy, to those that are
consistent with the Product Labeling and the Promotional Materials. Neither
Party shall add, delete, modify or distort claims of safety or efficacy in the
Detailing of Products, nor shall it make any changes (including underlining or
otherwise highlighting any language or adding any notes thereto) or alter the
presentation order or format in the Promotional Materials.

(b) Esprit shall own all right, title and interest in and to the copyrights in
all marketing, sales, advertising or Promotional Materials relating to the
Products in the Field in the Territory (“Territory Copyrighted Works”). Indevus
shall execute all documents and take all actions as are reasonably requested by
Esprit to vest title to such Territory Copyrighted

 

* CONFIDENTIAL TREATMENT REQUESTED

33



--------------------------------------------------------------------------------

Works in Esprit. Esprit shall be responsible, at its expense, for searching,
clearing and filing applications for registration of all such Territory
Copyrighted Works. To the extent such materials include or incorporate original
works of authorship created by Indevus prior to the Effective Date, Indevus
shall not use, or make any proprietary claim with regard to, those pre-existing
materials separate and apart from their use and inclusion in Territory
Copyrighted Works relating to Products.

(c) Subject to Section 5.6(b), Esprit and Indevus shall retain all rights,
including all copyrights and trademarks, to all of their respective programs and
materials existing as of the Effective Date in all formats (including print,
video, audio, digital, and computer formats) regarding sales training, patient
education and disease management programs owned or licensed by each at the time
such materials are shared with the other Party, as well as any modifications of
such programs each may develop in the future that are not specific to Products
in the Field. Esprit and Indevus shall, from time to time, each notify the other
as to the identity of such proprietary programs. In addition, all new programs
that are not specific to Products in the Field that are jointly developed by
Esprit and Indevus pursuant to this Agreement shall be jointly owned by Esprit
and Indevus, and each Party shall have the right to use such jointly developed
programs free of charge after the expiration of the Agreement Term.

(d) Esprit shall be the primary Party responsible for preparing all submissions
with the FDA regarding approval of all Promotional Materials that require FDA
approval; provided that prior to the NDA Transfer Date Indevus shall be
responsible for filing all such submissions and participating with Esprit in any
interactions with the FDA regarding such matters. After the NDA Transfer Date,
Esprit shall be responsible for all submissions and interactions with the FDA
regarding approval of all Promotional Materials that require FDA approval.

(e) Except as otherwise prohibited by Law, during the Copromotion Period, all
Promotional Materials used by Indevus in connection with the Promotion of
Products under this Agreement shall be only those supplied by Esprit. Indevus
may display on such Promotional Materials the Indevus Logo; provided that the
trademark of and specified by Esprit (or any person or entity to which Esprit
assigns or sublicenses rights hereunder) shall appear to the left of and/or
above the Indevus Logo. Indevus shall not use any representations of any mark of
Esprit other than those supplied by Esprit in Promotional Materials. Solely to
the extent required by Law, all Promotional Materials used by Esprit will
indicate that a Product is sold under license from Indevus and promoted by
Esprit or any such Affiliate, as directed by Esprit. All promotional materials
used by Indevus in connection with the Promotion of Products under this
Agreement shall indicate that the Trademarks (except for the Indevus Logo) are
owned by Esprit or any such Affiliate, as directed by Esprit. Notwithstanding
anything to the contrary in this Section 5.6(e), except to the extent required
by Law, in no event shall any packaging, trade dress, journal advertising and
sales aids, or FDA approved Product Labeling display any mark of Indevus.

(f) Within ninety (90) days after the expiration or termination of this
Agreement, each Party shall return (unless prohibited by Law), or otherwise
dispose of in accordance with instructions from the other Party, all remaining
Promotional Materials provided by the other Party and will provide the other
Party with a certified statement that all remaining Promotional Materials have
been returned or otherwise properly disposed of and that the Party is no longer
in possession or control of any such Promotional Materials in any form or
fashion.

 

34



--------------------------------------------------------------------------------

5.7 Samples. The following terms shall apply to any Samples in the Territory:

(a) Esprit shall distribute to each Party Samples to be used by the Sales
Forces. All supply and costs of Samples shall be subject to the provisions of
Article 14.

(b) Each Party shall receive and use such Samples in accordance with the
Promotion Plan and Laws. The quantity of Samples to be provided to each Party
and the method of distribution shall be determined by Esprit; provided, that the
number of Samples provided to a Party shall be consistent with the number of
Samples provided to the other Party based on the respective number of Details
expected to be made by each Party’s Representatives under the Promotion Plan.

(c) Each Party shall maintain and adhere to its established internal standard
operating procedures to assure that such Party and such Party’s Sales Force
comply with all requirements of the PDMA with respect to the Promotion of
Products and other activities under this Agreement, as well as material
compliance with other Laws. Indevus shall notify Esprit promptly, but no less
than in sufficient time after Indevus learns that any Samples shipped by Esprit
to Indevus have been lost or have not been received as scheduled, such that
Esprit will have a reasonable period of time to enable it to comply with all
legal requirements and file any reports with respect to such Samples.
Furthermore, such procedures shall include a requirement that each Party shall
be responsible for reporting directly to the FDA any known thefts or significant
losses of Samples, as the same is required by the then applicable FDA
regulations, and Esprit shall promptly provide Indevus with a complete copy of
any such report submitted by Esprit.

(d) Within * after the expiration or termination of the Copromotion Period,
Indevus shall return, or otherwise dispose of in accordance with instructions
from Esprit and Law, all remaining Samples controlled by Indevus and will
provide Esprit with a certified statement that all remaining Samples have been
returned or otherwise properly disposed of and that Indevus is no longer in
possession or control of any such Samples in any form or fashion.

(e) Upon not less than * advance written notice to the other Party, during the
Copromotion Period each Party shall be entitled, at its sole expense, to conduct
an inspection and audit of the other Party’s compliance with Section 5.7(b) and
(c).

5.8 Training Program.

(a) Primary Training. No person shall be Deployed as a Sales Force member unless
and until such person has received and successfully completed the training,
certification and testing set forth in this Section 5.8 (the “Primary
Training”). The Parties acknowledge and agree that as of the Effective Date,
pursuant to the Original Agreement, the Indevus Sales Force has completed the
Primary Training with respect to Trospium Twice-Daily. The Primary Training
shall initially consist of home study training and an initial training program,
which shall include such medical and technical information about Trospium

 

* CONFIDENTIAL TREATMENT REQUESTED

35



--------------------------------------------------------------------------------

Once-Daily and, as applicable, Trospium Twice-Daily, and such sales training as
the Marketing Committee deems necessary and appropriate, including training on
the proper handling of Adverse Experiences encountered with respect to Trospium
Twice-Daily and Trospium Once-Daily and on timely reporting to Esprit of
inquiries relating to Trospium Twice-Daily and Trospium Once-Daily and other
requests for information related to Trospium Twice-Daily and Trospium Once-Daily
and the reporting thereof to Esprit. Esprit, with consultation from the
Marketing Committee shall plan, formulate and conduct the Primary Training with
respect to Trospium Once-Daily to the extent not completed as of the Effective
Date, and Esprit shall be responsible for all expenses (e.g., airfare, hotel,
and expense of instructors) except for salaries and compensation of members of
the Indevus Sales Force incurred in connection with attending such Primary
Training; provided that Indevus may participate in planning and conducting any
such Primary Training relating to the Indevus Sales Force. The Product training
of each Party’s Sales Force shall be consistent with the direction of Esprit,
the Promotion Plan, and the Product training materials. Promptly after the
Effective Date, Esprit and Indevus shall agree on a mutually convenient schedule
which will enable the Parties to complete the Primary Training of the Sales
Force with respect to Trospium Once-Daily in sufficient time to enable the Sales
Forces to meet the launch date for Trospium Once-Daily in the United States.

(b) Each Party may conduct the Training Program for its employees at sites to be
determined by such Party. Each Party shall bear all costs associated with any
Training Programs for its employees; provided that Esprit shall provide the
training materials for each Training Program, including an up-to-date learning
unit for Trospium Twice-Daily and Trospium Once-Daily for “at home” study prior
to the commencement of the Training Program. Esprit shall also provide for
distribution to the Sales Force, Product promotional training and training
materials regarding the Detailing of Trospium Twice-Daily and Trospium
Once-Daily to the Target Prescribers in accordance with the Promotion Plan for
the Products. Such materials shall be provided to Indevus free of charge for
distribution to the Indevus Sales Force.

(c) Additional Training. In addition to the Primary Training, during the
Agreement Term, each Party shall conduct, at its sole expense, separate training
programs for its respective Sales Force with respect to the “Medicare and
Medicaid Anti-Kickback Statute,” set forth at 42 U.S.C. §1320(a)-7b(b) and the
prohibited acts set forth thereunder, PDMA regulations, and other applicable
guidelines relating to promotion of Products in the Field, such as the
Pharmaceutical Research and Manufacturers of America Code on Interactions with
Healthcare Professionals, with the content of said training programs to be
pre-approved by both Parties. Upon completion of such additional training, each
Sales Force member shall be required to sign a certificate acknowledging their
receipt of such training and certifying and acknowledging their understanding of
such statutes and the specified actions prohibited thereunder.

(d) Testing/Certification of Product Knowledge. No person shall be Deployed as a
Sales Force member unless and until such person has demonstrated a thorough
knowledge of Trospium Twice-Daily and Trospium Once-Daily by passing the Product
certifications. Such Product certifications shall be administered to each
trainee near the completion of the Primary Training (or of any subsequent
Product training), and the scores of such certification shall be verified to the
satisfaction of both Parties. Each Party reserves, and shall at all times have,
the right to review any and all Product certifications taken by any member

 

36



--------------------------------------------------------------------------------

of the other Party’s Sales Force during the Copromotion Period. The Parties
shall review and determine minimum score standards prior to the administering of
the certifications. Any Representative failing to meet such minimum standards is
not eligible for assignment to Detail Products under this Agreement.

(e) Ongoing Training. Each Party shall be responsible for, and shall plan,
coordinate and conduct and pay for such ongoing training as is otherwise
required to Deploy new or replacement members of its Sales Force and account for
any changes in the Promotion Plan, the Products or Laws, which training shall be
substantially equivalent to the Primary Training.

(f) Assistance of the Parties. Each Party shall cooperate with the other Party
to coordinate the Training Programs.

5.9 Additional Services and Assistance by Esprit.

(a) During the Agreement Term, in addition to the other services to be provided
by Esprit under this Agreement, Esprit shall provide to Indevus the services or
assistance set forth in this Section 5.9.

(b) Esprit or its Third Party contractor shall provide all order entry, customer
service (including forwarding to Indevus product complaints), reimbursement
management, medical affairs (including reports for all Adverse Experiences in
accordance with Article 10), medical information, warehousing, physical
distribution, invoicing, credit and collections, production forecasting and
other related facilities and services necessary or desirable for the
distribution, marketing, Promotion and sales of Products under this Agreement.
Such services shall include contract administration, including handling
wholesaler chargebacks, managed care contracts, federal and state government
contracts, rebate contracts, long-term care contracts, performance-based
contracts and hospital purchasing contracts, and Esprit shall be responsible for
managing and performing visits to national accounts, including managed care,
trade and government accounts. Esprit shall be exclusively responsible for
accepting and filling purchase orders for Products pursuant to this Agreement
and for processing billing and returns with respect to such Products, in
accordance with Article 14. Prior to the Processing Assumption Date, provided
that Esprit’s storage and handling of Finished Products and Samples after
receipt from Indevus conforms to Specifications, Esprit shall have no obligation
or responsibility for Finished Products and Samples meeting Specifications under
this Agreement, which shall be solely the obligation and responsibility of
Indevus until the Processing Assumption Date.

(c) During the Copromotion Period, Esprit shall make available to Indevus the
right to use Esprit’s call reporting system which system shall be reasonably
satisfactory to Indevus and shall be in compliance with all PDMA regulations and
Esprit shall provide Indevus with up to * during the Copromotion Period of its
call reporting system, to use for such purposes. Each Party shall provide all
necessary and appropriate support to such Party’s Sales Force for sample and
call reporting and tracking, in each case in compliance with all PDMA
regulations and reasonably satisfactory to the other Party.

 

* CONFIDENTIAL TREATMENT REQUESTED

37



--------------------------------------------------------------------------------

(d) At Indevus’ reasonable request, Esprit shall make available to Indevus
reasonable regulatory support with respect to Products, as agreed by the
Parties; provided that such support does not require Esprit to incur significant
expenses, as determined by Esprit at its sole discretion, and does not require
Esprit to defer or delay regulatory support of any other products or product
candidates in its portfolio.

(e) Esprit shall make available to Indevus reasonable support regarding Esprit’s
indigent patient program and other patient assistance programs, as agreed to
between the Parties and PDMA compliance, in accordance with Esprit’s internal
standard operating procedures.

(f) Esprit shall provide Indevus on a * basis for the immediately preceding *
(i) sales reports of Net Sales (including any deductions from the gross amount
invoiced) in the Territory, in a format to be approved by the Marketing
Committee and (ii) monthly data that measures prescriptions written for a
Finished Product by each Target Prescriber in the Territory from a source
mutually agreed in writing by the Parties, as such data becomes available, as
agreed by the Parties.

(g) Esprit and its Third Party contractors shall be responsible for responding
to medical questions or inquiries from members of the medical and paramedical
professions and consumers regarding Products in the Field, including the
distribution of standard medical information letters (provided a form of such
letter has been approved by Esprit regulatory personnel) resulting from the
marketing activities of the Sales Forces. Indevus shall refer all such medical
inquiries that it receives to Esprit; provided that Esprit shall provide copies
of the responses given, all in accordance with Laws, including regulations and
policies of the FDA, to Indevus. The Parties shall work together to formulate,
and shall mutually agree upon, responses to such inquiries, including the
content of any Frequently Asked Questions. If appropriate, the Parties shall
establish a centralized database to document and track medical inquiries.
Indevus shall provide information and access to data, records and reports
reasonably requested or needed by Esprit to fulfill its obligations under this
Section 5.9(g).

5.10 Additional Personnel and Support. Each Party shall provide as necessary for
the diligent performance of this Agreement additional personnel needed to
coordinate, support and enhance the quality and effectiveness of the activities
of each Representative Detailing Products under this Agreement; provided,
however, that none of such non–Sales Force personnel shall directly or
indirectly engage in Detailing the Products, nor shall any such non–Sales Force
member be given access to or control over any Samples.

5.11 Covenants of the Parties.

(a) Esprit covenants that the Esprit Sales Force during the Agreement Term shall
(i) limit its claims of efficacy and safety for Products in the Field in the
Territory to those that are consistent with approved promotional claims in the
Promotion Plan and are consistent with the FDA-approved prescribing information
for Products in the Field in the Territory; (ii) not add, delete or modify
claims of efficacy and safety in the Promotion of Products under this Agreement
from those claims of efficacy and safety that are contained in the Promotion
Plan and that are consistent with the FDA-approved prescribing information and
with

 

* CONFIDENTIAL TREATMENT REQUESTED

38



--------------------------------------------------------------------------------

Law; (iii) use the Promotional Materials in accordance with Section 5.6;
(iv) Promote Products under this Agreement in accordance with the Promotion Plan
and Laws, and in compliance with the then current Pharmaceutical Research and
Manufacturers of America Code on Interactions with Healthcare Professionals; and
(v) except as required by Law, not intentionally do anything that could
reasonably be expected to materially jeopardize or harm the NDA for, or
materially harm the commercial value, commercial reputation or Net Sales of,
Products.

(b) Indevus covenants that, during the Copromotion Period, the Indevus Sales
Force shall (i) limit its claims of efficacy and safety for Products in the
Field in the Territory to those that are consistent with approved promotional
claims in the Promotion Plan and are consistent with the FDA-approved
prescribing information for Products in the Field in the Territory; (ii) not
add, delete or modify claims of efficacy and safety in the Promotion of Products
under this Agreement from those claims of efficacy and safety contained in the
Promotion Plan and that are consistent with the FDA-approved prescribing
information and Law; (iii) use the Promotional Materials in accordance with
Section 5.6; (iv) Promote Products under this Agreement in accordance with the
Promotion Plan and Laws, and in compliance with the then current Pharmaceutical
Research and Manufacturers of America Code on Interactions with Healthcare
Professionals; and (v) except as required by Law, not intentionally do anything
that could reasonably be expected to materially jeopardize or harm the NDA for,
or materially harm the commercial value, commercial reputation or Net Sales of,
Products. After expiration of the Copromotion Period, Indevus shall not conduct
any Promotion activities with respect to Products in the Field in the Territory.

(c) During the Agreement Term, neither Party shall solicit any employee of the
other Party or any of its Affiliates, with whom it has come in contact or
interacted for the purposes of the performance of this Agreement, including any
member of such other Party’s Sales Force, to leave the employment of such other
Party and accept employment or work as a consultant with such Party or any of
its Affiliates; provided that, for purposes of the foregoing, “solicit” shall
not be deemed to mean (i) circumstances where an employee of one Party initiates
contact with the other Party or any of its Affiliates with regard to possible
employment or (ii) general solicitations of employment not specifically targeted
at employees of a Party or any of its Affiliates, including responses to general
advertisements.

 

  6. PAYMENTS AND STATEMENTS

6.1 Upfront and Milestone Payments. In consideration of the rights granted by
Indevus hereunder:

(a) Esprit shall pay Indevus on the Effective Date by wire transfer of
immediately available funds to an account designated by Indevus an up-front
license fee of US$25,000,000 (twenty-five million dollars), a portion of which
shall be creditable in accordance with Section 6.2(a)(ii).

(b) Esprit shall pay Indevus on December 31, 2013 by wire transfer of
immediately available funds to an account designated by Indevus a milestone
payment of US$20,000,000 (twenty million dollars); *

 

* CONFIDENTIAL TREATMENT REQUESTED

39



--------------------------------------------------------------------------------

6.2 Sublicensing Royalties, Minimum Royalties and Third Party Royalties.

(a) Sublicensing Royalties.

(i) In consideration of the rights granted by Indevus hereunder, during the
Agreement Term, Esprit shall pay Indevus sublicensing royalties equal to twelve
and one-half percent (12.5%) of aggregate Net Sales in the Field in the
Territory in each Calendar Year (“Sublicensing Royalties”), subject to
Section 6.2(a)(ii).

(ii) Commencing on the earlier of (A) January 1, 2010 or (B) the occurrence of a
Product Adverse Event that is due to Generic Competition or that results in
termination by Esprit of all commercialization activities of Esprit with respect
to Trospium Once-Daily in the Field in the Territory: Esprit shall be entitled
to credit against Sublicensing Royalties otherwise payable by Esprit pursuant to
Section 6.2(a)(i) the amounts set forth in this Section 6.2(a)(ii) below to the
extent the aggregate amount so credited does not during the Agreement Term
exceed US$20,000,000 (twenty million dollars) provided that the amount that may
be credited against Sublicensing Royalties in any Calendar Year shall not exceed
the lesser of (W) * or (X) the greater of (1) * of such Sublicensing Royalties
otherwise payable for such Calendar Year prior to the occurrence of a Product
Adverse Event and (2) * of such Sublicensing Royalties otherwise payable for
such Calendar Year after a Product Adverse Event has occurred. Notwithstanding
the foregoing, Esprit shall not be entitled to credit, for each Calendar
Quarter, more than the lesser of (Y) * or (Z) the greater of (1) * of such
Sublicensing Royalties otherwise payable for such Calendar Quarter prior to the
occurrence of a Product Adverse Event and (2) * of such Sublicensing Royalties
otherwise payable for such Calendar Quarter after a Product Adverse Event has
occurred; provided that, to give effect to the maximum credit available for each
Calendar Year, for the fourth Calendar Quarter of a Calendar Year, or portion
thereof, if applicable, Esprit will calculate the maximum amount creditable by
Esprit pursuant to the first sentence of this Section 6.2(a)(ii) for such
Calendar Year, and, if the maximum amount creditable pursuant to the first
sentence of this Section 6.2(a)(ii) for such Calendar Year is greater than the
actual amount credited during the first three Calendar Quarters of such Calendar
Year, Esprit may credit an amount equal to such difference against any payments
payable to Indevus for the fourth Calendar Quarter of such Calendar Year, or
thereafter if Esprit is not able to fully credit such amount because such
creditable amount is greater than Sublicensing Royalties otherwise payable to
Indevus for such Calendar Quarter.

(iii) Esprit shall be entitled to credit amounts in accordance with
Section 6.2(a)(ii) until Esprit has fully credited US$20,000,000 (twenty million
dollars) against payments due from Esprit to Indevus. For clarity, if any such
amount is not credited during a Calendar Quarter, such amount shall be
creditable in subsequent Calendar Quarters, in accordance with
Section 6.2(a)(ii).

 

* CONFIDENTIAL TREATMENT REQUESTED

40



--------------------------------------------------------------------------------

(b) Minimum Royalties. In consideration of the rights granted by Indevus
hereunder, to the extent that Sublicensing Royalties payable to Indevus under
Section 6.2(a) for a Calendar Year (without taking account of any credit applied
pursuant to Section 6.2(a)(ii) during such Calendar Year) specified in the table
in Section 6.2(b)(i) do not equal or exceed the Minimum Royalties set forth
adjacent to such Calendar Year in the table in Section 6.2(b)(i), Esprit shall
pay to Indevus an amount equal to the difference, as follows:

(i) Subject to Sections 6.2(b)(ii) and (iii), to the extent that Sublicensing
Royalties payable to Indevus under Section 6.2(a) for each Calendar Quarter
(excluding the fourth Calendar Quarter, for which Sublicensing Royalties and
Minimum Royalties, to the extent applicable, shall be paid in accordance with
Section 6.2(b)(iv)) of a Calendar Year specified in the table in this
Section 6.2(b)(i) below (without taking account of any credit applied pursuant
to Section 6.2(a)(ii)) (the “Actual Sublicensing Royalties”), do not equal or
exceed * of the Minimum Royalties set forth adjacent to such Calendar Year in
the table in this Section 6.2(b) below (as may be adjusted pursuant to Sections
6.2(b)(ii) and (iii)) (the “Pro Rated Minimum Royalty”), Esprit shall pay to
Indevus, in accordance with Section 6.4(b), an amount equal to the difference
between (A) the Pro Rated Minimum Royalty applicable for such Calendar Quarter
and (B) the Actual Sublicensing Royalties for such Calendar Quarter (such
difference for any Calendar Quarter, the “Minimum Royalty Shortfall”).

 

Calendar Year ending December 31,    Minimum Royalties   2007    US$ 8,125,000
(1) 2008    US$ 8,125,000   2009    US$ 10,625,000   2010    US$ 15,625,000  
2011    US$ 18,125,000   2012    US$ 20,625,000   2013    US$ 23,500,000   2014
   US$ 26,250,000  

 

(1) For the avoidance of doubt, the 2007 Minimum Royalty shall apply only for
the period, if any, after the Effective Date and prior to December 31, 2007.
Prior to the Effective Date, the minimum royalties provided for in the Original
Agreement shall continue to apply.

(ii) Notwithstanding Section 6.2(b)(i), the Pro Rated Minimum Royalty for any
Calendar Quarter that is less than a complete Calendar Quarter (such as for the
Calendar Quarter in which the Effective Date occurs or a Calendar Quarter that
is less than a complete Calendar Quarter due to the termination of this
Agreement), shall be subject to pro rata adjustment, based on the applicable
number of days in such Calendar Quarter.

(iii) Notwithstanding Section 6.2(b)(i), in the event of a Product Adverse
Event, the following shall be applicable:

(A) Esprit’s obligation to pay the Minimum Royalty Shortfall for a particular
Calendar Quarter or a Calendar Year shall be suspended effective as of the date
on which the Product Adverse Event occurs and shall either terminate for such
Calendar Quarter and all Calendar Quarters thereafter or be reinstated in
accordance with the following subsections (B) through (D).

 

* CONFIDENTIAL TREATMENT REQUESTED

41



--------------------------------------------------------------------------------

(B) Upon the occurrence of a Product Adverse Event that (1) is due to Generic
Competition or (2) results in termination by Esprit of all commercialization
activities of Esprit with respect to Trospium Once-Daily in the Field in the
Territory, Esprit’s obligation to pay the Minimum Royalties shall terminate for
such Calendar Quarter and all Calendar Quarters thereafter.

(C) Upon the occurrence of a Product Adverse Event (1) that is not due to
Generic Competition, (2) that does not result in termination by Esprit of all
commercialization activities of Esprit with respect to Trospium Once-Daily in
the Field in the Territory, and (3) following which, the average Net Sales for
the two (2) complete Calendar Quarters commencing immediately after termination
of such Product Adverse Event (the “Post Adverse Event Net Sales”), does not
equal or exceed the product of (x) the average Net Sales for the two
(2) complete Calendar Quarters immediately preceding the commencement of such
Product Adverse Event and (y) the sum of the Pro Rated Minimum Royalties for
each of the two (2) complete Calendar Quarters immediately after the termination
of such Product Adverse Event divided by the sum of the Pro Rated Minimum
Royalties for each of the two (2) complete Calendar Quarters immediately
preceding the occurrence of such Product Adverse Event, each as calculated from
the table set forth in Section 6.2(b)(i) (such product, the “Pre Adverse Event
Sales Base”), then the Minimum Royalties set forth in the table in
Section 6.2(b)(i) for the Calendar Year in which the Product Adverse Event
occurs and for each Calendar Year thereafter shall be reduced as follows: the
applicable Minimum Royalties set forth in the table in Section 6.2(b)(i) shall
be multiplied by the Post Adverse Event Net Sales and divided by the Pre Adverse
Event Sales Base. The Product of such calculation shall be “New Minimum
Royalties”. Effective as of the termination of such Product Adverse Event,
Esprit’s obligation to satisfy the Minimum Royalties shall be reinstated but
such Minimum Royalties shall, for all purposes under this Agreement, be the New
Minimum Royalties. In such event, all references herein to the Minimum Royalties
shall be deemed to be such New Minimum Royalties and all references herein to
the Pro Rated Minimum Royalty or the Minimum Royalty Shortfall shall be
calculated based on such New Minimum Royalties. Notwithstanding the foregoing,
such New Minimum Royalties shall be subject to pro rata adjustment, as set forth
in Section 6.2(b)(ii), to give effect to any portion of a Calendar Quarter in
which the obligation to pay the Minimum Royalty Shortfall is suspended.

(D) If the Product Adverse Event (1) is not due to Generic Competition, (2) does
not result in termination by Esprit of all commercialization activities of
Esprit with respect to Trospium Once-Daily in the Field in the Territory, and
(3) the Post Adverse Event Net Sales equals or exceeds the Pre Adverse Event
Sales Base, then upon termination of such Product Adverse Event, the Minimum
Royalties set forth in the table in Section 6.2(b)(i) shall be reinstated;
provided, however, that such Minimum Royalties shall be subject to pro rata
adjustment, as set forth in Section 6.2(b)(ii), to give effect to any portion of
a Calendar Quarter in which the obligation to pay the Minimum Royalty Shortfall
is suspended.

 

42



--------------------------------------------------------------------------------

(iv) For each Calendar Year, as part of the report for the fourth Calendar
Quarter of such Calendar Year, Esprit will calculate the maximum Sublicensing
Royalties payable to Indevus pursuant to Section 6.2(a) for such Calendar Year
(without taking account of any credit applied pursuant to Section 6.2(a)(ii))
(for purposes of this Section 6.2(b)(iv) and for each Calendar Year, the “Annual
Sublicensing Royalties) and, if applicable, the Minimum Royalties payable to
Indevus pursuant to Section 6.2(b)(i)–(iii) for such Calendar Year (for purposes
of this Section 6.2(b)(iv) and for each Calendar Year, the “Annual Minimum
Royalties”). The amount payable by Esprit to Indevus for the fourth Calendar
Quarter of each Calendar Year pursuant to Section 6.2(a) and (b), or creditable
by Esprit as described below, shall be calculated as follows:

(A) If the Annual Sublicensing Royalties payable for any Calendar Year are
(1) greater than the Annual Minimum Royalties payable for such Calendar Year and
(2) greater than the sum of all Sublicensing Royalty payments and Minimum
Royalty Shortfall payments paid by Esprit to Indevus during the first three
(3) Calendar Quarters of such Calendar Year, Esprit shall pay to Indevus, in
accordance with Section 6.4(b), an amount equal to the difference between
(1) such Annual Sublicensing Royalties and (2) the sum of all Sublicensing
Royalty payments and Minimum Royalty Shortfall payments paid by Esprit to
Indevus during the first three (3) Calendar Quarters of such Calendar Year;

(B) If the Annual Sublicensing Royalties payable for any Calendar Year are
(1) greater than the Annual Minimum Royalties payable for such Calendar Year and
(2) less than the sum of all Sublicensing Royalty payments and Minimum Royalty
Shortfall payments paid by Esprit to Indevus during the first three (3) Calendar
Quarters of such Calendar Year, Esprit may credit, in accordance with
Section 6.4(b), an amount equal to the difference between (1) such Annual
Sublicensing Royalties and (2) the sum of all Sublicensing Royalty payments and
Minimum Royalty Shortfall payments paid by Esprit to Indevus during the first
three (3) Calendar Quarters of such Calendar Year, against any amounts payable
to Indevus under this Agreement for such fourth Calendar Quarter, or for any
Calendar Quarter thereafter if Esprit is not able to fully credit such amount
because such creditable amount is greater than payments otherwise payable to
Indevus for such fourth Calendar Quarter;

(C) If the Annual Minimum Royalties payable for any Calendar Year are
(1) greater than the Annual Sublicensing Royalties payable for such Calendar
Year and (2) greater than the sum of all Sublicensing Royalty payments and
Minimum Royalty Shortfall payments paid by Esprit to Indevus during the first
three (3) Calendar Quarters of such Calendar Year, Esprit shall pay, in
accordance with Section 6.4(b), to Indevus an amount equal to the difference
between (1) such Annual Minimum Royalties and (2) the sum of all Sublicensing
Royalty payments and Minimum Royalty Shortfall payments paid by Esprit to
Indevus during the first three (3) Calendar Quarters of such Calendar Year; and

(D) If the Annual Minimum Royalties payable for any Calendar Year are
(1) greater than the Annual Sublicensing Royalties payable for such Calendar
Year and (2) less than the sum of all Sublicensing Royalty payments and Minimum
Royalty Shortfall payments paid by Esprit to Indevus during the first three
(3) Calendar Quarters of such Calendar Year, Esprit may credit, in accordance
with Section 6.4(b), an amount equal to the difference between (1) such Annual
Minimum Royalties and (2) the sum of all Sublicensing

 

43



--------------------------------------------------------------------------------

Royalty payments and Minimum Royalty Shortfall payments paid by Esprit to
Indevus during the first three (3) Calendar Quarters of such Calendar Year,
against any amounts payable to Indevus under this Agreement for such fourth
Calendar Quarter, or for any Calendar Quarter thereafter if Esprit is not able
to fully credit such amount because such creditable amount is greater than
payments otherwise payable to Indevus for such fourth Calendar Quarter.

(c) Third Party Royalties.

(i) In further consideration of the rights granted by Indevus hereunder, during
the Agreement Term (or such shorter period or periods in which any such amounts
are payable to Madaus or Supernus, as applicable, under the Madaus License and
the Supernus Agreement, respectively) Esprit shall also reimburse Indevus an
amount equal to the aggregate Third Party Royalties payable for any Calendar
Quarter by Indevus in accordance with the report described in
Section 6.4(b)(iii); provided, however, that in no event shall Esprit have any
obligation to pay any such Third Party Royalties in excess of * of Net Sales in
any Calendar Quarter. Each such payment shall be non-refundable to and
non-creditable by Esprit.

(ii) The upfront payment, milestone payment, Sublicensing Royalties and Minimum
Royalties payable to Indevus pursuant to Section 6.2(a) and/or Section 6.2(b)
are exclusive of the Third Party Royalties payable to Indevus under this
Section 6.2(c).

6.3 Sales Force Reimbursement. Subject to Section 5.5:

(a) Esprit shall pay to Indevus, as a sales force reimbursement for the Indevus
Sales Force, an amount equal to (i) US$2,318,461 (two million three hundred
eighteen thousand four hundred sixty-one dollars) for each Calendar Quarter from
October 1, 2007 through June 30, 2008 and (ii) US$2,318,461 (two million three
hundred eighteen thousand four hundred sixty-one dollars) (plus an industry
standard cost-of-living increase (not to exceed the percentage change since
January 1, 2008 in the National Compensation Survey, Private Industry
Compensation as reported by the Department of Labor, Bureau of Labor Statistics,
or successor agency)) for the Calendar Quarter ending September 30, 2008; and

(b) If Indevus elects to extend the Copromotion Period, Esprit shall pay Indevus
as sales force reimbursement for the Indevus Sales Force, an amount equal to
US$2,318,461 (two million three hundred eighteen thousand four hundred sixty-one
dollars) (plus an industry standard cost-of-living increase (not to exceed the
percentage change since January 1, 2008 in the National Compensation Survey,
Private Industry Compensation as reported by the Department of Labor, Bureau of
Labor Statistics, or successor agency)) for each extended Calendar Quarter from
October 1, 2008 through December 31, 2008 or, if Indevus elects to extend the
Copromotion Period through March 31, 2009, through March 31, 2009, as
applicable.

The sales force reimbursement amounts set forth in (a) and (b), above (the
“Sales Force Reimbursement”) shall be payable in accordance with Section 6.4(a).

(c) Esprit shall pay on the Effective Date the amounts, if any, that are stated
in any statements for Sales Force Reimbursement, as such term is defined in the
Original Agreement, submitted by Indevus for September 2007 and any subsequent
month ending after the Execution Date to the extent the same are unpaid as of
the Effective Date.

 

* CONFIDENTIAL TREATMENT REQUESTED

44



--------------------------------------------------------------------------------

6.4 Reports and Payments.

(a) Within fifteen (15) days following the end of each Calendar Quarter that
begins or ends during the Copromotion Period, Indevus shall submit to Esprit a
statement for the Sales Force Reimbursement and a report containing an
accounting of all Details performed by the Indevus Sales Force to the Target
Prescribers during such Calendar Quarter. Such accounting shall include, to the
extent available from the call reporting system provided to Indevus by Esprit, a
summary of actual physician data, the number of Primary Position Details made,
the number of Secondary Position Details made, the date on which such Details
were made and the location made.

(b) Within twenty (20) days after the end of each Calendar Quarter that begins
or ends during the Agreement Term, Esprit shall furnish to Indevus a written
report showing:

(i) all Net Sales during (A) such Calendar Quarter, including a reconciliation
to Net Sales and a breakdown of all deductions from the gross amount invoiced to
arrive at Net Sales, and (B) the Calendar Year to date through the end of such
Calendar Quarter;

(ii) the total number of units of each Finished Product sold during that
Calendar Quarter (which, with respect to Trospium Once-Daily, is the total
number of capsules sold during such Calendar Quarter) and not returned; and

(iii) a calculation of (A) Third Party Royalties payable for such Calendar
Quarter, (B) Sublicensing Royalties, (C) Minimum Royalties, Pro Rated Minimum
Royalties and/or Minimum Royalty Shortfall, as applicable, for such Calendar
Quarter and, (D) any amounts creditable under this Agreement, including pursuant
to Section 6.2(a)(ii), 6.2(b)(iv), and 14.8(b)(iii), and (E) any amounts payable
pursuant to Section 14.13(e)(iv).

(iv) if a report has not previously been provided under Section 6.5(e) of the
Original Agreement for the Calendar Quarter ending September 30, 2007, or any
other Calendar Quarter than commences after the Execution Date but prior to the
Effective Date, the first report provided under this Section 6.4(b) after the
Effective Date shall also include, for the applicable periods referenced in this
Section 6.4(b)(vi) and ending on the day immediately prior to the Effective
Date, the information required by Section 6.5(e) and (f) of the Original
Agreement with respect to Sublicensing Royalties, Third Party Royalties and
Minimum Royalties as such terms are defined in the Original Agreement.

(v) Each such report shall be accompanied by (A) with respect to the period
commencing on the Effective Date, payment of the Third Party Royalties under
Section 6.2(c), Sublicensing Royalties under Section 6.2(a), the amount required
under Section 6.2(b) and the Minimum Royalty Shortfall required under
Section 6.2(b) in respect of such Calendar Quarter, if any, and the Sales Force
Reimbursement under Section 6.3, subject to any offsets due to creditable
amounts, (B) with respect to the Calendar Quarter in which the true-up of the
Supply Price occurs pursuant to Section 14.8(b)(iii), the amounts payable
pursuant to

 

45



--------------------------------------------------------------------------------

Section 14.8(b) and (C) with respect to any Calendar Quarter that begins prior
to the Processing Assumption Date, the amount payable under
Section 14.13(e)(iv). In addition, the first report provided after the Effective
Date shall also be accompanied by payment of applicable Third Party Royalties,
Sublicensing Royalties and the difference between the pro rated portion of the
Minimum Royalties and the cumulative Sublicensing Royalties (as each of such
terms are defined in the Original Agreement) paid by Esprit to Indevus (if any),
for the period commencing on July 1, 2007 and ending on the day immediately
prior to the Effective Date, as contemplated by Section 6.4(b)(iv), except to
the extent such payments are made on or prior to the Effective Date.

Esprit acknowledges and agrees that it has been provided with copies of the
Madaus License, including the Madaus Amendment, and agrees to comply with, and
to enable Indevus to comply with, the provisions of Section 5.3 of the Madaus
License with respect to the audit and other rights of Madaus to verify the
information required to be provided by Indevus to Madaus under such Section 5.3.

(c) Any change in the amount that would have been payable from one Party to the
other Party under this Agreement that results from any restatements to a prior
period’s financial results due to errors, omissions, or any other misstatements,
shall be added to or deducted from, as applicable, the amount of the next
payment due under this Agreement. Esprit shall keep and shall require its
Affiliates to keep complete and accurate records in connection with the
purchase, use and/or sale by or for it of the Products hereunder in sufficient
detail to permit accurate determination of all amounts necessary for calculation
and verification of all payment obligations set forth in this Article 6.

(d) Without limiting any Party’s remedies hereunder, in the event payments
required to be made under this Section 6.4 are not made on or prior to the
required payment date, the amount of the late payment shall bear interest at the
Prime Rate commencing on the date such payment is due until such date as the
payment is made. “Prime Rate” shall mean the prime rate of Citibank, N.A. in New
York, New York as published in the Wall Street Journal computed on a daily basis
and shall change when and as the Prime Rate changes.

(e) A Party required to make a payment to the other Party under this Agreement
shall be entitled to deduct and withhold from the amount otherwise payable such
amounts to the extent it is required to deduct and withhold with respect to such
payment under any provision of federal, state, local or foreign tax Law. Such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Party on whose behalf it was withheld. No deduction shall be
made to the extent the paying Party is timely furnished with necessary documents
certifying that the payment is exempt from tax or subject to a reduced tax rate.

(f) Except as otherwise defined herein, all financial calculations by either
Party under this Agreement shall be calculated in accordance with GAAP. All
payments due by one Party to the other Party under this Agreement shall be
payable in United States dollars. In addition, all calculations herein shall
give pro-rata effect to and shall proportionally adjust (by giving effect to the
number of applicable days in such Calendar Quarter) for any Calendar Quarter
that is shorter than a standard Calendar Quarter or any Calendar Year (or twelve
month period) that is shorter than four consecutive full Calendar Quarters or
twelve consecutive months, as applicable.

 

46



--------------------------------------------------------------------------------

6.5 Audits.

(a) Independent Audit.

(i) Upon the written request of Indevus, but in no event more than once in any
twelve (12) month period, Esprit shall permit an independent certified public
accounting firm of recognized standing, selected by Indevus and reasonably
acceptable to Esprit, to have access during normal business hours to such of the
records of Esprit as may be reasonably necessary to verify the accuracy of the
reports under Section 6.4 for any year ending not more than * months prior to
the date of such request. The accounting firm shall disclose to Indevus whether
the reports are correct or incorrect, the specific details concerning any
discrepancies (including the accuracy of the calculation of Net Sales, and the
resulting effect of such calculations on the amounts payable by Esprit under
this Agreement) and such other information that should properly be contained in
a report required under this Agreement. Esprit shall have reciprocal audit
rights for reports to be provided by Indevus under this Agreement.

(ii) Dispute. If there is a dispute between the Parties following any audit
performed pursuant to Section 6.5(a)(i), either Party may refer the issue (an
“Audit Disagreement”) to a second independent certified public accounting firm
of recognized standing for resolution. In the event an Audit Disagreement is
submitted for resolution by either Party, the Parties shall comply with the
following procedures:

(A) The Party submitting the Audit Disagreement for resolution shall provide
written notice to the other Party that it is invoking the procedures of this
Section 6.5(a)(ii).

(B) Within five (5) Business Days of the giving of such notice, the Parties
shall jointly select a recognized national accounting firm to act as an
independent expert to resolve such Audit Disagreement.

(C) The Audit Disagreement submitted for resolution shall be described by the
Parties to such independent expert, which description may be in written form,
within ten (10) Business Days of the selection of such independent expert.

(D) Such independent expert shall render a decision on the matter as soon as
practicable.

(E) The decision of such independent expert shall be final and binding and shall
not be subject to Section 15.6 unless such Audit Disagreement involves alleged
fraud, breach of this Agreement, or construction or interpretation of any of the
terms and conditions hereof.

(b) If, pursuant to Section 6.5(a)(i) or 6.5(a)(ii), as applicable, an
accounting firm concludes that additional amounts were owed during a year, the
audited Party shall pay the additional payments, together with interest at the
Prime Rate on the amount of such

 

* CONFIDENTIAL TREATMENT REQUESTED

47



--------------------------------------------------------------------------------

additional payments, within ten (10) days of the date the auditing Party
delivers to the audited Party such accounting firm’s written report so
concluding. In the event such accounting firm concludes that amounts were
overpaid by the audited Party during such period, the auditing Party shall repay
the audited Party the amount of such overpayment, together with interest at the
Prime Rate on the amount of such overpayment, within ten (10) days after the
date the auditing Party delivers to the audited Party such accounting firm’s
written report so concluding. The fees charged by such accounting firm shall be
paid by the auditing Party; provided, however, that, if an error in favor of the
auditing Party of more than five percent (5%) of the payments due hereunder for
the period being reviewed is discovered, then the fees and expenses of the
accounting firm shall be paid by the audited Party.

(c) Upon the expiration of * months following the end of any year for which
Esprit has made payment in full of amounts payable with respect to such year,
and in the absence of negligence or willful misconduct of Esprit or a contrary
finding by an accounting firm pursuant to Section 6.5(a)(i) or 6.5(a)(ii), as
applicable, such calculation shall be binding and conclusive upon Esprit, and
Esprit shall be released from any liability or accountability with respect to
royalties or other payments for such year.

(d) Each Party shall treat all financial information subject to review under
this Section 6.5 in accordance with the confidentiality provisions of Article
11, subject to its existing agreements with Third Parties.

6.6 License to Dominating Patent.

(a) If Esprit would be prevented from making, using, selling, offering for sale
or importing Products in the Field in the Territory on the grounds that by doing
so Esprit would infringe a Dominating Patent, Indevus shall use commercially
reasonable efforts to procure a license to such Dominating Patent for the
benefit of Esprit. If Indevus does not procure such a license for the benefit of
Esprit, Esprit may attempt to procure a license. If Esprit procures such a
license, then Indevus shall promptly reimburse Esprit for the cost, if any, of
procuring such Dominating Patent. To the extent that Indevus has failed to so
reimburse Esprit, Esprit shall have the right to offset the amount of such costs
against payments payable by Esprit to Indevus under this Agreement.

(b) For purposes of this Section 6.6, a “Dominating Patent” means an unexpired
United States patent that (i) is owned by a Third Party, (ii) has not been
invalidated by a court or other governmental agency of competent jurisdiction
and (iii) (A) the CEOs of the Parties reasonably determine is required to be
licensed in order for Esprit to make, use, import, offer for sale or sell
Products in the Field in the Territory without infringing such patent or (B) has
been determined by a court of competent jurisdiction to be infringed by the
manufacture, use, sale, offer for sale or importation of Trospium Once-Daily in
the Territory.

 

  7. REPRESENTATIONS AND WARRANTIES

7.1 General Representations. Each Party hereby represents and warrants to the
other Party, as of the Execution Date and the Effective Date, as follows:

(a) Such Party is a corporation duly organized, validly existing and is in good
standing under the laws of the jurisdiction of its incorporation, is qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent it
from performing its obligations under this Agreement;

 

* CONFIDENTIAL TREATMENT REQUESTED

48



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by such Party of this Agreement have
been duly authorized by all necessary corporate action and do not and will not
(i) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter or bylaws; or (ii) conflict
with or constitute a default under any other agreement to which such Party is a
party;

(c) This Agreement has been duly executed and is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with the terms
and conditions hereof, except as enforceability may be limited by (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditor’s rights generally, or (ii) general principles of equity,
whether considered in a proceeding in equity or at law;

(d) Such Party is not under any obligation to any person or entity, contractual
or otherwise, that is in conflict with the terms of this Agreement, nor will
such Party undertake any such obligation during the Agreement Term;

(e) Such Party has obtained all authorizations, consents and approvals,
governmental or otherwise, necessary for the execution and delivery of this
Agreement, and to otherwise perform such Party’s obligations under this
Agreement;

(f) Except (i) with respect to Indevus, for any rights of Madaus under the
Madaus License (ii) with respect to Indevus, for any rights of Supernus under
the Supernus Agreement, (iii) with respect to Esprit, for any rights of
Allergan, Inc., neither Party, nor any of its Affiliates, are a party to, or are
otherwise bound by, any oral or written contract that will result in any Third
Party obtaining any interest in, or that would give to any Third Party any right
to assert any claim in or with respect to, any of such Party’s or the other
Party’s rights under this Agreement; and

(g) Such Party shall perform its obligations hereunder in accordance with all
Laws.

7.2 Additional Representations and Warranties of Indevus. Indevus represents and
warrants to Esprit that as of the Execution Date and the Effective Date:

(a) Indevus has no reason to believe that any of the Indevus Patent Rights are,
or are likely to be held, invalid; the Indevus Patent Rights are in full force
and not subject to any pending or threatened re-examination, opposition,
interference or litigation proceedings;

 

49



--------------------------------------------------------------------------------

(b) Except for any rights of Madaus under the Madaus License and Supernus under
the Supernus Agreement, in the Territory, (i) Indevus is the sole and exclusive
owner of or exclusively Controls the Indevus Intellectual Property in the Field
in the Territory; and (ii) the Indevus Intellectual Property is not subject to
any encumbrance, lien or claim of ownership by any Third Party in the Field in
the Territory;

(c) At no time during the Agreement Term shall Indevus assign, transfer,
encumber or grant rights in or with respect to the Indevus Intellectual Property
inconsistent with the rights or security interest granted to Esprit under this
Agreement;

(d) At no time after the Execution Date and/or during the Agreement Term shall
Indevus enter into any agreement, or any amendment of an agreement to which
Indevus is a party as of the Execution Date (including any agreement with
Madaus, Supernus, Catalent or Helsinn) with a Third Party relating to the
Product in the Field in the Territory if such agreement or amendment could
reasonably be expected to adversely affect Esprit’s rights hereunder, without
the prior written consent of Esprit;

(e) The Data provided in writing to Esprit or its Affiliates relating to
Trospium Once-Daily and Trospium Twice-Daily has been accurate in all material
respects and Indevus has made no material misrepresentation or material omission
in connection with such Data. Indevus has also provided Esprit or its Affiliates
with access to summaries of all material adverse events known to it relating to
the Compound;

(f) To Indevus’ knowledge, the manufacture, use importation and/or sale of
Trospium Once-Daily or Trospium Twice-Daily in the Territory as contemplated
under this Agreement does not infringe or misappropriate any patents or other
intellectual property right of any Third Party that are not Controlled by
Indevus;

(g) All Products manufactured by Indevus, or manufactured by a Third Party on
behalf of Indevus, and delivered to Esprit under this Agreement shall be
manufactured in compliance with cGMP and all other Laws;

(h) Indevus, or its Third Party designee, shall supply adequate commercial
quantities of Finished Product and/or Samples pursuant to and subject to the
terms and conditions of this Agreement;

(i) Each of the Madaus Agreements and the Supernus Agreement is in full force
and effect in accordance with its terms. Indevus is not in default or breach in
any material respect of the Madaus Agreements or the Supernus Agreement, nor has
it received any notice of any defaults, breaches or violation thereunder. To
Indevus’ knowledge, no other party to the Madaus Agreements or the Supernus
Agreement is in default or breach of such agreement. Indevus has provided Esprit
with copies of the Madaus Agreements and the Supernus Agreement that are true,
correct and complete as of the Execution Date;

(j) Indevus is the owner of record of the Product NDAs and has the exclusive
right to grant licenses with respect to, and transfer ownership of, the Product
NDAs in the Territory subject to acceptance by Esprit, and Indevus shall not
transfer ownership of or rights in or to any Product NDA owned by Indevus as of
the Execution Date to any Third Party;

 

50



--------------------------------------------------------------------------------

(k) No claim or demand has been asserted in writing against Indevus alleging
trademark infringement resulting from the use and/or registration of the
SANCTURA Trademark;

(l) To Indevus’ knowledge, (i) under 21 CFR 314.108(b)(2), Indevus, as the
holder of the NDA for Trospium Twice-Daily, is entitled to marketing exclusivity
until May 28, 2009, during which time the FDA may not accept any Third Party’s
application to market a drug containing the same active chemical moiety as
Trospium Twice -Daily for review, except as set forth in 21 CFR 314.108(b)(2);
and (ii) under 21 CFR 314.108(b)(4), Indevus, as the holder of the NDA for
Trospium-Once Daily, is entitled to marketing exclusivity until August 3, 2010
during which time the FDA may not make effective a Third Party’s application
under Section 505(b)(2) of the Act or abbreviated new drug application under
Section 505 (j) of the Act as set forth in 21 CFR 314.108(b)(4); and

(m) No effective financing statement naming Indevus as “debtor” or other
instrument similar in effect covering all or any part of the Collateral is on
file or recorded in any filing or recording office in the United States in favor
of any Person other than Esprit.

7.3 Additional Representations and Warranties of Esprit. Esprit represents and
warrants to Indevus that as of the Execution Date and the Effective Date:

(a) To the knowledge of Esprit, the Trademarks are not subject to any
encumbrance, lien or claim of ownership by any Third Party, and no claim or
demand has been asserted in writing against Esprit or any of its Affiliates
alleging trademark infringement resulting from the use and/or registration of
the SANCTURA Trademark; and

(b) Esprit has utilized its own scientific, marketing and distribution expertise
and experience to analyze and evaluate both the scientific and commercial value
of the Products in the Field in the Territory and has solely relied on such
analysis and evaluation in deciding to enter into this Agreement.

7.4 Disclaimer of Additional Warranties. EACH PARTY HEREBY EXPRESSLY DISCLAIMS
ANY OTHER WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE, EVEN IF EITHER PARTY HAS BEEN ADVISED OF SUCH PURPOSE.

7.5 Limitation of Liability. EXCEPT FOR A BREACH OF ARTICLE 11 OR FOR CLAIMS OF
A THIRD PARTY WHICH ARE SUBJECT TO INDEMNIFICATION UNDER ARTICLE 13, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT, WHETHER UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER
LEGAL OR EQUITABLE THEORY, FOR ANY INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY,
PUNITIVE, MULTIPLE, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS, LOSS OF
USE, DAMAGE TO GOODWILL, OR LOSS OF BUSINESS).

 

51



--------------------------------------------------------------------------------

  8. PATENT MATTERS

8.1 Ownership. The provisions of this Section 8.1 are qualified by and subject
to the provisions of Section 5.6. As between the Parties, Indevus shall have and
retain all right, title and interest in or Control over, as applicable, all
Indevus Patent Rights, inventions, discoveries, and Indevus Know-How concerning
Products in the Field, including formulations thereof, or methods of making or
using same which have been made, conceived, reduced to practice or generated by
its employees, agents, or other persons acting under its authority prior to the
Effective Date. As between the Parties, during the Agreement Term, except as
otherwise provided in and subject to the terms of this Agreement, (a) Indevus
shall have and retain all rights, title and interest in all inventions,
discoveries and know-how relating to Products, including formulations thereof,
or methods of making or using same, or Improvements thereof, that are made,
conceived, reduced to practice or generated, solely by Indevus’ employees,
agents, or other persons acting under its authority (“Indevus Inventions”);
(b) Esprit shall have and retain all rights, title and interest in all
inventions, discoveries and know-how relating to Products, including
formulations thereof, or methods of making or using same, or Improvements
thereof, that are made, conceived, reduced to practice or generated, singly by
Esprit’s employees, agents, or other persons acting under its authority (“Esprit
Inventions”); and (c) the Parties shall jointly own all right, title and
interest in its interest in all inventions, discoveries and know-how relating to
Products, including formulations thereof, or methods of making or using same, or
Improvements thereof, that are made, conceived, reduced to practice or generated
jointly by Indevus’ employees, agents, or other persons acting under Indevus’
authority and Esprit’s employees, agents, or other persons acting under Esprit’s
authority (“Joint Inventions”), subject to the license granted to Esprit in the
Field under this Agreement. Indevus shall notify Esprit promptly of any Indevus
Inventions, and Esprit shall notify Indevus promptly of any Esprit Inventions.

8.2 Maintenance and Prosecution. Indevus shall have the first right to file,
prosecute and maintain the Indevus Patent Rights and any patent application(s)
or patent(s) arising from Joint Inventions in Indevus’ name, using patent
counsel selected by Indevus and shall be responsible for the payment of all
patent prosecution and maintenance costs. Indevus agrees to keep Esprit informed
of the course of patent prosecution or other proceedings, including by providing
Esprit with copies of office actions and communications received by Indevus
from, and communications sent by Indevus to, the United States Patent and
Trademark Office and foreign patent offices concerning such Patent Rights.
Indevus shall solicit Esprit’s review of the nature and text of such patent
applications and important prosecution matters related thereto in reasonably
sufficient time prior to filing thereof, and Indevus shall take into account
Esprit’s reasonable comments related thereto. Upon Indevus’ request, Esprit
shall reasonably cooperate in the filing, prosecution or maintenance of any such
patent application or patent. If Indevus elects not to file, prosecute or
maintain a patent application or patent included in such Patent Rights in the
Territory, it shall provide Esprit with no less than forty-five (45) days’
written advance notice sufficient to avoid any loss or forfeiture, and Esprit
shall have the right, but not the obligation, at its sole expense, to file,
prosecute or maintain such patent application or patent as owner thereof. Esprit
shall have the sole right to file, prosecute and maintain any patent
application(s) or patent(s) arising from the Esprit Inventions, at its sole
expense.

 

52



--------------------------------------------------------------------------------

8.3 Third Party Infringement.

(a) Each Party shall promptly give the other Party notice of any actual or
suspected infringement in the Territory of any patent included in the Indevus
Patent Rights and the Parties’ interests in Joint Inventions (collectively, the
“Parties’ Patent Rights”), which comes to such Party’s attention. The Parties
will thereafter consult and cooperate to determine a course of action, including
the commencement of legal action by any Party.

(b) Esprit shall have the first right to initiate and prosecute such legal
action at its own expense and in the name of Indevus and/or Esprit, or to
control the defense of any declaratory judgment action relating to the Parties’
Patent Rights in the Territory. Indevus shall render, at its expense, all
assistance reasonably requested in connection with any action taken by Esprit or
to prevent such infringement. However, the control of such action, including
whether to initiate any legal proceeding and/or the settlement thereof, shall
solely be under the control of Esprit; provided that Esprit shall not, settle
any such claim or proceeding in a manner that materially adversely affects
Indevus’ rights under this Agreement or which results in any material monetary
payment by or financial loss to Indevus, without Indevus’ written consent, which
consent shall not be unreasonably withheld.

(c) If Esprit elects not to initiate and prosecute an infringement or defend a
declaratory judgment action in any country in the Territory as provided in
Section 8.3(b) and Indevus elects to do so, the cost of any agreed-upon course
of action, including the costs of any legal action commenced or any declaratory
judgment action defended, shall be borne solely by Indevus and any award of any
damages shall be solely retained by Indevus, provided, however, that Indevus
shall not enter into any settlement or compromise of any claim relating to the
Parties’ Patent Rights licensed hereunder without the prior written consent of
Esprit, which consent shall not be unreasonably withheld.

(d) For any such legal action or defense, in the event that any Party is unable
to initiate, prosecute, or defend such action solely in its own name, the other
Party will join such action voluntarily and will execute all documents necessary
for the Party to prosecute, defend and maintain such action. In connection with
any such action, the Parties will cooperate fully and will provide each other
with any information or assistance that either reasonably may request. Any
recovery or award obtained by either Party as a result of any such action or
settlement shall be shared as follows:

(i) the Party that initiated and prosecuted, or maintained the defense of, the
action shall recoup all of its costs and expenses (including reasonable
attorneys’ fees) incurred in connection with the action, whether the recovery is
by settlement or otherwise;

(ii) the other Party then shall, to the extent possible, recover its reasonably
documented costs and expenses (including reasonable outside attorneys’ fees)
incurred in connection with the action;

(iii) if Indevus initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining then shall be retained by Indevus;
and

 

53



--------------------------------------------------------------------------------

(iv) if Esprit initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by Esprit, except
that Indevus shall receive a portion equivalent to the amount it would have
received in accordance with the terms of this Agreement if such amount were
deemed Net Sales of Esprit.

8.4 Third Party Intellectual Property.

(a) In the event that a Party becomes aware of any claim that the manufacture,
import, use, offer for sale, or sale of a Product hereunder infringes the
intellectual property rights of any Third Party in the Territory, such Party
shall promptly notify the other Party.

(b) Esprit shall have the first right, but not the obligation, to defend any
action in the Territory related to the intellectual property rights of any Third
Party or to initiate and prosecute legal action related to the intellectual
property rights of any Third Party at its own expense and in the name of Indevus
and/or Esprit. Indevus shall render, at its expense, all assistance reasonably
requested in connection with any action taken by Esprit. However, the control of
such action, including whether to initiate any legal proceeding and/or the
settlement thereof, shall solely be under the control of Esprit; provided that
Esprit shall not settle any such claim or proceeding in a manner that materially
adversely affects Indevus’ rights under this Agreement or that results in any
material monetary payment by or financial loss to Indevus, without Indevus’
written consent, which consent shall not be unreasonably withheld.

(c) If Esprit elects not to defend an infringement action in any country in the
Territory as provided in Section 8.4(b), and Indevus elects to do so, the cost
of any agreed-upon course of action, including the costs of any legal action
commenced or any infringement action defended, shall be borne solely by Indevus;
provided that Indevus shall not enter into any settlement or compromise of any
claim without the prior written consent of Esprit, which consent shall not be
unreasonably withheld.

(d) For any such legal action or defense, in the event that any Party is unable
to initiate, prosecute, or defend such action solely in its own name, the other
Party will join such action voluntarily and will execute all documents necessary
for the Party to prosecute, defend and maintain such action. In connection with
any such action, the Parties will cooperate fully and will provide each other
with any information or assistance that either reasonably may request.

8.5 Patent Term Extensions. The Parties shall cooperate with each other in
obtaining patent term extensions or restorations or supplemental protection
certificates or their equivalents in any country in the Territory where
applicable and where desired by either Party. Any expenses incurred by the
Parties in connection with the foregoing shall be (a) shared equally if both
Parties agree to pursue such patent term extension or restoration or
supplemental protection certificates or their equivalents or (b) borne by Esprit
if Indevus does not agree that the Parties should pursue such patent term
extension or restoration or supplemental protection certificates or their
equivalents. If elections with respect to obtaining such extension or
supplemental protection certificates are to be made, Indevus shall have the
right but not the obligation to make the election. If Indevus chooses in its
sole discretion not to pursue such

 

54



--------------------------------------------------------------------------------

patent term extension, then at Esprit’s request Indevus, shall authorize Esprit
to act as Indevus’ agent for the purpose of making any application for any
extensions of the term of any such Indevus Patent Rights in the Territory and
Indevus shall provide all reasonable assistance therefore to Esprit at Esprit’s
expense.

8.6 Conflict with Certain Existing Agreements. To the extent that Indevus is not
authorized under either the Madaus License or the Supernus Agreement, to grant
Esprit any of the rights set forth in this Article 8 with respect to the filing,
prosecution, maintenance and/or enforcement of any of the Indevus Patent Rights,
Esprit’s rights under this Article 8 shall be limited to those which are
permitted under such agreements in a manner to effectuate, to the greatest
extent, the intent and purposes of this Article 8.

 

  9. TRADEMARK MATTERS

9.1 General. It is the intent of the Parties to use the Trademarks on and in
connection with the marketing, sale, advertising and/or Promotion of Products in
the Field in the Territory. The Parties acknowledge and agree that pursuant to
the Original Agreement, Indevus assigned to Esprit its right, title and interest
in the Territory to the Trademarks. Accordingly, as of the Effective Date,
Esprit holds all right, title and interest in and to such Trademarks in the
Territory, subject to the rights retained by or granted to Indevus herein.
Esprit or its Affiliates consent to the use by Indevus or its Affiliates of the
Trademarks in connection with the performance of Indevus’ or its Affiliate’s
obligations and in connection with the programs and materials developed by
Indevus pursuant to this Agreement.

9.2 Maintenance. Esprit, at is sole discretion, shall use commercially
reasonable efforts to maintain all registrations of the Trademarks in the
Territory. If necessary to permit Indevus to use the Trademarks as contemplated
hereunder, Esprit shall make application to register Indevus as a permitted user
or registered user of the Trademarks.

9.3 Use of Trademark. All packaging materials, package inserts, labels,
labeling, and marketing, sales, advertising and Promotional Materials relating
to Products in the Field and distributed in the Territory shall properly display
the Trademark notice in the form and style and with a placement determined by
Esprit. Indevus shall not use any trademark that has not been approved by Esprit
in connection with Promotional activities conducted under this Agreement.

9.4 Enforcement. Esprit and Indevus shall cooperate with each other and use
commercially reasonable efforts to protect the Trademarks from infringement by
Third Parties. Without limiting the foregoing, each Party shall promptly notify
the other Party of any known, threatened or suspected infringement, imitation or
unauthorized use of or unfair competition relating to the Trademarks. Esprit
shall have the first right to determine in its discretion whether to and to what
extent to institute, prosecute and/or defend any action or proceedings involving
or affecting any rights relating to the Trademarks in the Territory. Upon
Esprit’s reasonable request, Indevus shall cooperate with and assist Esprit in
any of Esprit’s enforcement efforts with respect to the Trademarks in the
Territory. If Esprit determines not to take action against any actual or
suspected infringement of the Trademark in the Territory within sixty (60) days
after having become aware of such infringement, then Indevus shall have the
right, but not the

 

55



--------------------------------------------------------------------------------

obligation, to bring or assume control of any action against the allegedly
infringing Third Party as Indevus determines may be necessary in its sole
discretion. In the event that Indevus brings or assumes control of any such
action, then Esprit agrees to reasonably assist Indevus in connection therewith.
The Parties shall share equally in all costs and expenses reasonably incurred by
either of them in connection with any such action, and, following each Party’s
recovery of its respective costs and expenses, the Parties will share equally in
all money damages, if any, recovered in connection with such action.

9.5 Avoidance of Confusion. Neither Indevus nor Esprit, nor any of their
Affiliates, shall market, promote, sell and/or distribute in the Territory, or
authorize or permit another to market, promote, sell and/or distribute in the
Territory, any product other than a Product in the Field under the Trademarks or
any confusingly similar trademark. Indevus and its Affiliates shall not,
directly or indirectly, contest the validity of or Esprit’s rights in the
Trademarks in the Territory or assist any Third Party in doing so. In the event
that actual confusion should arise, or either Party reasonably believes that a
likelihood of confusion may arise, in connection with the Parties’ respective
uses of the Trademarks in the Territory, the Parties will fully cooperate in an
effort to eliminate such confusion and to avoid the possibility of such a
likelihood of confusion.

9.6 Trademark Security Interest. In the event at any time during the Agreement
Term, Esprit intends to grant to any Third Party any security interest in, or
create any other lien or encumbrance on any of the Trademarks, Esprit shall,
prior to taking any such action, in order to secure the payment and performance
of Esprit’s obligations hereunder and under the Agreement, grant to Indevus a
security interest in and to all of Esprit’s right, title and interest in the
Trademarks (the “Trademark Security Interest”). Esprit will execute, deliver,
file and record any statement, instrument, agreement or other document and take
any other action (including, without limitation, any filings with the United
States Patent and Trademark Office and any filings of financing or continuation
statements under the Uniform Commercial Code) in order to create, preserve,
upgrade in rank, perfect, confirm or validate the Trademark Security Interest or
enable Indevus to obtain the full benefits of the Trademark Security Interest.

 

  10. ADVERSE EXPERIENCES

10.1 The Development Committee shall establish operating procedures to report
Adverse Experiences to the FDA in accordance with Laws; provided that, subject
to Section 4.2(a), prior to the NDA Transfer Date, Indevus shall be responsible
for the timely filing with the FDA of all Adverse Experience reports in the
United States and after the NDA Transfer Date, Esprit shall be responsible for
the timely filing with the FDA of all Adverse Experience reports in the United
States. Such operating procedures shall provide for the exchange of safety
information between the Parties sufficient to enable each Party to comply with
its legal obligations to report to the FDA, include any measures necessary for
each Party to comply with Laws applicable to such Party. Each Party shall
promptly provide the other Party with copies of all such reports, analyses,
summaries and all submissions to the FDA or any other governmental agency. The
Adverse Experience procedures utilized in the preparation and filing of such
reports will incorporate the provisions set forth in Section 10.2. The Parties
agree to implement, or update any pharmacovigilance agreement in effect as of
the Effective Date between the Parties, as applicable, concerning
responsibilities and case exchange. The agreed procedures will be reviewed
jointly on a regular basis or when there is a change in regulations governing
Adverse Experience reporting.

 

56



--------------------------------------------------------------------------------

10.2 Esprit’s central safety department has established and shall continue to
maintain a toll-free phone number for patients, physicians and others to report
Adverse Experiences. The costs of such reporting and of all services provided by
any Third Party contractor in connection with Adverse Experiences hereunder
shall be borne by Esprit. As of the Effective Date, the Parties anticipate that
Esprit or a Third Party contractor will timely collect reasonable information
about the Adverse Experiences, initiate and conduct reasonably required
investigations, interact with Indevus if physical or other testing of a Product
appears to be reasonably required, determine the nature of the Adverse
Experience based on data and reports it has obtained, and issue any reports,
analyses or summaries of its activities as may be required by Law, including,
prior to the NDA Transfer Date, providing to Indevus on a timely basis such
reports, which, in form and substance, are necessary and appropriate for Indevus
to file such periodic reports on a timely basis with the FDA. Copies of all such
reports, including reports filed by Indevus with the FDA, will be promptly
provided to Esprit.

10.3 All safety related reports and correspondence shall be addressed to, for
Esprit, Sharon Tonetta; or to such other safety representative as may be
designated by Esprit., and for Indevus: Senior Vice President, Clinical
Development and Medical Affairs, Indevus Pharmaceuticals, Inc., 33 Hayden
Avenue, Lexington, MA 02421 (facsimile number 781-863-2564; telephone number
781-402-3444), or such other safety representative as may be designated by
Esprit for Esprit or by Indevus for Indevus.

10.4 Notwithstanding anything in this Article 10 to the contrary, prior to the
NDA Transfer Date, Indevus shall have the right, at its own cost and expense, to
conduct any investigations required under Law(s), and, subject to Section 4.2,
to communicate with the FDA regarding the results of those investigations,
regarding Products and Product quality; provided, however, that upon Indevus’
request, Esprit shall provide reasonable assistance and cooperation in
connection with any such investigations at Indevus’ cost and expense.

 

  11. CONFIDENTIALITY AND PUBLICITY

11.1 Non-Disclosure and Non-Use Obligations. All Proprietary Information
disclosed by one Party to the other Party hereunder shall be maintained in
confidence and shall not be disclosed to any Third Party or used for any purpose
except as expressly permitted herein without the prior written consent of the
Party that disclosed the Proprietary Information to the other Party during the
Agreement Term and for a period of seven (7) years thereafter. The foregoing
non-disclosure and non-use obligations shall not apply to the extent that such
Proprietary Information:

(a) is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by business records;

(b) is or becomes properly in the public domain or knowledge without breach by
either Party;

 

57



--------------------------------------------------------------------------------

(c) is subsequently disclosed to a receiving Party by a Third Party who, to the
knowledge of the receiving Party, is lawfully able do so and, to the knowledge
of the receiving Party, is not under an obligation of confidentiality to the
disclosing Party; or

(d) is developed by the receiving Party independently of Proprietary Information
received from the other Party, as documented by research and development
records.

11.2 Permitted Disclosure of Proprietary Information. Notwithstanding
Section 11.1, a Party receiving Proprietary Information of another Party may
disclose such Proprietary Information:

(a) to governmental or other regulatory agencies in order to obtain Patent
Rights pursuant to this Agreement, or to gain approval to conduct clinical
trials or to market Products, but such disclosure may be made only to the extent
reasonably necessary to obtain such Patent Rights or authorizations and in
accordance with the terms of this Agreement or as otherwise requested by the
FDA;

(b) in connection with the performance of this Agreement and solely on a
need-to-know basis, to Affiliates; potential or actual collaborators (including
potential sublicensees); potential or actual investment bankers, accountants,
investors, lenders, or acquirers; or employees, independent contractors
(including consultants and clinical investigators) or agents, each of whom prior
to disclosure must be bound by written obligations of confidentiality and
non-use no less restrictive than the obligations set forth in this Article 11 or
to counsel for such Party; provided, however, that the receiving Party shall
(i) undertake reasonable precautions to safeguard and protect the
confidentiality of the Proprietary Information; (ii) remain responsible for any
failure by any Person who receives Proprietary Information pursuant to this
Article 11 to treat such Proprietary Information as required under this Article
11; and (iii) take all reasonable measures to restrain the receiving Party and
any such Persons from prohibited or unauthorized disclosure or use in violation
of this Article 11; or

(c) if required to be disclosed by Law or court order, provided that notice is
promptly delivered to the non-disclosing Party in order to provide an
opportunity to challenge or limit the disclosure obligations.

If and whenever any Proprietary Information is disclosed in accordance with this
Section 11.2, such disclosure shall not cause any such information to cease to
be Proprietary Information except to the extent that such disclosure results in
a public disclosure of such information (other than in breach of this
Agreement). Where reasonably possible and subject to Section 11.3, the receiving
Party shall notify the disclosing Party of the receiving Party’s intent to make
such disclosure pursuant to Sections 11.2(a)–(c) sufficiently prior to making
such disclosure so as to allow the disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
information, and the receiving Party shall cooperate with the disclosing Party
in such efforts.

11.3 Disclosure of Agreement to Governmental Authority. Without limiting any of
the foregoing, it is understood that the Parties or their Affiliates may make
disclosure of this Agreement and the terms hereof in any filings required by the
United States Securities and

 

58



--------------------------------------------------------------------------------

Exchange Commission and any successor agency having substantially the same
functions (the “SEC”), other governmental authority or securities exchange, may
file this Agreement as an exhibit to any filing with the SEC, other governmental
authority or securities exchange, and may distribute any such filing in the
ordinary course of its business; provided, that, to the maximum extent allowable
by the rules and regulations of the SEC, other governmental authority, or
securities exchange, and except as required by Laws, Indevus and Esprit shall
seek to redact any confidential information set forth in such filings, and each
Party shall provide a draft of the redacted version of this Agreement to the
other Party no less than five (5) Business Days prior to filing with the SEC,
other governmental authority, or securities exchange, and give reasonable
consideration to the other Party’s comments regarding any proposed redaction.

11.4 Publications. Indevus and Esprit each acknowledge the other Party’s
interest in publishing its results related to Products in the Field to obtain
recognition within the scientific community and to advance the state of
scientific knowledge. Each Party also recognizes the mutual interest in
obtaining valid patent protection and in protecting business interests and trade
secret information. Accordingly, prior to the NDA Transfer Date, neither Party
shall submit for written or oral publication any manuscript, abstract or the
like relating to Products in the Field without the prior review by the other
Party. Any Party proposing to submit such publication shall deliver the proposed
publication or an outline of the oral disclosure at least ten (10) Business Days
prior to planned submission or presentation (twenty-four (24) hours for a
meeting abstract). At the reasonable request of the other Party, the submission
of such publication may be delayed such that any issues of patent protection may
be addressed. In the absence of any such request, upon expiration of the
applicable period referred to in this Section 11.4 the publishing Party shall be
free to proceed with the publication or presentation. If the other Party
requests modifications to the publication to prevent disclosure of trade secret
or proprietary business information prior to submission of the publication or
presentation, the publishing Party shall so edit such publication. The
contribution of each Party, if any, shall be noted in all publications or
presentations by acknowledgment or co-authorship, whichever is appropriate.

11.5 Other Public Statements.

(a) Esprit and Indevus shall each ensure that no claims or representations in
respect of Products in the Field or the characteristics thereof are made by or
on behalf of itself (by members of its respective Sales Force or otherwise) that
have not been approved by the Development Committee or the Marketing Committee,
or that are not consistent with the Promotion Plan and with Law.

(b) Except as set forth in this Agreement or as required by Law, neither Party
shall make any press release or other public announcement or other disclosure to
a Third Party concerning the existence of or terms of this Agreement or relating
to Products in the Field without the prior written consent of the other Party,
which consent shall include agreement upon the nature and text of such
announcement or disclosure and shall not be unreasonably withheld. Each Party
agrees to provide to the other Party a copy of any public announcement as soon
as reasonably practicable under the circumstances prior to its scheduled
release. Each Party shall have the right to expeditiously (but in any event
within forty-eight (48) hours of receipt) review and recommend changes to any
press release or announcement regarding this Agreement

 

59



--------------------------------------------------------------------------------

or the subject matter of this Agreement; provided, however that such right of
review and recommendation shall only apply for the first time that specific
information is to be disclosed, and shall not apply to the subsequent disclosure
of substantially similar information that has previously been disclosed unless
there have been material developments relating to Products since the date of the
previous disclosure.

 

  12. TERM AND TERMINATION

12.1 Term and Expiration. Except for provisions expressly provided in Article 14
to be effective as of the Execution Date, this Agreement shall be effective as
of the Effective Date and, unless terminated earlier pursuant to Section 12.2,
shall extend for a period that shall expire on the later of (a) the twelfth
(12th) anniversary of the launch date of Trospium Once-Daily in the Territory or
(b) the expiration of the last to expire patent included in the Indevus Patent
Rights covering Trospium Once-Daily in the Territory (the “Agreement Term”).

12.2 Early Termination.

(a) Either Party may, without prejudice to any other remedies available to it
under this Agreement or at law or in equity, terminate this Agreement prior to
expiration of the Agreement Term in the event that the other Party (as used in
this Section 12.2(a), the “Breaching Party”) has materially breached or
defaulted in the performance of any of its material obligations hereunder, and
has not cured such breach within (i) thirty (30) days after notice of such
breach is provided by the non-breaching Party to the Breaching Party, in case
such breach is a non-payment of any amount due under this Agreement (which shall
be deemed a material breach of a material obligation) and (ii) sixty (60) days
(or, if such breach cannot be cured within such sixty (60) day period, if the
Breaching Party does not commence and diligently continue actions to cure such
breach during such sixty (60) day period) after notice of such breach is
provided by the non-breaching Party to the Breaching Party for other cases of
breach. The termination shall become effective at the end of the (x) thirty
(30) day period in case the breach is a non-payment of any amount due under this
Agreement if the Breaching Party has not cured such breach during such thirty
(30) day period, or (y) sixty (60) day period for other cases of breach unless
(A) the Breaching Party cures such breach during such sixty (60) day period, or
(B) if such breach is not susceptible to cure within such sixty (60) day period,
the Breaching Party has commenced and is diligently pursuing a cure (unless such
breach, by its nature, is incurable, in which case the Agreement may not be
terminated unless the Breaching Party fails use its best commercially reasonable
efforts to prevent a similar subsequent breach). The right of either Indevus or
Esprit to terminate this Agreement as provided in this Section 12.2 shall not be
affected in any way by such Party’s waiver or failure to take action with
respect to any previous breach or default.

(b) Either Party may, without prejudice to any other remedies available to it
under this Agreement or at law or in equity, terminate this Agreement upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, however, in the case of
any involuntary bankruptcy, reorganization, liquidation, receivership or
assignment proceeding such right to terminate shall only become effective if
such other Party consents to the involuntary proceeding or such proceeding is
not dismissed within ninety (90) days after the filing thereof.

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding Sections 12.2(a) and (b), if, at any time prior to the
Effective Date, Indevus seeks to terminate the Original Agreement or this
Agreement pursuant to Section 12.2(a) or (b), or any prior agreement between
Indevus and Esprit, Indevus shall notify Allergan, in accordance with
Section 15.4, of such situation as soon as practicable, and in any event at
least thirty (30) days prior to such termination, and provide Allergan or its
designated Affiliate an opportunity to (i) assume all rights and obligations of
Esprit under this Agreement by assignment from Esprit and/or (ii) enter into an
agreement with Indevus that provides Allergan and Indevus with substantially
equivalent rights on substantially equivalent terms as those granted to Esprit
or Indevus, respectively, under the agreement to be so terminated.

(d) Without prejudice to any other remedies available to it under this Agreement
or at law or in equity, provided that Indevus has complied in all material
respects with its obligations under this Agreement and Catalent has complied
with its obligations under the Catalent Agreements, Indevus may terminate this
Agreement on thirty (30) days written notice to Esprit, if Esprit (i) after
having launched Trospium Once-Daily, discontinues commercial sale of Trospium
Once-Daily for a period of * or more for reasons unrelated to Force Majeure,
regulatory or safety issues or manufacturing or Product quality issues and
subsequently fails to resume sales of Trospium Once-Daily within thirty
(30) days of having been notified in writing of such failure by Indevus; and
(ii) does not launch Trospium Once-Daily in the United States by the applicable
date set forth in Section 5.1(b).

(e) This Agreement, except for Article 14 which shall remain in full force and
effect to amend and restate Article 14 of the Original Agreement with respect to
provisions therein that are effective as of the Execution Date, shall terminate
effective upon the effective date of termination of the Merger Agreement in
accordance with its terms.

12.3 Rights Not Affected. All rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code. The Parties
agree that Esprit and Indevus shall retain and may fully exercise all of their
respective rights, remedies and elections under the Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy or
reorganization case by or against a Party under the Bankruptcy Code, the other
Party shall be entitled to all applicable rights under Section 365 (including
365(n)) of the Bankruptcy Code. Upon rejection of this Agreement by a Party or a
trustee in bankruptcy for such Party, pursuant to Section 365(n), the other
Party may elect (a) to treat this Agreement as terminated by such rejection or
(b) to retain its rights (including any right to enforce any exclusivity
provision of this Agreement) to intellectual property (including any embodiment
of such intellectual property) under this Agreement and under any agreement
supplementary to this Agreement for the duration of this Agreement and any
period for which this Agreement could have been extended by such other Party,
subject, however, to the continued payment of all amounts owing under this
Agreement, all of which amounts shall be deemed to be royalties for purposes of
Section 365(n) of the Bankruptcy Code. Upon written request to the trustee in
bankruptcy or bankrupt Party, the

 

* CONFIDENTIAL TREATMENT REQUESTED

61



--------------------------------------------------------------------------------

trustee or Party, as applicable, shall (i) provide to the other Party any
intellectual property, including all Indevus Intellectual Property (including
any embodiment of such intellectual property) held by the trustee or the
bankrupt Party and shall provide to the other Party a complete duplicate of (or
complete access to, as appropriate) any such intellectual property including all
Indevus Intellectual Property and all embodiments of such intellectual property
and (ii) not interfere with the rights of the other Party to such intellectual
property as provided in this Agreement or any agreement supplementary to this
Agreement, including any right to obtain such intellectual property (or such
embodiment or duplicates thereof) from a Third Party.

12.4 Effect of Expiration or Termination.

(a) By Indevus. In the event of termination of this Agreement by Indevus
pursuant to Section 12.2(a), 12.2(b) or 12.2(d) (provided that Allergan does not
exercise its right under Section 12.2(c) and Indevus and Allergan do not enter
into the agreement referred to therein), the following shall be applicable:
(i) Esprit shall promptly transfer to Indevus copies of all data, reports,
records and materials in Esprit’s possession or Control that relate to the
Products and return to Indevus all relevant records and materials in Esprit’s
possession or Control containing Proprietary Information of Indevus (provided
that Esprit may keep one (1) copy of such Proprietary Information of Indevus for
archival purposes solely for the purpose of compliance with this Agreement) and
(ii) Esprit shall transfer to Indevus ownership of any regulatory filings made
or filed for Products in the Field in the Territory by Esprit or its designees.
Subject to the payment of all amounts required hereunder, Esprit and its
Affiliates shall have the right to sell or otherwise dispose of the stock of any
Product subject to this Agreement on hand at the time of such termination or in
process of manufacture; provided, however, that, at Indevus’ request, Esprit
shall return to Indevus any Product that has not been sold or used within six
(6) months following such termination and, if such termination is prior to the
Processing Assumption Date, Indevus shall reimburse Esprit’s procurement costs
related to such Product to the extent such costs have been previously been paid
by Esprit to Indevus.

(b) By Esprit. In the event of termination of this Agreement by Esprit pursuant
to Section 12.2(a) or 12.2(b), Indevus shall promptly return to Esprit all
relevant records and materials in Indevus’ possession or Control containing
Proprietary Information of Esprit (provided that Indevus may keep one (1) copy
of such Proprietary Information of the terminating Party for archival purposes
solely for the purpose of compliance with this Agreement).

(c) Expiration. Upon expiration of this Agreement, all rights and licenses
granted to Esprit hereunder with respect to the Indevus Intellectual Property
shall be deemed fully paid up and shall survive such expiration, and Esprit
shall be relieved of any obligation to pay Indevus any royalties or other fees
hereunder except those that accrued prior to the date of expiration.

(d) Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination,
including all accrued payment obligations arising under Article 6 and 14. In
addition to any other provisions of this Agreement that, by their terms continue
after the expiration of this Agreement, Articles 1 and 15, Sections 2.3, 4.2(e)
(last sentence only), 7.4, 7.5, 8.1, 8.2 (provided that the

 

62



--------------------------------------------------------------------------------

nonbreaching Party shall have no obligations, and the breaching Party shall have
no rights, under Section 8.2 after any termination of this Agreement by the
nonbreaching Party pursuant to Section 12.2(a)), 9.1, 9.2, 12.4(a)–(c) (to the
extent applicable), and this 12.4(d) shall survive the expiration or termination
of this Agreement. Additionally, the provisions of Articles 11 and 13 shall
survive the expiration or termination of this Agreement and shall continue in
effect for seven (7) years after the date of expiration or termination. In
addition, any other provisions required to interpret and enforce the Parties’
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement. Any
expiration or early termination of this Agreement shall be without prejudice to
the rights of any Party against the other accrued or accruing under this
Agreement prior to termination. Except as expressly set forth herein, the rights
to terminate as set forth herein shall be in addition to all other rights and
remedies available under this Agreement, at law, or in equity, or otherwise.

 

  13. INDEMNIFICATION AND INSURANCE

13.1 Indemnity. For purposes of this Article 13, “Indevus Indemnified Parties”
refers to Indevus, its Affiliates and the officers, directors, employees,
shareholders, agents and successors and assigns of Indevus and its Affiliates,
and “Esprit Indemnified Parties” refers to Esprit, its Affiliates and officers,
directors, employees, shareholders, agents and successors and assigns of Esprit
and its Affiliates.

13.2 Esprit Indemnification. Esprit shall defend the Indevus Indemnified Parties
from and against all suits, claims, actions, demands, complaints, lawsuits or
other proceedings (other than Product Liability Claims, which are covered in
Section 13.6), (collectively, “Claims”), that are brought by a Third Party, and
shall indemnify and hold harmless to the fullest extent permitted by Law the
Indevus Indemnified Parties from and against any and all Losses, that arise out
of or are attributable to: (a) the Promotion, marketing, advertising,
importation, offer for sale, or sale of Products in the Territory by or through
Esprit or its Affiliates, or any of their respective employees, agents,
contractors, representatives or other persons or entities working on their
behalf; (b) Esprit’s negligence, recklessness or willful misconduct in
exercising or performing any of its rights or obligations under this Agreement;
(c) a material breach by Esprit of any of its obligations, representations,
warranties or covenants under this Agreement; or (d) any failure by Esprit to
comply with the Promotion Plan, including any failure to comply with the PDMA;
provided, however, that Esprit shall not be obligated under this Section 13.2,
to the extent it is shown by evidence acceptable in a court of law having
jurisdiction over the subject matter and meeting the appropriate degree of proof
for such Claim that the Claim arose out of the negligence or wrongdoing on the
part of Indevus.

13.3 Indevus Indemnification. Indevus shall defend the Esprit Indemnified
Parties from and against all Claims, in each case that are brought by a Third
Party, and shall indemnify and hold harmless to the fullest extent permitted by
Law the Esprit Indemnified Parties from and against any and all Losses that
arise out of such Claims that are attributable to: (a) the Promotion, marketing,
advertising, importation, offer for sale, or sale of Products in the Territory
by or through Indevus or its Affiliates, or any of their respective employees,
agents, contractors, representatives or other persons or entities working on
their behalf; (b) Indevus’ negligence, recklessness or willful misconduct in
exercising or performing any of its rights or

 

63



--------------------------------------------------------------------------------

obligations under this Agreement; (c) a material breach by Indevus of any of its
obligations, representations, warranties or covenants under this Agreement;
(d) any failure by Indevus to comply with the Promotion Plan, including any
failure to comply with the PDMA; or (e) any actual or alleged infringement or
violation of any patent, trade secret, copyright, trademark, or other
proprietary rights of a Third Party arising from the manufacture, use, sale,
offer for sale, or importation in the Field of the Compound and/or any Product
obtained under the terms of this Agreement from Indevus; provided, however, that
Indevus shall not be obligated under this Section 13.3, to the extent it is
shown by evidence acceptable in a court of law having jurisdiction over the
subject matter and meeting the appropriate degree of proof for such Claim that
the Claim arose out of the negligence or wrongdoing on the part of Esprit.

13.4 Indemnification Procedure.

(a) Each Party shall promptly notify the other Party in writing of any Claim or
Losses for which it is entitled to indemnification pursuant to Section 13.2 or
13.3, as applicable. Concurrent with the provision of notice pursuant to this
section, the Indemnified Party shall provide to the other Party copies of any
complaint, summons, praecipe, subpoena or other court filings or correspondence
related to such Claim and will give such other information with respect thereto
as the other Party shall reasonably request. The Indemnifying Party and
Indemnified Party shall meet to discuss how to respond to such Claim. Failure to
provide prompt notice shall not relieve any Party of the duty to defend or
indemnify except to the extent such failure materially prejudices the defense of
any matter. Each Party agrees that it will take reasonable steps to minimize the
burdens of the litigation on witnesses and on the ongoing business of the
Indemnified Parties, including making reasonable accommodations to witnesses’
schedules when possible and seeking appropriate protective orders limiting the
duration and/or location of depositions.

(b) Should either Party dispute that any Claim or portion of a Claim (“Disputed
Claim”) of which it receives notice pursuant to Section 13.4(a), is an
indemnifiable Claim, it shall so notify the other Party providing written notice
in sufficient time to permit such other Party to retain counsel and timely
appear, answer and/or move in any such action. In such event, such other Party
shall defend against such Claim; provided, however, that such other Party shall
not settle any Claim that it contends is an indemnified Claim without providing
the Indemnifying Party ten (10) Business Days’ notice prior to any such
settlement and an opportunity to assume the defense and indemnification of such
Claim pursuant to this Agreement. If it is determined that a Disputed Claim is
subject to indemnification, the Indemnifying Party will reimburse the costs and
expenses, including reasonable attorneys’ fees, of the Indemnified Party.

13.5 Defense of Claims. Esprit shall undertake the defense of any Claims that
are not subject to indemnification by Indevus under Section 13.3 (provided that,
if Esprit declines or fails to assume such role, Indevus shall be entitled to
assume such role). The Parties shall bear equally all defense costs, including
reasonable fees of attorneys, accountants or other experts, as incurred. Indevus
shall have the right to participate in the defense of any such Claim utilizing
attorneys of its choice, at its own expense. Indevus shall have a reasonable
opportunity to participate in decision-making with respect to the strategy of
such defense, and the Parties shall reasonably cooperate with each other in
connection with the implementation thereof. Esprit

 

64



--------------------------------------------------------------------------------

shall keep any counsel selected by Indevus reasonably informed of the status and
progress of the defense and shall consult with any counsel selected by Indevus
on all material aspects of the defense, including settlement, of such Claim,
provided, however, that (a) Indevus shall have exclusive control of the defense
of any Claim for which an Esprit Indemnified Party seeks indemnification from
Indevus under Section 13.3, (b) any Indevus Indemnified Party shall be entitled
to assume the defense of any Claim with respect to such Indevus Indemnified
Party, upon written notice to Esprit pursuant to this Article 13, in which case
Esprit shall be relieved of liability under Section 13.2 for such Claim; and
(c) in the event of a Claim brought against one Party containing allegations of
liability based on such Party’s exercise or performing, or failure to exercise
or perform any of its rights or obligations under this Agreement, such Party
shall control and bear financial responsibility for its own defense, unless the
other Party agrees to control and bear financial responsibility of such defense
and Claim.

13.6 Settlement of Indemnified Claims. The Indemnifying Party under Section 13.2
or 13.3, as applicable, shall have the sole authority to settle any Indemnified
Claim without the consent of the other Party; provided, however, that an
Indemnifying Party shall not, without the written consent of the other Party, as
part of any settlement or compromise (a) admit to liability on the part of the
other Party; (b) agree to an injunction against the other Party; or (c) settle
any matter in a manner that separately apportions fault to the other Party. The
Parties further agree that as part of the settlement of any Indemnified Claim,
an Indemnifying Party shall obtain a full, complete and unconditional release
from the claimant on behalf of the Indemnified Parties.

13.7 Product Liability Claims. Other than Claims for which either Party is
obligated to indemnify the other Party under Section 13.2 or 13.3, the following
shall apply to Losses arising out of or resulting from any Product Liability
Claim, regardless of legal theory.

(a) Each Party shall give the other prompt written notice of any Product
Liability Claim, but failure to provide such prompt notice shall not relieve any
Party of the duty to defend or indemnify unless such failure materially
prejudices the defense of any matter. With respect to each Product Liability
Claim, the Parties shall determine by mutual agreement, within twenty (20) days
following their receipt of notice of the commencement of or assertion of such
Product Liability Claim (or such lesser period of time as may be required to
properly respond to such Product Liability Claim) which Party shall undertake
the defense thereof. Should the Parties be unable to agree on who shall
undertake the defense of any Product Liability Claim, Esprit shall be entitled
to assume such role, provided, however, that absent an agreement by the Parties
to the contrary, Indevus shall reimburse Esprit for fifty percent (50%) of
defense costs, including reasonable fees of attorneys, accountants or other
experts retained by Esprit, as incurred, and if Esprit declines or fails to
assume such role, Indevus shall be entitled to assume such role and Esprit shall
reimburse Indevus for fifty percent (50%) of defense costs, including reasonable
fees of attorneys, accountants or other experts retained by Indevus, as
incurred.

(b) The Party undertaking the defense of any Product Liability Claim (the
“Controlling Party”) shall consult with the other Party on all material aspects
of the defense, including settlement, of such Product Liability Claim, and the
other Party shall have a reasonable opportunity to participate in
decision-making with respect to the strategy of such

 

65



--------------------------------------------------------------------------------

defense, and the Parties shall reasonably cooperate with each other in
connection with the implementation thereof. The non-Controlling Party shall also
have the right to participate in the defense of any Product Liability Claim
utilizing attorneys of its choice, at its own expense. In furtherance of the
Parties’ cooperation, the Controlling Party will consult with the other Party
regarding strategic decisions, including the retention of counsel for defense of
any Product Liability Claim. The Controlling Party will otherwise keep the other
Party reasonably informed of the status and progress of the defense and any
settlement discussions concerning each Product Liability Claim, and the Parties
shall provide each other with all reasonably requested assistance and will
reasonably cooperate with each other in connection therewith. Each Party agrees
that it will take reasonable steps to minimize the burdens of the litigation on
witnesses and on the ongoing business of the Indemnified Parties including
making reasonable accommodations to witnesses’ schedules when possible and
seeking appropriate protective orders limiting the duration and/or location of
depositions.

(c) The Parties shall negotiate in good faith to enter into a joint defense
agreement as soon as reasonably practicable after the commencement of any
Product Liability Claim which agreement shall, among other things: (i) establish
procedures to allocate between the Parties the responsibility for Losses arising
out of or resulting from Product Liability Claims (giving effect to, among other
factors, the nature of the Product Liability Claim); (ii) establish procedures
as are reasonably necessary to permit the Parties to reconcile their actual
payments for such Losses with their allocable share of responsibility for such
Losses on a quarterly basis; and (iii) provide for procedures with respect to
any settlement of a Product Liability Claim; provided, however, that (x) to the
extent it is shown by evidence acceptable in a court of law having jurisdiction
over the subject matter and meeting the appropriate degree of proof for such
Product Liability Claim that the Losses resulting from such Product Liability
Claim resulted from the manufacture of Products by or through Indevus or its
Affiliates or any of their respective employees, agents, contractors,
representatives or other persons or entities working on their behalf, then
Indevus shall bear financial responsibility for all such Losses, unless Esprit
agrees to control and bear financial responsibility of such defense and Product
Liability Claim; (y) to the extent it is shown by evidence acceptable in a court
of law having jurisdiction over the subject matter and meeting the appropriate
degree of proof for such Product Liability Claim that the Losses resulting from
such Product Liability Claim resulted from the manufacture of Products by or
through Esprit or its Affiliates or any of their respective employees, agents,
contractors, representatives or other persons or entities working on their
behalf, then Esprit shall bear financial responsibility for all such Losses,
unless Indevus agrees to control and bear financial responsibility of such
defense and Product Liability Claim; and (z) if the Parties are unable to agree
to a mutually acceptable joint defense agreement, the matter shall be submitted
to binding arbitration for resolution.

(d) Product Liability Claims shall be governed exclusively by the provisions of
this Section 13.6 and, except in accordance with this Section 13.6, neither
Party shall seek from the other Party any indemnity or other recovery on account
of any such Product Liability Claims; provided, however, that nothing in this
Section 13.6 shall limit either Party’s liability to the other Party for damages
on account of any breach by such Party of its representations, warranties,
covenants or agreements under this Agreement.

 

66



--------------------------------------------------------------------------------

13.8 Insurance. Each Party shall maintain, commencing as of the Effective Date
and for a period of three (3) years after any expiration of termination of this
Agreement, a Commercial General Liability Insurance policy or policies
(including coverage for Product Liability, Contractual Liability, Bodily Injury,
Property Damage and Personal Injury), with minimum limits of * per occurrence
and in the aggregate. Such insurance shall insure against all liability arising
out of the manufacture, use, sale, distribution, or marketing of Products in the
Territory. During the Agreement Term, each Party shall not permit such insurance
to be reduced (other than by payment of Claims), expired or canceled without
reasonable prior written notice to the other Party. Upon request each Party
shall provide Certificates of Insurance to the other Party evidencing the
coverage specified herein. Except as expressly stated herein, a Party’s
liability to the other is in no way limited to the extent of the Party’s
insurance coverage. The Parties agree that neither Party shall be deemed to be
an additional insured under the terms of their respective insurance policies.
The Parties further agree that neither Party shall be deemed to be an additional
insured vendor under such policies.

 

  14. ORDERS AND SUPPLY

14.1 Orders and Terms of Sale. In the Territory and in the Field, during the
Agreement Term, Esprit shall have the sole right to (a) receive, accept and fill
orders for Finished Product and Samples, (b) control invoicing, order processing
and collection of accounts receivable for Product sales, and (c) book all Net
Sales and record Product sales in its books of account. Esprit shall have the
sole right and responsibility for establishing and modifying the commercial
terms and conditions with respect to the sale and distribution of Products
hereunder, including matters such as the price at which Products will be sold
and whether any discounts, rebates or other deductions should be made, paid or
allowed, it being understood that certain of such matters shall be incorporated
in the Promotion Plan developed pursuant to Section 5.2. Esprit shall notify
Indevus in writing of such changes at the time such information is provided by
Esprit to its Sales Force.

14.2 Misdirected Orders. During the Agreement Term, except in the event
specifically authorized in writing to do so by Esprit, (a) Indevus will not
accept or fill purchase orders for Products in the Field in the Territory and
will not process billing or returns with respect to such Products (and in any
event Indevus shall have no obligation to do so); and (b) at no time shall
Indevus have any power or authority to accept or reject orders on behalf of
Esprit. If, for any reason, Indevus receives orders for Products hereunder,
Indevus shall forward such orders to Esprit (or if directed by Esprit to
Esprit’s wholesalers) promptly, for acceptance or rejection.

14.3 Product Returns. If any quantities of Products are returned to Indevus
during the Agreement Term, Indevus shall notify Esprit as soon as practicable
and ship them to the facility designated by Esprit, with any reasonable or
authorized shipping or other documented direct cost to be paid by Esprit.
Indevus, at its option, may advise the customer who made the return that such
Products should have been returned to Esprit, but shall take no other steps in
respect of any return without the consent of Esprit.

 

* CONFIDENTIAL TREATMENT REQUESTED

67



--------------------------------------------------------------------------------

14.4 Supply Obligations. Subject to the terms and conditions of this Agreement,
during the period beginning on the Execution Date and expiring on the NDA
Transfer Date (“Supply Term”), Indevus (or its designees) shall supply to Esprit
quantities of Finished Products and/or Samples requested by Esprit in accordance
with this Article 14 for use in the Territory, and Esprit shall purchase from
Indevus all its requirements of Finished Products and/or Samples at the
applicable Supply Price; provided that, such obligations shall terminate (a) as
of the NDA Transfer Date with respect to Trospium Twice-Daily, and (b) as of the
Processing Assumption Date with respect to Trospium Once-Daily. Notwithstanding
the foregoing, Indevus shall, from and after the NDA Transfer Date, (a) continue
to have the right, but not the obligation to supply Esprit with Finished Product
and Samples of Trospium Twice-Daily, or (b) if so requested by Esprit, use
commercially reasonable efforts at any time prior to the NDA Transfer Date to
assign to Esprit the Madaus Supply Agreement and Indevus’ rights and obligations
thereunder. The Parties acknowledge and agree that Indevus intends to obtain
such Finished Products and Samples through contractual arrangements with Third
Party Manufacturers and that Indevus’ obligations hereunder shall be subject to
the terms of its agreements with Madaus, Catalent, and Helsinn and any other
Third Party Manufacturer approved by the Parties. The Supply Committee will
discuss and address any issues resulting from the failure to meet the
requirements of this Section 14.4. Esprit shall place orders for the quantities
requested by its Affiliates, and either have Indevus ship directly to such
Affiliates or to Esprit for its reshipment to such Affiliates.

14.5 Forecasts for Products.

(a) Trospium Twice-Daily.

(i) The total quantity of Finished Product and Samples of Trospium Twice-Daily
forecasted for any twelve (12) month period specified herein shall be the
“Annual Forecast Amount.” Attached hereto as Schedule 14.5(a) is Esprit’s
forecast of its orders for Finished Products and/or Samples of Trospium
Twice-Daily for the twelve (12) Calendar Quarters commencing with the Calendar
Quarter ending December 31, 2007, broken down by month for the initial Annual
Forecast Amount of such forecast (the “Trospium Twice-Daily Forecast”). Esprit
shall provide Indevus on September 1, 2008 and September 1 of each Calendar Year
thereafter during the Supply Term, with an updated nonbinding * Trospium
Twice-Daily Forecast (broken down by month for the initial Annual Forecast
Amount of each such forecast) of its orders for Finished Products and/or Samples
of Trospium Twice-Daily. Esprit shall be required to purchase at least * of the
first Annual Forecast Amount included in each such forecast delivered pursuant
to this Section 14.5(a). Except for the first Annual Forecast Amount included in
any forecast delivered pursuant to this Section 14.5(a), such forecast will not
be binding in any way. Each Trospium Twice-Daily Forecast shall supersede any
previous forecast of the Annual Forecast Amount for each of such twelve
(12) month period, except that it shall not alter or effect the * minimum
purchase requirement of the initial Annual Forecast Amount included in earlier
forecasts.

(ii) In the event that the Annual Purchased Amount with respect to the first
twelve (12) months included in a forecast delivered pursuant to
Section 14.5(a)(i) does not equal or exceed * of the first Annual Forecast
Amount included in such forecast, Esprit shall reimburse Indevus for any Minimum
Supply Fees paid by Indevus pursuant to Section 4.1(c) of the Madaus Supply
Agreement. The Parties shall cooperate in good faith to minimize the Minimum
Supply Fee.

 

* CONFIDENTIAL TREATMENT REQUESTED

68



--------------------------------------------------------------------------------

(b) Trospium Once-Daily.

(i) Attached hereto as Schedule 14.5(b) is Esprit’s forecast of its orders for
Finished Products and/or Samples of Trospium Once-Daily for the * Calendar
Quarters commencing with the Calendar Quarter ending December 31, 2007, broken
down on a quarterly basis (the “Initial Trospium Once-Daily Forecast”). The
Initial Trospium Once-Daily Forecast shall provide for, with respect to the
Calendar Quarter ending December 31, 2007, orders for delivery of * of Trospium
Once-Daily. Esprit shall provide to Indevus, (i) on January 2, 2008 for the
period beginning on the first day of the third Calendar Quarter of 2008 and
ending on the last day of the second Calendar Quarter of 2009, and (ii) on
April 1, 2008 for the period beginning on the first day of the fourth Calendar
Quarter of 2008 and ending at the end on the last day of the third Calendar
Quarter of 2009, an updated written forecast of its orders of Finished Products
and/or Samples, broken down on a quarterly basis and stating the quantities for
each of Finished Products and/or Samples for Trospium Once-Daily (the Initial
Trospium Once-Daily Forecast and each subsequent forecast, a “Rolling
Forecast”). Notwithstanding anything to the contrary, all Rolling Forecasts
shall be terminated as of the Processing Assumption Date, except that Esprit
shall continue to be responsible for the Firm Commitment portion of any Rolling
Forecast submitted by Esprit to Indevus prior to the Processing Assumption Date.

(ii) The first three (3) Calendar Quarters with respect to the Initial Trospium
Once-Daily Forecast, and the first Calendar Quarter of each Rolling Forecast
provided after the launch date of Trospium Once-Daily, shall constitute a firm
order for the aggregate quantities of Trospium Once-Daily Finished Product and
Samples specified therein and a binding commitment to submit Purchase Orders for
the aggregate quantities of Trospium Once-Daily Finished Product and Samples
specified therein (“Firm Commitment”) and the following Calendar Quarters of
each Rolling Forecast shall be non-binding, good faith estimates for planning
purposes only and shall not constitute binding commitments by Esprit to purchase
Trospium Once-Daily Finished Product and Samples. Each Rolling Forecast provided
by Esprit shall supersede any previous Rolling Forecast solely with respect to
Calendar Quarters that were not previously part of the Firm Commitment portion
of the Rolling Forecast.

(iii) Minimum Requirements. During each successive twelve (12) month period
(each, a “Requirement Year”) commencing after the expiration of the Launch
Period and expiring after Esprit has submitted Purchase Orders for an aggregate
of at least * of Trospium Once-Daily, Esprit shall submit Purchase Orders for at
least an aggregate of * of Trospium Once-Daily (“Minimum Requirement”), subject
to pro rata adjustment for any Requirement Year that is not a full twelve
(12) month period. If Esprit does not satisfy such Minimum Requirement during
any Requirement Year, within thirty (30) days after the end of such Requirement
Year, Esprit shall pay Indevus an amount equal to the difference between (A) the
total amount Esprit would have paid to Indevus if the Minimum Requirement had
been fulfilled, and (B) the total amount Esprit paid Indevus based on the number
of capsules of Trospium Once-Daily that were the subject of all Purchase Orders
for Trospium Once-Daily submitted to Indevus in accordance with this Agreement
during the just-concluded Requirement Year.

 

* CONFIDENTIAL TREATMENT REQUESTED

69



--------------------------------------------------------------------------------

14.6 Purchase Orders. Notwithstanding the terms in Section 14.5, prior to the
desired delivery date, Esprit shall submit a firm, binding, non-cancelable
purchase order on the standard purchase order forms of Esprit of its
requirements for Finished Product and Samples for the aggregate number of units
of Finished Product and Samples specified in the Firm Commitment portion of the
Rolling Forecast (“Purchase Order”) specifying delivery dates for each Batch as
follows: (a) not later than the Execution Date, for deliveries requested during
the Calendar Quarters ending December 31, 2007 (provided that the quantity of
Trospium Once-Daily requested for delivery during such Calendar Quarter shall be
* of Trospium Once-Daily), March 31, 2008 and June 30, 2008 (provided that the
quantity of Trospium Once-Daily requested for delivery during each of such
Calendar Quarters shall be * of Trospium Once-Daily) (the “Initial Purchase
Orders”); and (b) at least * before the requested delivery dates for deliveries
of Finished Product and Samples requested during any subsequent Calendar
Quarters; provided that Indevus shall be authorized to order sufficient
quantities of Compound based on the Firm Commitment portions of the previously
provided forecasts and Esprit shall reimburse Indevus for its Product
Procurement Costs associated with any quantities of Compound so ordered that are
not included, pursuant to this Section 14.6 in a Purchase Order for Finished
Product and Samples. Each Purchase Order covering any Firm Commitment portion of
a Rolling Forecast shall be for * quantities of Finished Product and Samples
constituting the applicable binding portion, with respect to Trospium
Twice-Daily, or the Firm Commitment portion, with respect to Trospium
Once-Daily, of the applicable forecasts submitted under Section 14.5. Each
Purchase Order shall conform to the terms of this Agreement and shall be
consistent with the obligations of Helsinn and Catalent under the Helsinn
Agreements and the Catalent Agreements, respectively. Indevus will promptly
confirm receipt and acceptance of each such Purchase Order. Indevus shall use
Commercially Reasonable Efforts to fulfill orders made hereunder by delivering
the Finished Products and/or Samples ordered on the specified delivery date.

14.7 Delivery. All Finished Products and/or Samples to be delivered pursuant to
this Agreement shall be delivered in accordance with this Section 14.7, and the
Specifications and suitably packed for shipment, and marked for shipment to the
final destination point indicated in Esprit’s Purchase Order. Delivery will not
be complete unless each shipment is accompanied by a Certificate of Analysis and
Compliance (as defined in this Section 14.7) and any required export
documentation. All Finished Product and Samples supplied to Esprit hereunder
(other than * manufactured under *) shall have the longest remaining shelf life
reasonably possible, but in any event not less than * based on * dating, after
delivery to Esprit. The shipping packaging used in connection with deliveries of
Finished Products and/or Samples shall be in accordance with cGMP with respect
to protection of the Finished Products and/or Samples during transportation,
taking into consideration the mode(s) of transport Esprit has elected to use for
each such shipment, the final destination point of each such shipment and
reasonable expectations as to shipment time duration and possible delays
associated therewith. Indevus will deliver or cause to be delivered all Finished
Products and/or Samples to the carrier nominated by Esprit at a point selected
by Indevus. If Esprit nominates a Third Party other than a carrier to receive
the Finished Products and/or Samples, Indevus shall be deemed to have fulfilled
its obligation to deliver the Finished Products and/or Samples when the Finished
Products and/or Samples are delivered to that Third Party. Title and risk of
loss shall transfer to Esprit upon delivery, F.O.B. to the carrier or Third
Party designated by Esprit. For purposes of this Section 14.7, “Certificate of
Analysis and Compliance” means a document as determined by mutual agreement of
the Parties, signed by the designated quality manager of Indevus or

 

* CONFIDENTIAL TREATMENT REQUESTED

70



--------------------------------------------------------------------------------

Indevus’ Third Party Manufacturer, as applicable, and provided by such Person to
Esprit, that sets forth the analytical test results against the Specifications
for a specified Batch or lot of Finished Products and/or Samples and that
certifies that each Batch or lot of Finished Products and/or Samples was
produced and tested in compliance with the Specifications, cGMPs, the master
Batch record and all applicable FDA Approvals.

14.8 Supply Price and Payments.

(a) Invoices and Payments. Except as set forth herein, Indevus shall submit
invoices to Esprit for Finished Products and/or Samples promptly after delivery
to the carrier or Third Party designated by Esprit under Section 14.7. Payment
shall be made in accordance with Section 14.8(b). All relevant terms of
Section 6.4 with respect to payments to Indevus hereunder shall apply to the
payment of invoices for the supply of Finished Products and/or Samples. Payments
hereunder shall be in United States dollars.

(b) Supply Price. Prior to the Processing Assumption Date with respect to
Trospium Once-Daily, and prior to the NDA Transfer Date with respect to Trospium
Twice-Daily, Esprit shall purchase Finished Products and/or Samples from Indevus
at a purchase price equal to the Product Procurement Costs incurred by Indevus
for the applicable Product (the “Supply Price”). The Supply Price shall be
established and paid as follows:

(i) Initial Purchase Orders. Esprit shall pay Indevus on the Effective Date by
wire transfer of immediately available funds the Forecasted Supply Price for all
quantities of Trospium Once-Daily Finished Product and Samples specified in the
Initial Purchase Orders.

(ii) Forecasted Supply Price. Set forth on Schedule 14.8(b) is a forecasted
Supply Price for Finished Products and/or Samples, broken down for Trospium
Twice-Daily and Trospium Once-Daily, that shall apply for all quantities of
Finished Products and/or Samples of the applicable Product purchased by Esprit
from Indevus prior to the Processing Assumption Date (the “Forecasted Supply
Price”). By August 31 of each Calendar Year, beginning on August 31, 2008, until
the NDA Transfer Date, Indevus shall provide Esprit with an updated Forecasted
Supply Price with respect to Trospium Twice-Daily for the following twelve
(12) month period. The Parties acknowledge that the Forecasted Supply Price for
Finished Products and/or Samples is a good faith estimate of what Indevus
believes the average Supply Price will be for Finished Products and/or Samples
to be purchased by Esprit during the applicable twelve (12) month period, based
on the forecasts provided and to be provided by Esprit with respect to the
applicable Finished Product and Samples for the corresponding periods under
Section 14.5. Unless otherwise agreed by the Parties, Esprit shall be invoiced
at the Forecasted Supply Price for all Finished Products and/or Samples
purchased by Esprit during the applicable twelve (12) month period promptly
after shipment by Indevus or its Third Party Manufacturer. Except as set forth
in subsection (i) above, payments of the Forecasted Supply Price shall be made
by Esprit within thirty (30) days after Esprit’s receipt of the invoice (or, for
amounts in dispute pursuant to Section 14.10(d), within ten (10) days after the
date the dispute is resolved), and shall be subject to the true-up provided for
in Section 14.8(b)(iii).

 

71



--------------------------------------------------------------------------------

(iii) True-up of Supply Price. Within sixty (60) days following the Processing
Assumption Date with respect to Trospium Once-Daily, and sixty (60) days
following August 31, 2008 and each subsequent twelve (12) month period ending
August 31 thereafter with respect to Trospium Twice-Daily, Indevus shall provide
Esprit a preliminary report estimating Indevus’ calculation of the actual Supply
Price for the aggregate shipments of Finished Products and/or Samples supplied
to Esprit for the period covered by such report (the “Actual Shipment Supply
Price”), which calculation shall state the amount by which the Forecasted Supply
Price for the applicable Product exceeded or was less than the Actual Shipment
Supply Price for such shipments. To the extent that volume estimates are needed
for such calculation, annualized volumes shall be utilized. In addition, with
respect to Trospium Twice-Daily, the report shall include a calculation of the
actual quantity of Samples purchased by Esprit for that year as a percentage of
the Annual Purchased Amount for that year and any reconciliation caused by the
difference between such actual quantity and the quantity of Samples used to
determine the Forecasted Supply Price for Trospium Twice-Daily. In the event the
Forecasted Supply Price for the applicable Product exceeds the Actual Shipment
Supply Price for such period, Esprit shall credit the amount of such deviation
from the next payment due Indevus under Section 6.4; provided that Indevus shall
reimburse Esprit any amounts not so credited in the event that such amounts are
greater than the payments due to Indevus in such payment under Section 6.4. In
the event the Forecasted Supply Price for the applicable Product was less than
the Actual Shipment Supply Price for such period, Esprit shall pay the amount of
such deviation with the next payment due Indevus under Section 6.4. Within
thirty (30) days following the end of the first complete Calendar Quarter ending
after the date of the preliminary reports referred to above, if there are any
deviations from the amounts set forth in the preliminary reports referred to
above, Indevus shall provide Esprit with a written report including Indevus’
final determination of the figures set forth in the preliminary reports referred
to above and any deviations from the Actual Shipment Supply Price shall be
addressed similarly to the deviations referred to in the preceding two
sentences. Upon the expiration or any termination of this Agreement, any then
unpaid true-up payments of the Supply Price shall be made by the Party owing
such payment to the other Party within thirty (30) days after such expiration or
termination.

(iv) Notwithstanding the foregoing, Esprit shall be permitted to credit against
any payments due under Sections 14.8(b)(i)–(iii), an amount equal to the Supply
Price for commercial quantities of capsules contained in the * of Trospium
Once-Daily manufactured under * to the extent previously paid with respect to
such commercial quantities, which amounts will be set forth in detail in a
report provided by Indevus concurrently with the first invoice delivered to
Esprit pursuant to Section 14.8(a), and which amounts Indevus acknowledges has
been paid as of the Execution Date. For clarity, such amount shall include the
cost of any packaging and any overhead and additional quality control/quality
assurance work allocated to such commercial quantities, to the extent such
amounts have been previously paid with respect to such commercial quantities as
set forth in such report.

14.9 Conformity; Specifications; Quality Control.

(a) All quantities of Finished Products and/or Samples supplied by Indevus
pursuant to this Article 14 will conform in all material respects to the
Specifications.

 

* CONFIDENTIAL TREATMENT REQUESTED

72



--------------------------------------------------------------------------------

(b) Indevus shall conduct, or cause to be conducted, quality control testing of
Finished Products and/or Samples prior to shipment, in accordance with the
Specifications as are in effect from time to time and such other quality control
testing procedures adopted by Indevus from time to time.

(c) Each Party shall have the right, at reasonable times and upon reasonable
notice, to inspect and audit all facilities at which Finished Products and/or
Samples are manufactured and quality control tested pursuant to this Article 14
for compliance with cGMP, subject to Indevus’ existing agreements with Third
Party Manufacturers.

(d) The Parties agree to negotiate in good faith to enter into a mutually
agreeable quality control agreement relating to, (i) prior to the Processing
Assumption Date, the supply by Indevus to Esprit under this Agreement of
Trospium Once-Daily Finished Products and/or Samples, (ii) prior to the NDA
Transfer Date, the supply by Indevus to Esprit under this Agreement of Trospium
Twice-Daily Finished Products and/or Samples, and (iii) after the Processing
Assumption Date (A) and prior to the NDA Transfer Date, the supply by Esprit
under this Agreement of Trospium Once-Daily Finished Products and/or Samples,
and (B) if the Ex-US Supply Agreement is entered into, the supply by Esprit to
Indevus of Trospium Once-Daily Finished Products and/or Samples or bulk capsules
of Trospium Once-Daily prior to being in its finished, labeled and packaged
form, for use in jurisdictions outside the Territory.

14.10 Inspection; Non-conformance.

(a) Inspection Upon Delivery. Upon receipt of the Finished Products and/or
Samples in any shipment, Esprit or its designee may inspect such Finished
Products and/or Samples and assay samples thereof. If Esprit finds that any
Finished Products and/or Samples delivered to Esprit hereunder fails to meet
Specifications upon delivery to Esprit, then Esprit shall provide Indevus with a
written notice (the “Non-conformance Notice”) within five (5) days after
determination of non-conformance and within thirty (30) days after receipt of
such Finished Products and/or Samples by Esprit. Esprit shall retain the
Finished Products and/or Samples claimed to be non-conforming and Indevus or its
designee shall have the right to inspect such Finished Products and/or Samples.
In the event Indevus does not respond in writing, within thirty (30) days after
the date of a Non-conformance Notice, Indevus shall be deemed to be in agreement
with Esprit’s determination of non-conformance.

(b) Undisputed Claims. Indevus shall, if it agrees with Esprit’s determination
of non-conformance, replace any such non-conforming Finished Products and/or
Samples with an equal quantity of Finished Products and/or Samples complying
with the Specifications at no additional cost to Esprit and without undue delay;
provided that Catalent, Helsinn and Madaus have not breached their respective
obligations relating to the supply of Compound, Finished Products and/or
Samples, as applicable, under the Catalent Agreements, the Helsinn Agreements,
the Madaus Supply Agreement, respectively. Esprit shall dispose of any Finished
Products and/or Samples that are not in compliance with the Specifications at
Indevus’ cost, except that Esprit shall follow any reasonable instructions from
Indevus to return to Indevus or its designee or otherwise dispose of such
non-conforming Finished Products and/or Samples in another manner at Indevus’
cost. If Indevus is in agreement with the determination of non-conformance,
Esprit may credit any amounts representing any charges relating to such non-

 

73



--------------------------------------------------------------------------------

conforming and replacement Finished Products and/or Samples or receive a refund
of any amounts paid. In the event that any Finished Products and/or Samples
shipment or Batch thereof is ultimately agreed or found to meet the
Specifications, Esprit shall accept and pay for such shipment or Batch.

(c) Prior to the Processing Assumption Date, Indevus will assume responsibility
for all FDA mandated tests for the Finished Products and/or Samples as described
in or committed to in the applicable Product NDA.

(d) Disputed Claims. If Indevus does not agree with Esprit’s determination of
non-conformance, then Indevus shall provide Esprit with a written notice of such
disagreement within thirty (30) days after receipt of the Non-Conformance
Notice, responding to Esprit’s claim. The Supply Committee shall use
commercially reasonable efforts to resolve such disagreement within ten
(10) Business Days after Esprit’s receipt of Indevus’ notice of disagreement. In
the event that the Supply Committee cannot resolve the issue, the Supply
Committee shall submit the disputed Finished Products and/or Samples to an
independent testing laboratory, to be agreed upon by the Supply Committee, for
testing in accordance with the Testing Methods. The findings of such laboratory
shall be binding on the Parties, absent manifest error. Expenses of such
independent testing shall be borne by either Esprit or Indevus depending on
which Party’s testing results were in error. Until such time as the disagreement
is resolved, no Finished Products and/or Samples from the lot tested shall be
released.

14.11 Inventory Management. Esprit shall maintain inventory of Finished Products
and/or Samples in accordance with Esprit’s usual and customary inventory
management practices that Esprit applies to its other products.

14.12 Shortages; Failure to Supply. If for any reason Indevus shall be, or
reasonably believes that it shall be, unable to satisfy Esprit’s ordered
quantities for Finished Products and/or Samples pursuant to Purchase Orders
submitted under Section 14.6, then Indevus shall: (a) give Esprit prompt notice
thereof, (b) if such failure to supply lasts for a consecutive * period,
implement Commercially Reasonable Efforts to remedy such shortage, and (c) if
such inability is partial, fulfill firm orders with such quantities of Finished
Products and/or Samples as are available and shall continue to use its
Commercially Reasonable Efforts to fulfill orders on a timely basis. If Indevus
fails to supply on a timely basis the quantities of Finished Products and/or
Samples ordered pursuant to Section 14.6, in addition to any other remedy
available to Esprit, at Esprit’s sole discretion and upon notice to Indevus,
such shortfall may be carried over and added to the quantity of such Finished
Products and/or Samples forecasted for the next delivery. Absent any such notice
from Esprit, however, there shall be no such carryover, and Esprit shall not be
obligated to accept a late delivery of shortfall. If Indevus or its Third Party
Manufacturer delivers a greater quantity of Finished Products and/or Samples
than has been ordered, Esprit shall not be obligated to purchase such overage
and, at Indevus’ option, Esprit may dispose of same or return same to Indevus or
its Third Party manufacturer at Indevus’ direction and expense. Esprit shall,
however, have the option to treat such overage as an advance delivery of the
next quantity to be delivered or, alternatively, to accept and pay for such
overage.

 

* CONFIDENTIAL TREATMENT REQUESTED

74



--------------------------------------------------------------------------------

14.13 Assumption of Processing Activities.

(a) On the Processing Assumption Date, Esprit shall be required to assume
responsibility for the performance of the Processing Activities in the Territory
performed as of the Processing Assumption Date by Indevus (but not its Third
Party Manufacturers) in the Territory, subject to and in accordance with the
provisions of this Section 14.13. Esprit shall provide written notice to Indevus
of the Processing Assumption Date at least ninety (90) days prior to the
projected Processing Assumption Date. Thereupon, the Parties, in coordination
with the Supply Committee, shall establish a plan for Esprit to so undertake
such activities, which plan shall include the activities set forth in this
Section 14.13. Notwithstanding anything to the contrary set forth in this
Agreement, Indevus shall, prior to or after, as applicable, the Processing
Assumption Date, complete the activities set forth on Schedule 14.13(a).

(b) Notwithstanding anything to the contrary set forth in this Agreement,
Esprit’s assumption of responsibility for the performance of all or any portion
of any Processing Activities then being conducted by Indevus or through Catalent
and/or Helsinn shall include Esprit’s assumption of Indevus’ obligations under
the Catalent Agreements and/or Helsinn Agreements with respect to Trospium
Once-Daily, including any minimum purchase requirements or obligations or
amounts required to be paid by Indevus to Catalent and/or Helsinn, as
applicable, in the event of any early termination of the Catalent Agreements or
Helsinn Agreements, as applicable.

(c) Technology Transfer. Promptly following Indevus’ receipt of Esprit’s written
notice of the Processing Assumption Date and thereafter for at least one hundred
twenty (120) days, Indevus shall commence the transfer to Esprit or its
designee, or, to the extent permitted under the applicable agreements with
Indevus’ Third Party Manufacturer(s), use reasonable efforts to arrange for the
applicable Third Party Manufacturer to commence the transfer to Esprit, of all
technical information, regulatory information and other information and
materials reasonably necessary for Esprit to assume responsibility for the
Processing Activities under Section 14.13(a), and the Parties shall establish
such operational procedures as are reasonably necessary for Esprit to assume
such responsibility. In connection therewith, Esprit shall agree in writing to
the same confidentiality obligations to which Indevus is then subject with
respect to any such Third Party Manufacturer(s). Such transfer shall include
reasonable time to consult with Indevus’ technical personnel (and, to the extent
available, its Third Party Manufacturer(s)’ technical personnel) with respect to
the Processing Activities during the transfer and for a period of up to six
(6) months after the Processing Assumption Date. Indevus shall use commercially
reasonable efforts to cause its Third Party Manufacturer(s) to provide Esprit
with such access to such personnel and activities.

(d) On the Processing Assumption Date, (i) the license under Section 2.1(c)
shall become effective, (ii) if the Ex-US Supply Agreement is entered into
between the Parties, the Catalent Agreement, and all rights and obligations
thereunder, shall be assigned to and assumed by Esprit in its entirety, (iii) if
the Ex-US Supply Agreement is not entered into between the Parties, the Catalent
Agreement, and all rights and obligations thereunder relating to the manufacture
and supply of Finished Product and Samples of Trospium Once-Daily in the
Territory, shall be assigned to and assumed by Esprit, (iv) Esprit shall assume
Indevus’ obligations under all Purchase Orders submitted by Indevus to its Third
Party Manufacturers to

 

75



--------------------------------------------------------------------------------

satisfy Trospium Once-Daily Purchase Orders submitted by Esprit prior to the
Processing Assumption Date, (v) if Indevus has exercised the Ex-US Supply
Option, Indevus and Esprit shall enter into the Ex-US Supply Agreement, and
(vi) either (A) the Helsinn Agreements, and all rights and obligations
thereunder, shall be assigned to and assumed by Esprit in its entirety, or
(B) in the event that Helsinn reasonably withholds its consent to assignment of
the Helsinn Agreements to Esprit, Indevus will use commercially reasonable
efforts to have Esprit added as a co-party to the Helsinn Agreements or allow
Espirit and Helsinn to enter into a new supply agreement for Compound. If Esprit
assumes the rights and obligations of the Helsinn Agreements in their entirety,
Espirit will be obligated to supply Indevus under the same terms and condition
of the Helsinn Agreements; provided that Indevus shall assign the Helsinn
Agreements to Esprit on or before the NDA Transfer Date.

(e) Payment Obligations.

(i) Reimbursement of Expenses. Esprit shall bear and reimburse Indevus for any
out of pocket expenses actually incurred by Indevus and payable to any Third
Party Manufacturer in connection with such transfers and activities or Esprit’s
assumption of the Processing Activities.

(ii) Supply Price Payments. In addition to any payments of the Supply Price for
Products shipped prior to the Processing Assumption Date, within thirty
(30) days after the Processing Assumption Date, Esprit shall reimburse Indevus
for the Supply Price to the extent incurred by Indevus with respect to supply of
Products by Third Parties prior to the Processing Assumption Date with respect
to Trospium Once-Daily Purchase Orders submitted by Esprit prior to the
Processing Assumption Date but for which the Forecasted Supply Price has not yet
been paid by Esprit; provided that such Products are held for the account of or
delivered to Esprit and/or Esprit’s designee. For clarity, in no event shall a
charge based on the same inventory be required to be paid more than once.

(iii) Unused Inventory of Compound. In addition to any payments required as a
result of the true-up of the Supply Price for Finished Products and/or Samples
shipped prior to the Processing Assumption Date in accordance with
Section 14.8(b), after the Processing Assumption Date, at Indevus’ request,
Esprit shall purchase from Indevus all or any portion of Compound in inventory
as of the Processing Assumption Date that meets applicable specifications at a
price equal to Indevus’ Product Procurement Cost for such Compound. For clarity,
in no event shall a charge based on the same inventory be required to be paid
more than once.

(iv) Payments to Madaus. After the Processing Assumption Date, Esprit shall
continue to be responsible for and shall pay Indevus the payments required to be
paid by Indevus to Madaus under Section 3.7(b)(2) of the Madaus License.

(f) Transfer of Responsibility. Unless and until transfer of the Processing
Activities has been transferred to Esprit and Esprit shall have acknowledged in
writing to Indevus that Esprit is ready to assume responsibility for such
Processing Activities on a specified Processing Assumption Date, Indevus shall
remain responsible for such Processing Activities hereunder. Upon Esprit’s
assumption of such Processing Activities, Indevus shall be relieved from all its
obligations hereunder as they apply to the Processing Activities.

 

76



--------------------------------------------------------------------------------

14.14 Ex-US Supply Agreement. Indevus shall have the option (the “Ex-US Supply
Option”) to request that, commencing at any time on or after the Processing
Assumption Date, Esprit supply bulk drug product of Trospium Once-Daily, in the
form prior to being in its finished and package form and as manufactured for the
Territory, to Indevus and/or its designees for jurisdictions outside the
Territory. In the event Indevus elects to exercise the Ex-US Supply Option, it
shall provide a written notice of such election to Esprit. The Parties shall
then negotiate in good faith to enter into the Ex-US Supply Agreement, which
shall in any event contain terms and conditions intended to ensure compliance
with the supply obligations of Article V of the Madaus License and Supply
Agreement, within sixty (60) days after the date of such election notice.

 

  15. MISCELLANEOUS

15.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of the Agreement during
the period of time when such failure or delay is caused by or results from a
Force Majeure event or act, omission or delay in acting by the other Party. The
affected Party shall notify the other Party of such Force Majeure circumstances
as soon as reasonably practicable.

15.2 Assignment. The Agreement may not be assigned or otherwise transferred
without the prior written consent of the other Party; provided, however, that:

(a) Indevus may assign this Agreement to an Affiliate or a Third Party in
connection with the transfer or sale of its business or all or substantially all
of its assets or in the event of a merger, consolidation, change in control or
similar corporate transaction, without such consent; provided, however, that
such assignment shall not relieve Indevus of its responsibilities for
performance of its obligations under this Agreement, and further provided that,
in the event of any such assignment, any payment due to Esprit under this
Agreement must be received in its full amount by Esprit in the United States
without any withholding or deduction therefrom and any payment made by Esprit to
any such Indevus assignee organized in a country outside the United States shall
be net of any applicable withholding tax; and

(b) Esprit may assign this Agreement to any Affiliate of Esprit at the time of
such assignment or in connection with the transfer or sale of Esprit’s business
or all or substantially all of Esprit’s assets as a whole or in the event of a
merger, consolidation, change in control or similar corporate transaction with
respect to Esprit (any of the foregoing, for purposes of this Section 15.2, a
“Corporate Transaction”), without such consent; provided, however, that:

(i) such consent shall be required in connection with the transfer or sale of
all or substantially all of Esprit’s assets relating to Product or the subject
matter of this Agreement, except where such transfer or sale would constitute a
transfer or sale of all or substantially all of Esprit’s assets as a whole and
would constitute a Corporate Transaction;

 

77



--------------------------------------------------------------------------------

(ii) in the event Esprit or any of its Affiliates: (A) signs a definitive
agreement with respect to a Corporate Transaction by operation of which Esprit
or any of its Affiliates would (1) acquire a product which causes the Department
of Justice or the Federal Trade Commission (or any successor or other federal
agency similar thereto) to require the divestiture of a product other than a
Product or of a Product (a “Divestiture Causing Product”), or (2) be acquired by
or merge with a Third Party who has a Divestiture Causing Product; or (B) as a
result of any other event or transaction or series of events or transactions,
engages in a Corporate Transaction that results in the common ownership of both
Product and a Divesture Causing Product; then Esprit or its Affiliate (or the
other Party to the Corporate Transaction) shall divest the Divesture Causing
Product, provided that any divestiture of Product will result in the automatic
termination of this Agreement; and

(iii) such assignment shall not relieve Esprit of its responsibilities for
performance of its obligations under this Agreement, and further provided that,
in the event of any such assignment, any payment due to Indevus under this
Agreement must be received in its full amount by Indevus in the United States
without any withholding or deduction therefrom and any payment made by Indevus
to any such Esprit assignee organized in a country outside the United States
shall be net of any applicable withholding tax.

This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the Parties. Any assignment not in accordance with this
Agreement shall be void.

15.3 Severability. In the event that any of the provisions contained in this
Agreement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. In such event, the Parties covenant and agree to renegotiate any such
term, covenant or application thereof in good faith in order to provide a
reasonably acceptable alternative to the term, covenant or condition of this
Agreement or the application thereof that is invalid or unenforceable, it being
the intent of the Parties that the basic purposes of this Agreement are to be
effectuated.

15.4 Notices.

(a) Correspondence, reports, documentation, and any other communication in
writing between the Parties in the course of ordinary implementation of this
Agreement (but not including any notice required by this Agreement) shall be in
writing and delivered by hand, sent by facsimile, or by overnight express mail
(e.g., FedEx) to any one (1) member of the Development Committee, Marketing
Committee, or Supply Committee as applicable, appointed by the Party which is to
receive such written communication, or any other way as the Development
Committee, Marketing Committee, or Supply Committee, as applicable, deems
appropriate.

(b) Extraordinary notices and communications (including notices of termination,
force majeure, material breach, change of address, or any other notices required
by this Agreement) shall be in writing and shall be deemed to have been given
when delivered in person, or sent by overnight courier service (e.g., FedEx),
postage prepaid, or by facsimile

 

78



--------------------------------------------------------------------------------

confirmed by prepaid registered or certified air mail letter or by overnight
express mail (e.g., FedEx), or sent by prepaid certified or registered air mail,
return receipt requested, to the following addresses of the parties (or to such
other address or addresses as may be specified from time to time in a written
notice), and shall be deemed to have been properly served to the addressee upon
receipt of such written communication, to the following addresses of the
Parties:

if to Indevus to:

INDEVUS PHARMACEUTICALS, INC.

33 Hayden Avenue

Lexington, MA 02421

Attention: Chief Executive Officer

Fax No.: 781-862-3859

if to Esprit to:

ESPRIT PHARMA, INC.

2 Tower Center Boulevard

East Brunswick, NJ 08816

Attention: Vice President and General Counsel

Fax No.: 732-828-9954

with a copy to:

ALLERGAN, INC.

2525 Dupont Drive

Irvine, CA 92612

Attention: General Counsel

Fax No.: 714-246-4774

or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile on a Business Day, upon confirmed delivery by
nationally-recognized overnight courier if so delivered and on the third
Business Day following the date of mailing if sent by registered or certified
mail.

15.5 Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in all material respects or otherwise are
breached. Accordingly, and notwithstanding anything herein to the contrary, each
of the Parties agree that the other Party shall be entitled to injunctive relief
to prevent breaches of the provisions of this Agreement, and/or to enforce
specifically this Agreement and the terms and provisions hereof, in any action
instituted in any court or tribunal having jurisdiction over the Parties and the
matter, without posting any bond or other security, and that such injunctive
relief shall be in addition to any other remedies to which such Party may be
entitled, at law or in equity.

 

79



--------------------------------------------------------------------------------

15.6 Applicable Law and Venue. This Agreement shall be governed by the laws of
the State of New York. All actions and proceedings arising out of or relating to
this Agreement shall be heard and determined in any New York State or federal
court sitting in the City of New York, County of Manhattan, and the Parties
hereby irrevocably submit to the exclusive jurisdiction of such courts in any
such action or proceeding and irrevocably waive any defense of an inconvenient
forum to the maintenance of any such action or proceeding. The United Nations
Convention On Contracts For The International Sale Of Goods shall not apply in
any action, suit or proceeding arising out of or relating to this Agreement.

15.7 Entire Agreement. This Agreement, including the schedules hereto, contains
the entire understanding of the Parties with respect to the subject matter of
this Agreement. All express or implied agreements and understandings, either
oral or written, made on or before the Execution Date, including any offering
letters or term sheets, are expressly superseded by this Agreement. This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by all Parties. Notwithstanding the foregoing, on and
after the Execution Date and prior to the Effective Date, the provisions of the
Original Agreement shall continue to apply with respect to all rights and
obligations of the Parties, and with respect to any period(s) occurring or
ending, prior to the Effective Date; and the provisions of the Original
Agreement will be amended, superseded and replaced by this Agreement with
respect to all rights and obligations of the Parties, and with respect to any
period(s) occurring or commencing, as of and after the Effective Date; provided,
however, that, notwithstanding the foregoing, the provisions of Article 14
(including all defined terms used in such provisions) shall be effective as of,
and will apply with respect to all rights and obligations of the Parties, and
with respect to any period(s) occurring or commencing, as of and after the
Execution Date.

15.8 Independent Contractors. It is expressly agreed that the Parties shall be
independent contractors and that the relationship between the Parties shall not
constitute a partnership, joint venture or agency. Neither Party shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, that shall be binding on the other Party, without the prior
consent of such other Party.

15.9 Waiver. The waiver by a Party hereto of any right hereunder or the failure
to perform or of a breach by another Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.

15.10 Headings; References; Interpretation. The captions to the several
Articles, Schedules or Sections of this Agreement are not a part of the
Agreement, but are merely guides or labels to assist in locating and reading the
several Articles, Schedules or Sections of this Agreement. Where words and
phrases are used herein in the singular, such usage is intended to include the
plural forms where appropriate to the context, and vice versa. The words
“including”, “includes” and “such as” are used in their non-limiting sense and
have the same meaning as “including without limitation” and “including but not
limited to”. Any reference in this Agreement to an Article, Schedule or Section
shall, unless otherwise specifically provided, be to an Article, Schedule or
Section of this Agreement. “Herein” means anywhere in this Agreement.
“Hereunder” and “hereto” means under or pursuant to any provision of this
Agreement.

 

80



--------------------------------------------------------------------------------

15.11 Release. On the Execution Date the Esprit shall deliver to Indevus, and
Indevus shall deliver to Esprit, the mutual release in the form attached hereto
as Exhibit 15.11. As a condition precedent to the effectiveness of this
Agreement, on the Effective Date, the Parties shall deliver a bring-down mutual
release in the form attached hereto as Exhibit 15.11.

15.12 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures to the Agreement transmitted
by fax, by email in “portable document format” (“.pdf”) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of the Agreement shall have the same effect as physical delivery of
the paper document bearing original signature.

[Remainder of this page intentionally left blank]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

INDEVUS PHARMACEUTICALS, INC. By:   /s/  Glenn L. Cooper, M.D. Name:   Glenn L.
Cooper, M.D. Title:   Chairman and Chief Executive Officer ESPRIT PHARMA, INC.
By:   /s/  John T. Spitznagel Name:   John T. Spitznagel Title:   Chief
Executive Officer



--------------------------------------------------------------------------------

SCHEDULES



--------------------------------------------------------------------------------

SCHEDULE 1.47

Indevus Logo

LOGO [g17328img001.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3.1

Development Committee Members

Indevus designees:

*

Esprit designees:

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 3.2

Marketing Committee Members

Indevus designees:

*

Esprit designees:

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 3.3

Supply Committee Members

Indevus designees:

*

Esprit designees:

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 14.5(a)

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 14.5(b)

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 14.8(b)

Forecasted Supply Price

Trospium Once-Daily:

*

Trospium Twice-Daily:

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 14.13(a)

Manufacturing Scale-Up Requirement

Prior to the Processing Assumption Date, a validated scaled-up * for Trospium
Once-Daily Finished Product utilizing *

Prior to the Processing Assumption Date, successful execution means completion
of a formal validation protocol that requires at least * full-scale production
Batches.

Prior to * after the Processing Assumption Date, Indevus shall support such
validated process until a success rate of * is achieved on a total of at least
of * production Batches.

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

SCHEDULE 15.11

Release

MUTUAL RELEASE AGREEMENT

This MUTUAL RELEASE AGREEMENT (this “Agreement”) is made as of the Execution [or
Effective, for the bring-down release] Date (as defined in the Amended and
Restated Agreement (as defined below)), by and between Esprit Pharma, Inc., a
Delaware corporation (“Esprit”), and Indevus Pharmaceuticals, Inc., a Delaware
corporation (“Indevus”). Esprit and Indevus are also individually referred
herein as a “Party,” or collectively as the “Parties.”

RECITALS

A. Esprit (as the successor-in-interest to Odyssey Pharmaceuticals, Inc.) and
Indevus are parties to that certain License, Commercialization and Supply
Agreement, effective as of April 6, 2004, as amended by Amendment No. 1 thereto,
dated as of April 30, 2005, as further amended by the Amendment and Consent
Agreement, dated as of May 14, 2005 (collectively, the “Original Agreement”).

B. In connection with the acquisition of Esprit Pharma Holding Company, Inc.,
the parent of Esprit, by Allergan, Inc., Esprit and Indevus believe it to be in
their best interest to amend and restate the Original Agreement by entering into
an Amended and Restated License, Commercialization and Supply Agreement (the
“Amended and Restated Agreement”).

C. As a condition to entering into the Amended and Restated Agreement, each of
the Parties desire to release any and all Claims (as defined below) either Party
has against the other, subject to the terms and conditions of and except as
otherwise set forth herein.

AGREEMENT

NOW, THEREFORE, in reliance on the mutual covenants, releases, agreements and
conditions contained herein and subject to the provisions and terms of this
Agreement and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Parties agree as follows:

1. Release by Esprit. Effective as of the date hereof, Esprit, on behalf of
itself and its (a) successors, assigns, subsidiaries, predecessors,
successors-in-interest and purchasers [for bring down, including Allergan]; and
(b) Affiliates, officers, directors, executives, employees, and attorneys of
Esprit, solely in their respective capacity as Affiliates, officers, directors,
executives, employees, and attorneys, of Esprit, and solely to the extent that
Esprit has the authority to legally bind such individuals or entities (the
“Esprit Representatives”), hereby generally, irrevocably, unconditionally and
completely releases and forever discharges each of Indevus and the Indevus
Representatives (as defined in Section 2) (but, with respect to the Indevus
Representatives listed in Section 2(b), only in their capacity as Affiliates,
officers,



--------------------------------------------------------------------------------

directors, executives, employees, and attorneys, of Indevus) from and against
any and all past and present disputes, claims, controversies, demands, rights,
actions, liabilities, suits, causes of action, obligations, duties, debts,
liens, losses, costs, expenses (including, without limitation, attorneys’ fees)
and damages of every nature, kind and description (including, without
limitation, breaches of the Original Agreement or the Amended and Restated
Agreement), but excluding continuing obligations under the Original Agreement or
Article 14 of the Amended and Restated Agreement that have not, as of the
Execution Date [for bring down: during the period from and after the Execution
Date and prior to the Effective Date], resulted from a breach of the Original
Agreement or Amended and Restated Agreement (any and all of the above, “Claims”)
that any of Esprit or such Esprit Representatives now has against any of Indevus
or such Indevus Representatives, except for those Claims set forth on Schedule A
hereto.

2. Release by Indevus. Effective as of the date hereof, Indevus, on behalf of
itself and its (a) successors, assigns, subsidiaries, predecessors,
successors-in-interest and purchasers; and (b) Affiliates, officers, directors,
executives, employees, and attorneys solely in their respective capacity as
Affiliates, officers, directors, executives, employees, and attorneys, of
Indevus, and solely to the extent that Indevus has the authority to legally bind
such individuals and entities (the “Indevus Representatives,” and, together with
the Esprit Representatives, “Representatives,” as applicable), hereby generally,
irrevocably, unconditionally and completely releases and forever discharges each
of Esprit [and Allergan [to be included in Effective Date bring down release]]
and the Esprit Representatives (but, with respect to the Esprit Representatives
listed in Section 1(b), only in their capacity as Affiliates, officers,
directors, executives, employees, and attorneys, of Esprit) from and against any
and all Claims that any of Indevus or such Indevus Representatives now has
against any of Esprit [and Allergan [to be included in Effective Date bring down
release]] or such Esprit Representatives, except for those Claims set forth on
Schedule B hereto.

3. Section 1542 Waiver. Each Party, on its own behalf and on behalf of its
respective Representatives, (a) represents, warrants and acknowledges that such
Party has had, or has had and waived, the opportunity to be advised by
independent legal counsel as to the contents of Section 1542 of the Civil Code
of the State of California (an any analogous law of any other state, locality or
other jurisdiction) and (b) hereby expressly waives the benefits and protections
thereof and any rights such Party may have thereunder. Section 1542 of the Civil
Code of the State of California provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Each Party, on its behalf and on behalf of its Representatives, understands and
acknowledges the significance and consequence of its specific waiver of
Section 1542 of the Civil Code of the State of California and hereby assumes
full responsibility for any injuries, damages, and losses which it may incur as
a result of its waiver of Section 1542 of the Civil Code of the State of
California.

 

12



--------------------------------------------------------------------------------

4. Agreement as Bar to Future Actions. The Parties understand and agree that
this Agreement may be pleaded as a full and complete defense to, and may be used
as the basis of an injunction (without the requirement of any security or
undertaking) or order of dismissal with prejudice by any court of competent
jurisdiction, against any motion, suit, or other proceeding that may be
instituted, prosecuted, or attempted by either of the Parties hereto in breach
of this Agreement. The Parties further agree that if one of them (the “Breaching
Party”) should hereafter commence any suit or otherwise assert any claim against
one of the other Party (the “Non-Breaching Party”) concerning any of the Claims
released by this Agreement, the Breaching Party shall be unconditionally
obligated to pay to the Non-Breaching Party all of such Non-Breaching Party’s
reasonable costs of defense against such claim, including but not limited to
such Non-Breaching Party’s reasonable attorneys’ fees and all other costs of
suit.

5. Representations and Warranties. Each Party hereby represents and warrants
that as of the Execution Date [to be Effective Date for bring-down release]:

(a) neither the Party or its Representatives has assigned, transferred, conveyed
or otherwise disposed of any Claim against the other Party or its
Representatives, or any direct or indirect interest in any such Claim, in whole
or in part;

(b) to the best of such Party’s knowledge, no other person or entity has any
interest in any of the released Claims;

(c) this Agreement has been duly and validly executed and delivered by such
Party;

(d) neither the execution and delivery of this Agreement nor the performance
hereof will (i) result in any violation or breach of any agreement or other
instrument to which such Party or any of its Representatives is a party or by
which such Party or any of its Representatives is bound, or (ii) result in a
violation or any law, rule, regulation, treaty, ruling, directive, order,
arbitration award, judgment or decree to which such Party or any of its
Representatives is subject; and

(e) no authorization, instruction, waiver, consent or approval of any person or
entity is required to be obtained by such Party or any of such Party’s
Representatives in connection with the execution and delivery of this Agreement
or the performance hereof.

6. Modification/Waivers. This Agreement may only be modified, amended or changed
by an agreement in writing signed by both Parties.

7. Binding Effect. This Agreement and each provision hereof shall bind and inure
to the benefit of the respective heirs, successors, transferees, assigns and
personal representatives of the Parties.

8. Governing Law. This Agreement shall be deemed to have been entered into in
the State of New York and all questions concerning the validity, interpretation,
or performance of any of its terms or provisions or of any rights or obligations
of the Parties hereto shall be governed by and resolved in accordance with the
laws of the State of New York.

 

13



--------------------------------------------------------------------------------

9. Venue and Jurisdiction. Each Party, on its behalf and on behalf of its
Representatives, hereby agrees that any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
shall be brought or otherwise commenced by a Party in a state or federal court
located in the State of New York. Each Party, on its behalf and on behalf of its
Representatives, hereby:

(a) expressly and irrevocably consents and submits to the nonexclusive
jurisdiction of each state and federal court located in the State of New York in
connection with any such legal proceeding;

(b) agrees that each state and federal court located in the State of New York
shall be deemed to be a convenient forum;

(c) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
State of New York, any claim that it is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court; and

(d) agrees that nothing contained in this Agreement shall be deemed to limit or
otherwise affect the right of a Party to raise this Agreement as a defense in
any legal proceeding in any other forum or jurisdiction.

10. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original for all purposes and all of which,
when taken together, shall constitute one and the same agreement.

[signature pages follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Execution Date [To be Effective Date for bring down release].

 

INDEVUS PHARMACEUTICALS, INC. By:     Name:   Glenn L. Cooper, M.D. Title:  
Chairman and Chief Executive Officer ESPRIT PHARMA, INC. By:     Name:    
Title:    

[Signature Page to Mutual Release Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

EXCLUDED ESPRIT CLAIMS

1. With respect to the Release dated as of the Execution Date: None.

2. With respect to the Release dated as of the Effective Date: any Claims with
respect to payments that have become due under and pursuant to the Original
Agreement or Article 14 of the Amended and Restated Agreement on or after the
Execution Date and that are unpaid as of the Effective Date, as specifically
scheduled below.

[To be added in release dated as of the Effective Date.]



--------------------------------------------------------------------------------

SCHEDULE B

EXCLUDED INDEVUS CLAIMS

1. With respect to the Release dated as of the Execution Date: None.

2. With respect to the Release dated as of the Effective Date: any Claims with
respect to payments that have become due under and pursuant to the Original
Agreement or Article 14 of the Amended and Restated Agreement on or after the
Execution Date and that are unpaid as of the Effective Date, as specifically
scheduled below.

[To be added in release dated as of the Effective Date.]